 



Exhibit 10.14
CONFORMED COPY
BUDGET TRUCK FUNDING, LLC,
as Issuer
BUDGET TRUCK RENTAL, LLC
as Administrator
DEUTSCHE BANK SECURITIES, INC.,
as Administrative Agent
CERTAIN CP CONDUIT PURCHASERS,
CERTAIN FUNDING AGENTS,
CERTAIN APA BANKS
and
THE BANK OF NEW YORK TRUST COMPANY, N.A.,
as Trustee, Series 2006-1 Agent and Securities Intermediary
 
SERIES 2006-1 SUPPLEMENT
dated as of May 11, 2006
to
BASE INDENTURE
dated as of May 11, 2006
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page          
 
        ARTICLE I DEFINITIONS     1          
 
       
ARTICLE II PURCHASE AND SALE OF SERIES 2006-1 NOTES; INCREASES AND DECREASES OF
SERIES 2006-1 INVESTED AMOUNT
    22          
 
            Section 2.1  
Purchases of the Series 2006-1 Notes
    22       Section 2.2  
Delivery
    23       Section 2.3  
Procedure for Issuance of the Series 2006-1 Initial Invested Amount and for
Increasing the Series 2006-1 Invested Amount
    23       Section 2.4  
Sales by CP Conduit Purchasers of Series 2006-1 Notes to APA Banks
    26       Section 2.5  
Procedure for Decreasing the Series 2006-1 Invested Amount
    26       Section 2.6  
Interest; Fees
    26       Section 2.7  
Indemnification by BTF
    27       Section 2.8  
Funding Agents
    28       Section 2.9  
Partial Termination.
    28          
 
        ARTICLE III SERIES 2006-1 ALLOCATIONS     28          
 
            Section 3.1  
Establishment of Series 2006-1 Collection Account, Series 2006-1 Principal
Subaccount and Series 2006-1 Accrued Interest Account
    29       Section 3.2  
Allocations with Respect to the Series 2006-1 Notes
    29       Section 3.3  
Payments to Noteholders
    31       Section 3.4  
Payment of Note Interest and Commitment Fees
    34       Section 3.5  
Payment of Note Principal
    35       Section 3.6  
Administrator’s Failure to Instruct the Trustee to Make a Deposit or Payment
    39       Section 3.7  
Series 2006-1 Reserve Account
    40       Section 3.8  
Series 2006-1 Letters of Credit and Series 2006-1 Cash Collateral Account
    42       Section 3.9  
Series 2006-1 Distribution Account
    46       Section 3.10  
Series 2006-1 Demand Notes Constitute Additional Collateral for Series 2006-1
Notes
    48       Section 3.11  
Series 2006-1 Interest Rate Hedges.
    48          
 
        ARTICLE IV AMORTIZATION EVENTS     49          
 
        ARTICLE V CONDITIONS PRECEDENT     51          
 
            Section 5.1  
Conditions Precedent to Effectiveness of Series Supplement
    51  

i



--------------------------------------------------------------------------------



 



                              Page          
 
        ARTICLE VI CHANGE IN CIRCUMSTANCES     54          
 
            Section 6.1  
Increased Costs
    54       Section 6.2  
Taxes
    55       Section 6.3  
Break Funding Payments
    58       Section 6.4  
Alternate Rate of Interest
    59       Section 6.5  
Mitigation Obligations
    59          
 
        ARTICLE VII REPRESENTATIONS AND WARRANTIES, COVENANTS     59          
 
            Section 7.1  
Representations and Warranties of BTF and the Administrator
    59       Section 7.2  
Covenants of BTF and the Administrator
    60          
 
        ARTICLE VIII THE ADMINISTRATIVE AGENT     62          
 
            Section 8.1  
Appointment
    62       Section 8.2  
Delegation of Duties
    62       Section 8.3  
Exculpatory Provisions
    62       Section 8.4  
Reliance by Administrative Agent
    63       Section 8.5  
Notice of Administrator Default or Amortization Event or Potential Amortization
Event
    63       Section 8.6  
Non-Reliance on the Administrative Agent and Other Purchaser Groups
    63       Section 8.7  
Indemnification
    64       Section 8.8  
The Administrative Agent in Its Individual Capacity
    65       Section 8.9  
Resignation of Administrative Agent; Successor Administrative Agent
    65          
 
        ARTICLE IX THE FUNDING AGENTS     65          
 
            Section 9.1  
Appointment
    65       Section 9.2  
Delegation of Duties
    66       Section 9.3  
Exculpatory Provisions
    66       Section 9.4  
Reliance by Each Funding Agent
    66       Section 9.5  
Notice of Administrator Default or Amortization Event or Potential Amortization
Event
    66       Section 9.6  
Non-Reliance on Each Funding Agent and Other Purchaser Groups
    67       Section 9.7  
Indemnification
    67          
 
        ARTICLE X GENERAL     68          
 
            Section 10.1  
Successors and Assigns
    68       Section 10.2  
Securities Law
    70       Section 10.3  
Adjustments; Set-off
    70       Section 10.4  
No Bankruptcy Petition
    71       Section 10.5  
Limited Recourse
    72       Section 10.6  
Costs and Expenses
    72  

ii



--------------------------------------------------------------------------------



 



                              Page       Section 10.7  
Exhibits
    73       Section 10.8  
Ratification of Base Indenture
    73       Section 10.9  
Counterparts
    73       Section 10.10  
Governing Law
    73       Section 10.11  
Amendments
    73       Section 10.12  
Discharge of Indenture
    73       Section 10.13  
Series 2006-1 Demand Notes
    74       Section 10.14  
Termination of Series Supplement
    74       Section 10.15  
Collateral Representations and Warranties of BTF
    74       Section 10.16  
No Waiver; Cumulative Remedies
    74       Section 10.17  
Waiver of Setoff
    75       Section 10.18  
Notices
    75       Section 10.19  
Collateral Covenants of the Trustee
    75  

SCHEDULES

     
Schedule I
  CP Conduit Purchasers
Schedule II
  Enhancement Percentages

EXHIBITS

     
Exhibit A:
  Form of Variable Funding Note
Exhibit B:
  Form of Notice of Increase
Exhibit C:
  Form of Lease Payment Deficit Notice
Exhibit D:
  Form of Demand Notice
Exhibit E:
  Form of Transfer Supplement
Exhibit F:
  Form of Purchaser Group Supplement
Exhibit G:
  Form of Series 2006-1 Demand Note
Exhibit H:
  Form of Series 2006-1 Letter of Credit

iii



--------------------------------------------------------------------------------



 



          SERIES 2006-1 SUPPLEMENT, dated as of May 11, 2006 (this
“Series Supplement”), among BUDGET TRUCK FUNDING, LLC, a special purpose limited
liability company established under the laws of Delaware (“BTF”), BUDGET TRUCK
RENTAL, LLC, (“BTR”), a Delaware limited liability company, as administrator
(the “Administrator”), DEUTSCHE BANK SECURITIES, INC. (“DBSI”), in its capacity
as administrative agent for the CP Conduit Purchasers, the APA Banks and the
Funding Agents (the “Administrative Agent”), the several commercial paper
conduits listed on Schedule I and their respective permitted successors and
assigns (the “CP Conduit Purchasers”; each, individually, a “CP Conduit
Purchaser”), the several banks set forth opposite the name of each CP Conduit
Purchaser on Schedule I and the other banks parties hereto pursuant to
Section 10.1 (each an “APA Bank” with respect to such CP Conduit Purchaser), the
agent bank set forth opposite the name of each CP Conduit Purchaser on
Schedule I and its permitted successor and assign (the “Funding Agent” with
respect to such CP Conduit Purchaser) and THE BANK OF NEW YORK TRUST COMPANY,
N.A., a national banking association, as trustee (together with its successors
in trust thereunder as provided in the Base Indenture, the “Trustee”), as agent
for the benefit of the Series 2006-1 Noteholders (the “Series 2006-1 Agent”) and
in its capacity as “securities intermediary” (as defined in Section 8-102 of the
New York UCC) and a “bank” (as defined in Section 9-102 of the New York UCC) (in
such capacities, the “Securities Intermediary”), to the Base Indenture, dated as
of May 11, 2006, between BTF and the Trustee.
PRELIMINARY STATEMENT
          WHEREAS, Sections 2.2 and 12.1 of the Base Indenture provide, among
other things, that BTF and the Trustee may at any time and from time to time
enter into a supplement to the Base Indenture for the purpose of authorizing the
issuance of one or more Series of Notes;
          NOW, THEREFORE, the parties hereto agree as follows:
DESIGNATION
          There is hereby created a Series of Notes to be issued pursuant to the
Base Indenture and this Series Supplement and such Series of Notes shall be
designated generally as Variable Funding Rental Truck Asset Backed Notes,
Series 2006-1.
          The proceeds from the initial sale of the Series 2006-1 Notes shall be
deposited in the Collection Account and shall be paid to BTF and used to pay a
portion of the purchase price of the BTF Trucks. The proceeds of any Increase
shall be deposited in the Collection Account and shall be releaser to BTF
pursuant to Section 3.2(b).
ARTICLE I
DEFINITIONS
          (a) All capitalized terms not otherwise defined herein are defined in
the Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section or Subsection references herein shall refer to Articles,
Sections or Subsections of this Series Supplement, except as otherwise provided
herein. Unless otherwise stated herein, as the context otherwise requires or if
such term is otherwise defined in the Base Indenture, each capitalized

 



--------------------------------------------------------------------------------



 



term used or defined herein shall relate only to the Series 2006-1 Notes and not
to any other Series of Notes issued by BTF.
          (b) The following words and phrases shall have the following meanings
with respect to the Series 2006-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:
          (c) The Required Enhancement Percentage and Required Liquid
Enhancement Percentage for any Truck as of any date shall be the enhancement
percentage and liquid enhancement percentage applicable to the make and model of
such Truck and the month in the life of such Truck in which such date falls, in
each case, as set forth on Schedule II hereto.
          “10’ GMC Savana Percentage” means, as of any date of determination,
the percentage equivalent of a fraction the numerator of which is the Net Book
Value of all Eligible Trucks that are 10’ GMC Savana Trucks as of such date and
the denominator of which is the Net Book Value of all Eligible Trucks as of such
date.
          “16’ GMC Savana Percentage” means, as of any date of determination,
the percentage equivalent of a fraction the numerator of which is the Net Book
Value of all Eligible Trucks that are 16’ GMC Savana Trucks as of such date and
the denominator of which is the Net Book Value of all Eligible Trucks as of such
date.
          “16’ Ford E350 Percentage” means, as of any date of determination, the
percentage equivalent of a fraction the numerator of which is the Net Book Value
of all Eligible Trucks that are 16’ Ford E350 Trucks as of such date and the
denominator of which is the Net Book Value of all Eligible Trucks as of such
date.
          “24’ GMC TC7500 Percentage” means, as of any date of determination,
the percentage equivalent of a fraction the numerator of which is the Net Book
Value of all Eligible Trucks that are 24’ GMC TC7500 Trucks as of such date and
the denominator of which is the Net Book Value of all Eligible Trucks as of such
date.
          “24’ Int’l 4200 Percentage” means, as of any date of determination,
the percentage equivalent of a fraction the numerator of which is the Net Book
Value of all Eligible Trucks that are 24’ Int’l 4200 Trucks as of such date and
the denominator of which is the Net Book Value of all Eligible Trucks as of such
date.
          “ABCR” means Avis Budget Car Rental, LLC, a Delaware corporation, and
its successors, acting in its capacity as Guarantor.
          “Accrued Amounts” means, as on any Distribution Date, the sum of
(i) accrued and unpaid interest on the Series 2006-1 Notes as of such
Distribution Date and (ii) the product of (A) the Series 2006-1 Percentage as of
the beginning of the Series 2006-1 Interest Period ending on such Distribution
Date and (B) the sum of (1) the Monthly Administration Fee payable by BTF on
such Distribution Date, (2) the sum of all other accrued and unpaid Trustee’s
fees and expenses payable by BTF on such Distribution Date, (3) any Article VI
Costs payable on such

2



--------------------------------------------------------------------------------



 



Distribution Date and (4) any Carrying Charges (other than Carrying Charges
provided for above) payable on such Distribution Date.
          “Acquiring APA Bank” is defined in Section 10.1(c).
          “Acquiring Purchaser Group” is defined in Section 10.1(e).
          “Adjusted LIBO Rate” means, with respect to each day during each
Eurodollar Period, pertaining to a portion of the Purchaser Group Invested
Amount with respect to any Purchaser Group allocated to a Eurodollar Tranche, an
interest rate per annum (rounded upwards, if necessary, to the nearest 1/16th of
1%) equal to the LIBO Rate for such Eurodollar Period multiplied by the
Statutory Reserve Rate.
          “Administrative Agent” is defined in the recitals hereto.
          “Administrator” is defined in the recitals hereto.
          “Affected Party” means any CP Conduit Purchaser and any Program
Support Provider with respect to such CP Conduit Purchaser.
          “Alternate Base Rate” means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus 1/2 of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.
          “APA Bank” is defined in the recitals hereto.
          “APA Bank Funded Amount” means, with respect to any Purchaser Group
for any day, the excess, if any, of the Purchaser Group Invested Amount with
respect to such Purchaser Group over the CP Conduit Funded Amount for such day.
          “APA Bank Percentage” means, with respect to any APA Bank, the
percentage set forth opposite the name of such APA Bank on Schedule I.
          “Applicable Margin” is defined in the Fee Letter.
          “Article VI Costs” means any amounts due pursuant to Article VI.
          “Asset Purchase Agreement” means, with respect to any CP Conduit
Purchaser, the asset purchase agreement, liquidity agreement or other agreement
among such CP Conduit Purchaser, the Funding Agent with respect to such CP
Conduit Purchaser and the APA Bank with respect to such CP Conduit Purchaser, as
amended, modified or supplemented from time to time.
          “Available APA Bank Funding Amount” means, with respect to any
Purchaser Group for any Business Day, the sum of (i) the portion of such
Purchaser Group’s Commitment Percentage of the Series 2006-1 Initial Invested
Amount not to be funded by such Purchaser

3



--------------------------------------------------------------------------------



 



Group by issuing Commercial Paper if such Business Day is the Series 2006-1
Closing Date, (ii) the portion of the APA Bank Funded Amount with respect to
such Purchaser Group not allocated to a Eurodollar Tranche on such Business Day,
(iii) the portion of the APA Bank Funded Amount with respect to such Purchaser
Group allocated to any Eurodollar Tranche the Eurodollar Period in respect of
which expires on such Business Day and (iv) the portion of such Purchaser
Group’s Purchaser Group Increase Amount for such Business Day not to be funded
by such Purchaser Group by issuing Commercial Paper.
          “Available CP Funding Amount” means, with respect to any Purchaser
Group for any Business Day, the sum of (i) the portion of such Purchaser Group’s
Commitment Percentage of the Series 2006-1 Initial Invested Amount to be funded
by such Purchaser Group by issuing Commercial Paper if such Business Day is the
Series 2006-1 Closing Date, and (ii) the portion of such Purchaser Group’s
Purchaser Group Increase Amount for such Business Day to be funded by such
Purchaser Group by issuing Commercial Paper.
          “Benefited Purchaser Group” is defined in Section 10.3.
          “Board” means the Board of Governors of the Federal Reserve System or
any successor thereto.
          “BTR” is defined in the recitals hereto.
          “Business Day” means any day other than (a) a Saturday or a Sunday or
(b) a day on which banking institutions in New York, New York or the city in
which the corporate trust office of the Trustee is located are authorized or
obligated by law or executive order to close.
          “Certificate of Lease Deficit Demand” means a certificate in the form
of Annex A to the Series 2006-1 Letters of Credit.
          “Certificate of Termination Date Demand” means a certificate in the
form of Annex D to the Series 2006-1 Letters of Credit.
          “Certificate of Termination Demand” means a certificate in the form of
Annex C to the Series 2006-1 Letters of Credit.
          “Certificate of Unpaid Demand Note Demand” means a certificate in the
form of Annex B to the Series 2006-1 Letters of Credit.
          “Change in Law” means (a) any law, rule or regulation or any change
therein or in the interpretation or application thereof (whether or not having
the force of law), in each case, adopted, issued or occurring after the
Series 2006-1 Closing Date or (b) any request, guideline or directive (whether
or not having the force of law) from any government or political subdivision or
agency, authority, bureau, central bank, commission, department or
instrumentality thereof, or any court, tribunal, grand jury or arbitrator, or
any accounting board or authority (whether or not part of government) which is
responsible for the establishment or interpretation of national or international
accounting principles, in each case, whether foreign or domestic (each an
“Official Body”) charged with the administration, interpretation or application
thereof, or the compliance

4



--------------------------------------------------------------------------------



 



with any request or directive of any Official Body (whether or not having the
force of law) made, issued or occurring after the Series 2006-1 Closing Date.
          “Claim” is defined in Section 2.7.
          “Commercial Paper” means, with respect to any CP Conduit Purchaser,
the promissory notes issued by, or for the benefit of, such CP Conduit Purchaser
in the commercial paper market.
          “Commitment” means, with respect to the APA Banks included in any
Purchaser Group, the obligation of such APA Banks to purchase a Series 2006-1
Note on the Series 2006-1 Closing Date and, thereafter, subject to certain
conditions, increase the Purchaser Group Invested Amount with respect to such
Purchaser Group, in each case, in an amount up to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group.
          “Commitment Fee” is defined in Section 2.6(e).
          “Commitment Fee Rate” is defined in the Fee Letter.
          “Commitment Percentage” means, on any date of determination, with
respect to any Purchaser Group, the ratio, expressed as a percentage, which such
Purchaser Group’s Maximum Purchaser Group Invested Amount bears to the
Series 2006-1 Maximum Invested Amount on such date.
          “Company indemnified person” is defined in Section 2.7.
          “Conduit Assignee” means, with respect to any CP Conduit Purchaser,
any commercial paper conduit administered by the Funding Agent with respect to
such CP Conduit Purchaser and designated by such Funding Agent to accept an
assignment from such CP Conduit Purchaser of the Purchaser Group Invested Amount
or a portion thereof with respect to such CP Conduit Purchaser pursuant to
Section 10.1(b).
          “CP Conduit Funded Amount” means, with respect to any Purchaser Group
for any day, the portion of the Purchaser Group Invested Amount with respect to
such Purchaser Group funded by such Purchaser Group through the issuance of
Commercial Paper outstanding on such day.
          “CP Conduit Purchaser” is defined in the recitals hereto.
          “DBSI” is defined in the recitals hereto.
          “Decrease” is defined in Section 2.5.
          “Demand Note Preference Payment Amount” means, as of any day, (i) the
aggregate amount of all proceeds of demands made on the Series 2006-1 Demand
Notes pursuant to Section 3.5(c)(iii) or 3.5 (d)(ii) that were deposited into
the Series 2006-1 Distribution Account and paid to the Series 2006-1 Noteholders
during the one-year period ending on such day; provided, however, that if an
Event of Bankruptcy (or the occurrence of an event described

5



--------------------------------------------------------------------------------



 



in clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to BRAC shall have occurred during such one-year
period, the Demand Note Preference Payment Amount as of such day shall equal the
Demand Note Preference Payment Amount as if it were calculated as of the date of
such occurrence minus (ii) the aggregate amount withdrawn from the Series 2006-1
Reserve Account or the Series 2006-1 Cash Collateral Account and paid to a
Funding Agent pursuant to Section 3.7(e) on account of a Preference Amount.
          “Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand
Note Disbursement, any Termination Date Disbursement or any Termination
Disbursement under a Series 2006-1 Letter of Credit, or any combination thereof,
as the context may require.
          “Discount” means with respect to any CP Conduit Purchaser, the amount
of interest or discount to accrue on or in respect of the Commercial Paper
issued by such CP Conduit Purchaser allocated, in whole or in part, by the
Funding Agent with respect to such CP Conduit Purchaser, to fund the purchase or
maintenance of the CP Conduit Funded Amount with respect to such CP Conduit
Purchaser (including, without limitation, any interest attributable to the
commissions of placement agents and dealers in respect of such Commercial Paper
and any costs associated with funding small or odd-lot amounts, to the extent
that such commissions or costs are allocated, in whole or in part, to such
Commercial Paper by such Funding Agent).
          “Effective Date” is defined in Section 5.1.
          “Eligible Assignee” means a financial institution having short-term
debt ratings of at least A-1 from Standard & Poor’s and P-1 from Moody’s.
          “Eurodollar Period” means, with respect to any Eurodollar Tranche and
any Purchaser Group:
     (a) initially, the period commencing on the Series 2006-1 Closing Date,
Increase Date or a conversion date, as the case may be, with respect to such
Eurodollar Tranche and ending one month thereafter (or such other period which
is acceptable to the Funding Agent with respect to such Purchaser Group and
which in no event will be less than 7 days); and
     (b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Eurodollar Tranche and ending one
month thereafter (or such other period which is acceptable to the Funding Agent
with respect to such Purchaser Group and which in no event will be less than
7 days);
provided that all Eurodollar Periods must end on the next Distribution Date and
all of the foregoing provisions relating to Eurodollar Periods are subject to
the following:
     (i) if any Eurodollar Period would otherwise end on a day that is not a
Business Day, such Eurodollar Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such
Eurodollar Period into another calendar month, in which event such Eurodollar
Period shall end on the immediately preceding Business Day; and

6



--------------------------------------------------------------------------------



 



     (ii) any Eurodollar Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Eurodollar Period) shall end on the
last Business Day of the calendar month at the end of such Eurodollar Period.
          “Eurodollar Tranche” means, with respect to any Purchaser Group, a
portion of the APA Bank Funded Amount with respect to such Purchaser Group
allocated to a particular Eurodollar Period and an Adjusted LIBO Rate determined
by reference thereto.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
CP Conduit Purchaser, any APA Bank, any Funding Agent, any Program Support
Provider or any other recipient of any payment to be made by or on account of
any obligation of BTF hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America or by any other
Governmental Authority, in each case, as a result of a present or former
connection between the United States of America or the jurisdiction of such
Governmental Authority imposing such tax, as the case may be, and the
Administrative Agent, such CP Conduit Purchaser, such APA Bank, such Funding
Agent, such Program Support Provider or any other such recipient (except a
connection arising solely from the Administrative Agent’s, such CP Conduit
Purchaser’s, such APA Bank’s, such Program Support Provider’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2006-1 Notes) and (b) any
branch profits tax imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which BTF is located (except any such
branch profits or similar tax imposed as a result of a connection with the
United States of America or other jurisdiction as a result of a connection
arising solely from the Administrative Agent’s, such CP Conduit Purchaser’s,
such APA Bank’s, such Program Support Provider’s or such recipient’s having
executed, delivered or performed its obligations hereunder, receiving a payment
hereunder or enforcing the Series 2006-1 Notes).
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day of such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” means the letter dated the date hereof, from BTF
addressed to the Administrative Agent and each of the CP Conduit Purchasers, the
Funding Agents and the APA Banks setting forth certain fees payable from time to
time to the Purchaser Groups, as such letter may be amended or replaced from
time to time.
          “Floating Tranche” means, with respect to any Purchaser Group, the
portion of the APA Bank Funded Amount with respect to such Purchaser Group not
allocated to a Eurodollar Tranche.
          “Funding Agent” is defined in the recitals hereto.

7



--------------------------------------------------------------------------------



 



          “Increase” is defined in Section 2.3(a).
          “Increase Amount” is defined in Section 2.3(a).
          “Increase Date” is defined in Section 2.3(a).
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Interest Rate Hedge Counterparty” means BTF’s counterparty under a
Series 2006-1 Interest Rate Hedge.
          “Lease Deficit Disbursement” means an amount drawn under a
Series 2006-1 Letter of Credit pursuant to a Certificate of Lease Deficit
Demand.
          “LIBO Rate” means, with respect to each day during each Eurodollar
Period pertaining to a Eurodollar Tranche, the rate appearing on Telerate Page
3750 of the Dow Jones Telerate Service (or on any successor or substitute page
of such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Administrative Agent
from time to time in accordance with its customary practices for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m. (London time) on the second
London Banking Day prior to the commencement of such Eurodollar Period, as the
rate for dollar deposits with a maturity comparable to the Eurodollar Period
applicable to such Eurodollar Tranche.
          “Liquid Enhancement Percentage” means, for any make and model Eligible
Truck, as of any date of determination, the “Liquid Enhancement Percentage” set
forth on Schedule II for the age (in months) for such Eligible Truck.
          “LOC Pro Rata Share” means, with respect to any Series 2006-1 Letter
of Credit Provider as of any date, the fraction (expressed as a percentage)
obtained by dividing (A) the available amount under such Series 2006-1 Letter of
Credit Provider’s Series 2006-1 Letter of Credit as of such date by (B) an
amount equal to the aggregate available amount under all Series 2006-1 Letters
of Credit as of such date; provided that only for purposes of calculating the
LOC Pro Rata Share with respect to any Series 2006-1 Letter of Credit Provider
as of any date, if such Series 2006-1 Letter of Credit Provider has not complied
with its obligation to pay the Trustee the amount of any draw under its
Series 2006-1 Letter of Credit made prior to such date, the available amount
under such Series 2006-1 Letter of Credit Provider’s Series 2006-1 Letter of
Credit as of such date shall be treated as reduced (for calculation purposes
only) by the amount of such unpaid demand and shall not be reinstated for
purposes of such calculation unless and until the date as of which such
Series 2006-1 Letter of Credit Provider has paid such amount to the Trustee and
been reimbursed by the Lessee or ABCR, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2006-1 Letter of Credit).
          “London Banking Day” means any business day on which dealings in
deposits in United States dollars are transacted in the London interbank market.

8



--------------------------------------------------------------------------------



 



          “Maximum Purchaser Group Invested Amount” means, with respect to any
Purchaser Group, the amount set forth opposite the name of the CP Conduit
Purchaser included in such Purchaser Group on Schedule I.
          “Measurement Month” on any date, means, each calendar month, or the
smallest number of consecutive calendar months, in which (a) at least 100 BTF
Trucks were sold or (b) at least one twelfth of the aggregate Termination Value
of the BTF Trucks leased under the BTF Lease as of the last day of each such
period were sold.
          “Measurement Month Average” means, with respect to any Measurement
Month, the percentage equivalent of a fraction, the numerator of which is the
aggregate amount of Disposition Proceeds of all BTF Trucks sold during such
Measurement Month and the two Measurement Months immediately preceding such
Measurement Month, and the denominator of which is the aggregate Termination
Value of such BTF Trucks on the dates of their respective sales.
          “Monthly Funding Costs” means, with respect to each Series 2006-1
Interest Period and any Purchaser Group, the sum of:
     (a) for each day during such Series 2006-1 Interest Period, with respect to
a CP Conduit Purchaser, the aggregate amount of Discount accruing on or
otherwise in respect of the Commercial Paper issued by, or for the benefit of,
such CP Conduit Purchaser allocated, in whole or in part, by the Funding Agent
with respect to such CP Conduit Purchaser, to fund the purchase or maintenance
of the Funded Amount with respect to such CP Conduit Purchaser; plus
     (b) for each day during such Series 2006-1 Interest Period, the sum of:
(i) the product of (A) the portion of the APA Bank Funded Amount with respect to
such Purchaser Group allocated to the Floating Tranche with respect to such
Purchaser Group on such day times (B) the Alternate Base Rate plus the
Applicable Margin, divided by (C) 365 (or 366, as the case may be) plus
     (ii) the product of (A) the portion of the APA Bank Funded Amount with
respect to such Purchaser Group allocated to Eurodollar Tranches with respect to
such Purchaser Group on such day times (B) the weighted average Adjusted LIBO
Rate with respect to such Eurodollar Tranches plus the Applicable Margin on such
day in effect with respect thereto divided by (C) 360; plus
     (c) for each day during such Series 2006-1 Interest Period, the product of
(A) the CP Conduit Funded Amount with respect to such Purchaser Group on such
day times (B) the Program Fee Rate per annum divided by (C) 360.
          “Monthly Principal Payment Amount” is defined in Section 3.5(a).
          “Moody’s” means Moody’s Investors Service.

9



--------------------------------------------------------------------------------



 



          “OC Enhancement Percentage” means, for any make and model Eligible
Truck, as of any date of determination, the “OC Enhancement Percentage” set
forth on Schedule II for the age (in months) for such Eligible Truck.
          “Other Taxes” means any and all current or future stamp or documentary
taxes or other excise or property taxes, charges or similar levies arising from
any payment made under this Supplement, the Base Indenture, or any Related
Documents or from the execution, delivery or enforcement of, or otherwise with
respect to, this Series Supplement, the Base Indenture or any Related Document.
          “Outstanding” means, with respect to the Series 2006-1 Notes, the
Series 2006-1 Invested Amount shall not have been reduced to zero and all
accrued interest and other amounts owing on the Series 2006-1 Notes and to the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks hereunder shall not have been paid in full.
          “Participants” is defined in Section 10.1(d).
          “Past Due Rent Payment” is defined in Section 3.2(c).
          “Preference Amount” means any amount previously distributed to a
member or members of a Purchaser Group on or relating to a Series 2006-1 Note
that is recoverable or that has been recovered as a voidable preference by the
trustee in a bankruptcy proceeding of BRAC pursuant to the United States
Bankruptcy Code (11 U.S.C.), as amended from time to time, in accordance with a
final nonappealable order of a court having competent jurisdiction.
          “Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2006-1 Demand Notes included in the Series 2006-1 Demand Note Payment
Amount as of the Series 2006-1 Letter of Credit Termination Date that were paid
by BRAC more than one year before such date of determination; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to BRAC occurs during such one-year period,
(x) the Pre-Preference Period Demand Note Payments as of any date during the
period from and including the date of the occurrence of such Event of Bankruptcy
to and including the conclusion or dismissal of the proceedings giving rise to
such Event of Bankruptcy without continuing jurisdiction by the court in such
proceedings shall equal the Pre-Preference Period Demand Note Payments as of the
date of such occurrence and (y) the Pre-Preference Period Demand Note Payments
as of any date after the conclusion or dismissal of such proceedings shall equal
the Series 2006-1 Demand Note Payment Amount as of the date of the conclusion or
dismissal of such proceedings.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by Deutsche Bank, AG, New York Branch as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
          “Pro Rata Share” means, with respect to any Purchaser Group, on any
date, the ratio, expressed as a percentage, which the Purchaser Group Invested
Amount with respect to

10



--------------------------------------------------------------------------------



 



such Purchaser Group bears to the Series 2006-1 Invested Amount on such date;
provided that, for purposes of Section 3.5(e) and amounts payable to
Series 2006-1 Termination Purchasers, “Pro Rata Share” means the ratio,
expressed as a percentage, which the principal amount of the Series 2006-1 Notes
held by each Series 2006-1 Terminating Purchaser bears to the principal amount
of the Series 2006-1 Notes held by all Series 2006-1 Terminating Purchasers.
          “Program Fee Rate” is defined in the Fee Letter.
          “Program Support Provider” means, with respect to any CP Conduit
Purchaser, the APA Bank with respect to such CP Conduit Purchaser and any other
or additional Person now or hereafter extending credit, or having a commitment
to extend credit to or for the account of, or to make purchases from, such CP
Conduit Purchaser or issuing a letter of credit, surety bond or other instrument
to support any obligations arising under or in connection with such CP Conduit
Purchaser’s securitization program.
          “Purchaser Group” means, collectively, a CP Conduit Purchaser and the
APA Banks with respect to such CP Conduit Purchaser.
          “Purchaser Group Increase Amount” means, with respect to any Purchaser
Group, for any Business Day during the Series 2006-1 Revolving Period, such
Purchaser Group’s Commitment Percentage of the Increase Amount, if any, on such
Business Day.
          “Purchaser Group Invested Amount” means, with respect to any Purchaser
Group, (a) when used with respect to the Series 2006-1 Closing Date, such
Purchaser Group’s Commitment Percentage of the Series 2006-1 Initial Invested
Amount and (b) when used with respect to any other date, an amount equal to
(i) the Purchaser Group Invested Amount with respect to such Purchaser Group on
the immediately preceding Business plus (ii) the Purchaser Group Increase Amount
with respect to such Purchaser Group on such date minus (iii) the amount of
principal payments made to such Purchaser Group pursuant to Section 3.5(b) or
(e) on such date plus (iv) the amount of principal payments recovered from such
Purchaser Group by a trustee as a preference payment in a bankruptcy proceeding
of ABCR or otherwise.
          “Purchaser Group Supplement” is defined in Section 10.1(e).
          “Qualified Interest Rate Hedge Counterparty” means a bank or other
financial institution, which has a short-term senior and unsecured debt rating
of at least “A-1” and a long-term senior and unsecured rating of at least “A”,
in each case, from S&P and a short-term senior and unsecured debt rating of
“P-1” and a long-term senior and unsecured rating of at least “A2”, in each
case, from Moody’s.
          “Record Date” means, with respect to each Distribution Date, the
immediately preceding Business Day.
          “Required 10’ GMC Savana Enhancement Percentage” means, as of any date
of determination, the sum of (1) the Required 10’ GMC Savana Liquid Enhancement
Percentage as of such date and (2) the Required 10’ GMC Savana OC Enhancement
Percentage as of such date.

11



--------------------------------------------------------------------------------



 



          “Required 10’ GMC Savana Liquid Enhancement Percentage” means, as of
any date of determination, the sum, for each 10’ GMC Savana Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the Liquid Enhancement Percentage for such 10’ GMC Savana Truck as of such
date and (ii) the percentage equivalent of a fraction the numerator of which is
the Net Book Value of such 10’ GMC Savana Truck as of such date and the
denominator of which is the Net Book Value of all Eligible Trucks that are 10’
GMC Savana Trucks as of such date.
          “Required 10’ GMC Savana OC Enhancement Percentage” means, as of any
date of determination, the sum, for each 10’ GMC Savana Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the OC Enhancement Percentage for such 10’ GMC Savana Truck as of such date
and (ii) the percentage equivalent of a fraction the numerator of which is the
Net Book Value of such 10’ GMC Savana Truck as of such date and the denominator
of which is the Net Book Value of all Eligible Trucks that are 10’ GMC Savana
Trucks as of such date.
          “Required 16’ GMC Savana Enhancement Percentage” means, as of any date
of determination, the sum of (1) the Required 16’ GMC Savana Liquid Enhancement
Percentage as of such date and (2) the Required 16’ GMC Savana OC Enhancement
Percentage as of such date.
          “Required 16’ GMC Savana Liquid Enhancement Percentage” means, as of
any date of determination, the sum, for each 16’ GMC Savana Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the Liquid Enhancement Percentage for such 16’ GMC Savana Truck as of such
date and (ii) the percentage equivalent of a fraction the numerator of which is
the Net Book Value of such 16’ GMC Savana Truck as of such date and the
denominator of which is the Net Book Value of all Eligible Trucks that are 16’
GMC Savana Trucks as of such date.
          “Required 16’ GMC Savana OC Enhancement Percentage” means, as of any
date of determination, the sum, for each 16’ GMC Savana Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the OC Enhancement Percentage for such 16’ GMC Savana Truck as of such date
and (ii) the percentage equivalent of a fraction the numerator of which is the
Net Book Value of such 16’ GMC Savana Truck as of such date and the denominator
of which is the Net Book Value of all Eligible Trucks that are 16’ GMC Savana
Trucks as of such date.
          “Required 16’ Ford E350 Enhancement Percentage” means, as of any date
of determination, the sum of (1) the Required 16’ Ford E350 Liquid Enhancement
Percentage as of such date and (2) the Required 16’ Ford E350 OC Enhancement
Percentage as of such date.
          “Required 16’ Ford E350 Liquid Enhancement Percentage” means, as of
any date of determination, the sum, for each 16’ Ford E350 Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the Liquid Enhancement Percentage for such 16’ Ford E350 Truck as of such
date and (ii) the percentage equivalent of a fraction the numerator of which is
the Net Book Value of such 16’ Ford E350 Truck as of such date and the
denominator of which is the Net Book Value of all Eligible Trucks that are 16’
Ford E350 Trucks as of such date.

12



--------------------------------------------------------------------------------



 



          “Required 16’ Ford E350 OC Enhancement Percentage” means, as of any
date of determination, the sum, for 16’ Ford E350 Truck that is an Eligible
Truck as of such date, of the percentage obtained by multiplying (i) the OC
Enhancement Percentage for such 16’ Ford E350 Truck as of such date and (ii) the
percentage equivalent of a fraction the numerator of which is the Net Book Value
of such 16’ Ford E350 Truck as of such date and the denominator of which is the
Net Book Value of all Eligible Trucks that are 16’ Ford E350 Trucks as of such
date.
          “Required 24’ GMC TC7500 Enhancement Percentage” means, as of any date
of determination, the sum of (1) the Required 24’ GMC TC7500 Liquid Enhancement
Percentage as of such date and (2) the Required 24’ GMC TC7500 OC Enhancement
Percentage as of such date.
          “Required 24’ GMC TC7500 Liquid Enhancement Percentage” means, as of
any date of determination, the sum, for each 24’ GMC TC7500 Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the Liquid Enhancement Percentage for such 24’ GMC TC7500 Truck as of such
date and (ii) the percentage equivalent of a fraction the numerator of which is
the Net Book Value of such 24’ GMC TC7500 Truck as of such date and the
denominator of which is the Net Book Value of all Eligible Trucks that are 24’
GMC TC7500 Trucks as of such date.
          “Required 24’ GMC TC7500 OC Enhancement Percentage” means, as of any
date of determination, the sum, for each 24’ GMC TC7500 Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the OC Enhancement Percentage for such 24’ GMC TC7500 Truck as of such date
and (ii) the percentage equivalent of a fraction the numerator of which is the
Net Book Value of such 24’ GMC TC7500 Truck as of such date and the denominator
of which is the Net Book Value of all Eligible Trucks that are 24’ GMC TC7500
Trucks as of such date.
          “Required 24’ Int’l 4200 Enhancement Percentage” means, as of any date
of determination, the sum of (1) the Required 24’ Int’l 4200 Liquid Enhancement
Percentage as of such date and (2) the Required 24’ Int’l 4200 OC Enhancement
Percentage as of such date.
          “Required 24’ Int’l 4200 Liquid Enhancement Percentage” means, as of
any date of determination, the sum, for each 24’ Int’l 4200 Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the Liquid Enhancement Percentage for such 24’ Int’l 4200 Truck as of such
date and (ii) the percentage equivalent of a fraction the numerator of which is
the Net Book Value of such 24’ Int’l 4200 Truck as of such date and the
denominator of which is the Net Book Value of all Eligible Trucks that are 24’
Int’l 4200 Trucks as of such date.
          “Required 24’ Int’l 4200 OC Enhancement Percentage” means, as of any
date of determination, the sum, for each 24’ Int’l 4200 Truck that is an
Eligible Truck as of such date, of the percentage obtained by multiplying
(i) the OC Enhancement Percentage for such 24’ Int’l 4200 Truck as of such date
and (ii) the percentage equivalent of a fraction the numerator of which is the
Net Book Value of such 24’ Int’l 4200 Truck as of such date and the denominator
of which is the Net Book Value of all Eligible Trucks that are 24’ Int’l 4200
Trucks as of such date.

13



--------------------------------------------------------------------------------



 



          “Related Purchaser Group” means, with respect to any Funding Agent,
the CP Conduit Purchaser identified next to such Funding Agent on Schedule I and
each APA Bank identified on Schedule I next to such CP Conduit Purchaser.
          “Series Supplement” is defined in the recitals hereto.
          “Series 2006-1 Accrued Interest Account” is defined in Section 3.1(b).
          “Series 2006-1 Adjusted Required Enhancement Percentage” means, as of
any date of determination, the greater of (a) the Series 2006-1 Required
Enhancement Percentage as of such date and (b) the sum of (i) Series 2006-1
Required Enhancement Percentage as of such date plus (ii) the highest, for any
calendar month within the preceding twelve calendar months, of an amount (not
less than zero) equal to 100% minus the Measurement Month Average for the
immediately preceding Measurement Month.
          “Series 2006-1 Agent” is defined in the recitals hereto.
          “Series 2006-1 Available Cash Collateral Account Amount” means, as of
any date of determination, the amount on deposit in the Series 2006-1 Cash
Collateral Account (after giving effect to any deposits thereto and withdrawals
and releases therefrom on such date).
          “Series 2006-1 Available Reserve Account Amount” means, as of any date
determination, the amount on deposit in the Series 2006-1 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).
          “Series 2006-1 Borrowing Base” means, as of any date of determination,
the sum of (a) the product of (i) the Borrowing Base and (ii) the Series 2006-1
Borrowing Base Percentage as of such date and (b) the amount on deposit in the
Series 2006-1 Principal Subaccount as of such date.
          “Series 2006-1 Borrowing Base Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the sum of the Series 2006-1 Invested Amount and the Series 2006-1 Required
Overcollateralization Amount as of the end of the immediately preceding Business
Day and the denominator of which is the sum of the numerators used to determine
invested percentages for allocations with respect to Principal Collections (for
all Series of Notes and all classes of such Series of Notes).
          “Series 2006-1 Cash Collateral Account” is defined in Section 3.8(e).
          “Series 2006-1 Cash Collateral Account Collateral” is defined in
Section 3.8(a).
          “Series 2006-1 Cash Collateral Account Surplus” means, with respect to
any Distribution Date, the lesser of (a) the Series 2006-1 Available Cash
Collateral Account Amount and (b) the lesser of (A) the excess, if any, of the
Series 2006-1 Liquidity Amount (after giving effect to any withdrawal from the
Series 2006-1 Reserve Account on such Distribution Date) over the Series 2006-1
Required Liquidity Amount on such Distribution Date and (B) the excess, if any,
of the Series 2006-1 Invested Amount over the Series 2006-1 Permitted Principal
Amount (after giving effect to any withdrawal from the Series 2006-1 Reserve
Account on such

14



--------------------------------------------------------------------------------



 



Distribution Date) on such Distribution Date; provided, however, that, on any
date after the Series 2006-1 Letter of Credit Termination Date, the
Series 2006-1 Cash Collateral Account Surplus shall mean the excess, if any, of
(x) the Series 2006-1 Available Cash Collateral Account Amount over (y) the
Series 2006-1 Demand Note Payment Amount minus the Pre-Preference Period Demand
Note Payments as of such date.
          “Series 2006-1 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2006-1 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2006-1 Letter of Credit Liquidity Amount as
of such date.
          “Series 2006-1 Closing Date” is defined in Section 2.1(a).
          “Series 2006-1 Collateral” means the Collateral, each Series 2006-1
Letter of Credit, each Series 2006-1 Demand Note, the Series 2006-1 Interest
Rate Hedge Collateral, the Series 2006-1 Distribution Account Collateral, the
Series 2006-1 Cash Collateral Account Collateral and the Series 2006-1 Reserve
Account Collateral.
          “Series 2006-1 Collection Account” is defined in Section 3.1(b).
          “Series 2006-1 Commitment Termination Date” means the Series 2006-1
Initial Commitment Termination Date; provided that the Series 2006-1 Commitment
Termination Date may be extended to the 364th day (or, if the 364th day
following a Series 2006-1 Commitment Termination Date is not a Business Day, the
immediately preceding Business Day) following each Series 2006-1 Commitment
Termination Date upon the written agreement of the Series 2006-1 Required
Noteholders.
          “Series 2006-1 Demand Note” means each demand note made by ABCR or
BRAC, substantially in the form of Exhibit G to this Series Supplement, as
amended, modified or restated from time to time.
          “Series 2006-1 Demand Note Payment Amount” means, as of the
Series 2006-1 Letter of Credit Termination Date, the aggregate amount of all
proceeds of demands made on the Series 2006-1 Demand Notes pursuant to
Section 3.5(c)(iii) or 3.5(d)(ii) that were deposited into the Series 2006-1
Distribution Account and paid to the Series 2006-1 Noteholders during the
one-year period ending on the Series 2006-1 Letter of Credit Termination Date;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to BRAC shall have occurred during such
one-year period, the Series 2006-1 Demand Note Payment Amount as of the
Series 2006-1 Letter of Credit Termination Date shall equal the Series 2006-1
Demand Note Payment Amount as if it were calculated as of the date of such
occurrence.
          “Series 2006-1 Deposit Date” is defined in Section 3.2.
          “Series 2006-1 Distribution Account” is defined in Section 3.9(a).
          “Series 2006-1 Distribution Account Collateral” is defined in
Section 3.9(d).

15



--------------------------------------------------------------------------------



 



          “Series 2006-1 Eligible Letter of Credit Provider” means a person
satisfactory to ABCR and the Administrative Agent and having, at the time of the
issuance of the related Series 2006-1 Letter of Credit, a long-term senior
unsecured debt rating of at least “A” from S&P and a short-term senior unsecured
debt rating of at least “A-1” from S&P and a long-term senior unsecured debt
rating of at least “A2” from Moody’s and a short-term senior unsecured debt
rating of “P-1” from Moody’s that is a commercial bank having total assets in
excess of $500,000,000.
          “Series 2006-1 Enhancement” means the Series 2006-1 Cash Collateral
Account Collateral, the Series 2006-1 Letters of Credit, the Series 2006-1
Demand Notes and the Series 2006-1 Overcollateralization Amount and the
Series 2006-1 Reserve Account Amount.
          “Series 2006-1 Enhancement Amount” means, as of any date of
determination, the sum of (i) the Series 2006-1 Overcollateralization Amount as
of such date, (ii) the Series 2006-1 Letter of Credit Amount as of such date and
(iii) the Series 2006-1 Available Reserve Account Amount as of such date.
          “Series 2006-1 Enhancement Deficiency” means, as of any date of
determination, the amount, if any, by which the Series 2006-1 Invested Amount as
of such date exceeds the Series 2006-1 Permitted Principal Amount as of such
date.
          “Series 2006-1 Excess Borrowing Base Amount” means, as of any date of
determination during the Series 2006-1 Revolving Period, the excess, if any, of
the Series 2006-1 Permitted Principal Amount as of such date over the
Series 2006-1 Invested Amount as of such date.
          “Series 2006-1 Initial Invested Amount” is defined in Section 2.3(a).
          “Series 2006-1 Initial Commitment Termination Date” means May 10,
2007.
          “Series 2006-1 Interest Period” means a period commencing on and
including a Distribution Date and ending on and including the day preceding the
next succeeding Distribution Date; provided, however, that the initial
Series 2006-1 Interest Period shall commence on and include the Series 2006-1
Closing Date and end on and include May 21, 2006.
          “Series 2006-1 Interest Rate Hedge” has the meaning specified in
Section 3.11(a).
          “Series 2006-1 Interest Rate Hedge Collateral” has the meaning
specified in Section 3.11(d).
          “Series 2006-1 Interest Rate Hedge Payments” means the amounts payable
by BTF to an Interest Rate Hedge Counterparty from time to time in respect of a
Series 2006-1 Interest Rate Hedge.
          “Series 2006-1 Interest Rate Hedge Proceeds” means the amounts
received by the Trustee from an Interest Rate Hedge Counterparty from time to
time in respect of a Series 2006-1 Interest Rate Hedge (including amounts
received from a guarantor or from collateral).

16



--------------------------------------------------------------------------------



 



          “Series 2006-1 Invested Amount” means on any date of determination,
the sum of the Purchaser Group Invested Amounts with respect to each of the
Purchaser Groups on such date.
          “Series 2006-1 Invested Percentage” means as of any date of
determination:
     (a) when used with respect to Principal Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction the
numerator of which shall be equal to the sum of the Series 2006-1 Invested
Amount and the Series 2006-1 Required Overcollateralization Amount, as of the
immediately preceding Business Day, and the denominator of which shall be the
greater as of the end of the immediately preceding Business Day of (x) the
Borrowing Base and (y) the sum of the numerators used to determine invested
percentages for allocations with respect to Principal Collections (for all
Series of Notes and all classes of such Series of Notes); and
     (b) when used with respect to Interest Collections, the percentage
equivalent (which percentage shall never exceed 100%) of a fraction the
numerator of which shall be the Accrued Amounts with respect to the
Series 2006-1 Notes on such date of determination, and the denominator of which
shall be the aggregate Accrued Amounts with respect to all Series of Notes on
such date of determination.
          “Series 2006-1 Lease Interest Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Interest Collections which pursuant to Section 3.2(a) would have been
allocated to the Series 2006-1 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a) have been allocated to the Series 2006-1 Accrued
Interest Account (excluding any amounts paid into the Series 2006-1 Accrued
Interest Account pursuant to the proviso in Section 3.2(a)(ii)) from and
excluding the preceding Distribution Date to and including such Distribution
Date.
          “Series 2006-1 Lease Payment Deficit” means either a Series 2006-1
Lease Interest Payment Deficit or a Series 2006-1 Lease Principal Payment
Deficit.
          “Series 2006-1 Lease Principal Payment Carryover Deficit” means
(a) for the initial Distribution Date, zero and (b) for any other Distribution
Date, the excess of (x) the Series 2006-1 Lease Principal Payment Deficit, if
any, on the preceding Distribution Date over (y) the amount deposited in the
Distribution Account on such preceding Distribution Date pursuant to
Section 3.5(c)(i) and (ii) of this Series Supplement on account of such
Series 2006-1 Lease Principal Payment Deficit.
          “Series 2006-1 Lease Principal Payment Deficit” means on any
Distribution Date the sum of (a) the Series 2006-1 Monthly Lease Principal
Payment Deficit for such Distribution Date and (b) the Series 2006-1 Lease
Principal Payment Carryover Deficit for such Distribution Date.

17



--------------------------------------------------------------------------------



 



          “Series 2006-1 Letter of Credit” means an irrevocable letter of
credit, if any, substantially in the form of Exhibit I to this Series Supplement
issued by a Series 2006-1 Eligible Letter of Credit Provider in favor of the
Trustee for the benefit of the Series 2006-1 Noteholders.
          “Series 2006-1 Letter of Credit Amount” means, as of any date of
determination, the lesser of (a) the sum of (i) the aggregate amount available
to be drawn on such date under each Series 2006-1 Letter of Credit, as specified
therein, and (ii) if the Series 2006-1 Cash Collateral Account has been
established and funded pursuant to Section 3.8, the Series 2006-1 Available Cash
Collateral Account Amount on such date and (b) the aggregate outstanding
principal amount of the Series 2006-1 Demand Notes on such date.
          “Series 2006-1 Letter of Credit Expiration Date” means, with respect
to any Series 2006-1 Letter of Credit, the expiration date set forth in such
Series 2006-1 Letter of Credit, as such date may be extended in accordance with
the terms of such Series 2006-1 Letter of Credit.
          “Series 2006-1 Letter of Credit Liquidity Amount” means, as of any
date of determination, the sum of (a) the aggregate amount available to be drawn
on such date under each Series 2006-1 Letter of Credit, as specified therein,
and (b) if the Series 2006-1 Cash Collateral Account has been established and
funded pursuant to Section 3.8 of this Series Supplement, the Series 2006-1
Available Cash Collateral Account Amount on such date.
          “Series 2006-1 Letter of Credit Provider” means the issuer of a
Series 2006-1 Letter of Credit.
          “Series 2006-1 Letter of Credit Termination Date” means the first to
occur of (a) the date on which the Series 2006-1 Notes are fully paid and
(b) the Series 2006-1 Termination Date.
          “Series 2006-1 Limited Liquidation Event of Default” means, so long as
such event or condition continues, any event or condition of the type specified
in clauses (a) through (m) of Article IV.
          “Series 2006-1 Liquidity Amount” means, as of any date of
determination, the sum of (a) the Series 2006-1 Letter of Credit Liquidity
Amount on such date and (b) the Series 2006-1 Available Reserve Account Amount
on such date.
          “Series 2006-1 Maximum Invested Amount” means the sum of the Maximum
Purchaser Group Invested Amounts with respect to each of the Purchaser Groups.
          “Series 2006-1 Monthly Interest” means, with respect to any
Series 2006-1 Interest Period, an amount equal to the product of (a) the average
daily Series 2006-1 Invested Amount during such Series 2006-1 Interest Period,
(b) the Series 2006-1 Note Rate for such Series 2006-1 Interest Period and
(c) the number of days in such Series 2006-1 Interest Rate Period divided by
360.
          “Series 2006-1 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal

18



--------------------------------------------------------------------------------



 



Collections which pursuant to Section 3.2(a) would have been allocated to the
Series 2006-1 Collection Account if all payments required to have been made
under the Leases from and excluding the preceding Distribution Date to and
including such Distribution Date were made in full over (b) the aggregate amount
of Principal Collections which pursuant to Section 3.2(a) have been allocated to
the Series 2006-1 Collection Account (without giving effect to any amounts paid
into the Series 2006-1 Accrued Interest Account pursuant to the proviso in
Section 3.2(a)(ii)) from and excluding the preceding Distribution Date to and
including such Distribution Date.
          “Series 2006-1 Note” means any one of the Series 2006-1 Variable
Funding Rental Truck Asset Backed Notes, executed by BTF and authenticated and
delivered by or on behalf of the Trustee, substantially in the form of
Exhibit A.
          “Series 2006-1 Note Rate” means for any Series 2006-1 Interest Period,
the interest rate equal to the product of (a) the percentage equivalent of a
fraction, the numerator of which is equal to the sum of the Monthly Funding
Costs with respect to each Purchaser Group for such Series 2006-1 Interest
Period and the denominator of which is equal to the average daily Series 2006-1
Invested Amount during such Series 2006-1 Interest Period and (b) a fraction,
the numerator of which is 360 and the denominator of which is the number of days
in such Series 2006-1 Interest Period; provided, however, that the Series 2006-1
Note Rate will in no event be higher than the maximum rate permitted by
applicable law.
          “Series 2006-1 Noteholder” means a Person in whose name a
Series 2006-1 Note is registered in the Note Register.
          “Series 2006-1 Overcollateralization Amount” means, as of any date of
determination, the Series 2006-1 Required Overcollateralization Amount as of
such date.
          “Series 2006-1 Partial Commitment Termination” means that the
Commitment of an APA Bank included in a Purchaser Group is not extended on or
before the 30th day preceding a Series 2006-1 Commitment Termination Date and
such Commitment is not assumed by another APA Bank in accordance with
Section 2.10 on or before the applicable Series 2006-1 Commitment Termination
Date.
          “Series 2006-1 Partial Commitment Termination Percentage” means, with
respect to any Series 2006-1 Partial Commitment Termination, the percentage
equivalent of a fraction the numerator of which is the aggregate Commitment of
the applicable Series 2006-1 Terminating Purchasers and the denominator of which
is the aggregate Commitments of all APA Banks, prior to giving effect to such
Series 2006-1 Partial Commitment Termination.
          “Series 2006-1 Past Due Rent Payment” is defined in Section 3.2(c).
          “Series 2006-1 Percentage” means, as of any date of determination, a
fraction, expressed as a percentage, the numerator of which is the Series 2006-1
Invested Amount as of such date and the denominator of which is the sum of the
Invested Amount of each Series of Notes outstanding as of such date.

19



--------------------------------------------------------------------------------



 



          “Series 2006-1 Permitted Principal Amount” means, as of any date of
determination, the excess of (a) the sum of (i) the Series 2006-1 Borrowing Base
as of such date, plus (ii) the Series 2006-1 Letter of Credit Amount as of such
date plus (iii) the Series 2006-1 Available Reserve Account Amount as of such
date over (b) the Series 2006-1 Required Enhancement Amount as of such date.
          “Series 2006-1 Principal Deficit Amount” means, as of any date of
determination, the excess, if any, of (a) the Series 2006-1 Invested Amount as
of such date over (b) the excess of the Series 2006-1 Borrowing Base over the
Series 2006-1 Required Overcollateralization Amount as of such date.
          “Series 2006-1 Principal Subaccount” is defined in Section 3.1(b).
          “Series 2006-1 Reimbursement Agreement” means any and each agreement
providing for the reimbursement of a Series 2006-1 Letter of Credit Provider for
draws under its Series 2006-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.
          “Series 2006-1 Required Borrowing Base” means, as of any date of
determination, the sum of (a) the Series 2006-1 Required Overcollateralization
Amount as of such date and (b) the Series 2006-1 Invested Amount as of such
date.
          “Series 2006-1 Required Enhancement Amount” means, as of any date of
determination, the product of (a) the Series 2006-1 Adjusted Required
Enhancement Percentage as of such date and (b) the Series 2006-1 Borrowing Base
as of such date minus the aggregate amount of cash and Permitted Investments on
deposit in the Series 2006-1 Principal Subaccount Account as of such date.
          “Series 2006-1 Required Enhancement Percentage” means, as of any date
of determination, the sum of (a) the product of (i) the 10’ GMC Savana
Percentage as of such date times (ii) the Required 10’ GMC Savana Enhancement
Percentage as of such date plus (b) the product of (i) the 16’ GMC Savana
Percentage as of such date times (ii) the Required 16’ GMC Savana Enhancement
Percentage as of such date plus (c) the product of (i) the 24’ GMC TC7500
Percentage as of such date times (ii) the Required 24’ GMC TC7500 Enhancement
Percentage as of such date plus (d) the product of (i) the 16’ Ford E350
Percentage as of such date times (ii) the Required 16’ Ford E350 Enhancement
Percentage as of such date plus (e) the product of (i) the 24’ Int’l 4200
Percentage as of such date times (i) the Required 24’ Int’l 4200 Enhancement
Percentage as of such date.
          “Series 2006-1 Required Liquid Enhancement Percentage” means, as of
any date of determination, the sum of (a) the product of (i) the 10’ GMC Savana
Percentage as of such date times (ii) the Required 10’ GMC Savana Liquid
Enhancement Percentage as of such date plus (b) the product of (i) the 16’ GMC
Savana Percentage as of such date times (ii) the Required 16’ GMC Savana Liquid
Enhancement Percentage as of such date plus (c) the product of (i) the 24’ GMC
TC7500 Percentage as of such date times (ii) the Required 24’ GMC TC7500 Liquid
Enhancement Percentage as of such date plus (d) the product of (i) the 16’ Ford
E350 Percentage as of such date times (ii) the Required 16’ Ford E350 Liquid
Enhancement Percentage as of such

20



--------------------------------------------------------------------------------



 



date plus (e) the product of (i) the 24’ Int’l 4200 Percentage as of such date
times (ii) the Required 24’ Int’l 4200 Liquid Enhancement Percentage as of such
date.
          “Series 2006-1 Required Liquidity Amount” means, as of any date of
determination, the product of (a) the Series 2006-1 Required Liquid Enhancement
Percentage and (b) the Series 2006-1 Borrowing Base as of such date minus the
aggregate amount of Permitted Investments on deposit in the Series 2006-1
Principal Subaccount as of such date.
          “Series 2006-1 Required Noteholders” means Purchaser Groups having
Purchaser Group Invested Amounts, in the aggregate, exceeding 50% of the
Series 2006-1 Invested Amount.
          “Series 2006-1 Required Overcollateralization Amount” means, as of any
date of determination, the excess of (a) the Series 2006-1 Required Enhancement
Amount as of such date over (b) the sum of (i) the Series 2006-1 Letter of
Credit Amount as of such date, (ii) the Series 2006-1 Available Reserve Account
Amount as of such date.
          “Series 2006-1 Required Reserve Account Amount” means, with respect to
any Distribution Date, an amount equal to the sum of (a) the greater of (i) the
excess, if any, of the Series 2006-1 Required Liquidity Amount on such
Distribution Date over the Series 2006-1 Liquidity Amount on such Distribution
Date (excluding therefrom the Series 2006-1 Available Reserve Account Amount)
and (ii) the excess, if any, of the Series 2006-1 Invested Amount over the
Series 2006-1 Permitted Principal Amount on such Distribution Date (excluding
therefrom the Series 2006-1 Available Reserve Account Amount) plus (b) the
Demand Note Preference Payment Amount.
          “Series 2006-1 Reserve Account” is defined in Section 3.7(a).
          “Series 2006-1 Reserve Account Collateral” is defined in
Section 3.7(d).
          “Series 2006-1 Reserve Account Surplus” means, with respect to any
Distribution Date, the excess, if any, of the Series 2006-1 Available Reserve
Account Amount over the Series 2006-1 Required Reserve Account Amount on such
Distribution Date.
          “Series 2006-1 Revolving Period” means the period from and including
the Series 2006-1 Closing Date to the earlier to occur of (a) the Series 2006-1
Termination Date, and (b) the close of business on the Business Day immediately
preceding the day on which an Amortization Event is deemed to have occurred or
been declared with respect to the Series 2006-1 Notes.
          “Series 2006-1 Shortfall” is defined in Section 3.3(f).
          “Series 2006-1 Terminating Purchaser” means, in the event of a
Series 2006-1 Partial Commitment Termination, each APA Bank that is not
extending its commitment and the related CP Conduit Purchaser collectively.
          “Series 2006-1 Termination Date” means, the date that is the third
anniversary of the Series 2006-1 Commitment Termination Date, as the same may be
extended from time to time.

21



--------------------------------------------------------------------------------



 



          “Series 2006-1 Unpaid Demand Amount” means, with respect to any single
draw pursuant to Section 3.5(c) or (d) on the Series 2006-1 Letters of Credit,
the aggregate amount drawn by the Trustee on all Series 2006-1 Letters of
Credit.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.
          “Structuring Fee” is defined in the Fee Letter.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Termination Date Disbursement” means an amount drawn under a
Series 2006-1 Letter of Credit pursuant to a Certificate of Termination Date
Demand.
          “Termination Disbursement” means an amount drawn under a Series 2006-1
Letter of Credit pursuant to a Certificate of Termination Demand.
          “Transfer Supplement” is defined in Section 10.1(c).
          “Transferee” is defined in Section 10.1(f).
          “Trustee” is defined in the recitals hereto.
          “Unpaid Demand Note Disbursement” means an amount drawn under a
Series 2006-1 Letter of Credit pursuant to a Certificate of Unpaid Demand Note
Demand.
          “Voting Stock” of any Person means the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.
ARTICLE II
PURCHASE AND SALE OF SERIES 2006-1 NOTES;
INCREASES AND DECREASES OF SERIES 2006-1 INVESTED AMOUNT
          Section 2.1 Purchases of the Series 2006-1 Notes.

22



--------------------------------------------------------------------------------



 



          (a) Series 2006-1 Closing Date. Subject to the terms and conditions of
this Series Supplement, including delivery of notice in accordance with
Section 2.3, (i) each CP Conduit Purchaser may, in its sole discretion, purchase
a Series 2006-1 Note in an amount equal to all or a portion of its Commitment
Percentage of the Series 2006-1 Initial Invested Amount on any Business Day
specified by BTF in such notice provided pursuant to Section 2.3 (the
“Series 2006-1 Closing Date”) and if such CP Conduit Purchaser shall have
notified the Administrative Agent and the Funding Agent with respect to such CP
Conduit Purchaser that it has elected not to fund a Series 2006-1 Note in an
amount equal to its Commitment Percentage of the Series 2006-1 Initial Invested
Amount on the Series 2006-1 Closing Date, each APA Bank with respect to such CP
Conduit Purchaser shall fund on the Series 2006-1 Closing Date its APA Bank
Percentage of that portion of such Series 2006-1 Note not to be funded by such
CP Conduit Purchaser and (ii) thereafter, (A) if a CP Conduit Purchaser shall
have purchased a Series 2006-1 Note on the Series 2006-1 Closing Date, such CP
Conduit Purchaser may, in its sole discretion, increase the outstanding
principal amount of its Series 2006-1 Note during the Series 2006-1 Revolving
Period in accordance with the provisions of this Series Supplement and (B) the
APA Banks with respect to such CP Conduit Purchaser shall increase their
respective APA Bank Percentages of the outstanding principal amount of the
Series 2006-1 Note with respect to such Purchaser Group during the Series 2006-1
Revolving Period in accordance with the provisions of this Series Supplement.
Payments by each CP Conduit Purchaser and/or the APA Banks with respect to such
CP Conduit Purchaser shall be made in immediately available funds on the
Series 2006-1 Closing Date to the Funding Agent with respect to such CP Conduit
Purchaser for remittance to the Trust for deposit into the Series 2006-1
Collection Account.
          (b) Form of Series 2006-1 Notes. The Series 2006-1 Notes shall be
issued in fully registered form without interest coupons, substantially in the
form set forth in Exhibit A hereto.
          Section 2.2 Delivery.
          (a) On the Series 2006-1 Closing Date, BTF shall sign and shall direct
the Trustee in writing pursuant to Section 2.2 of the Base Indenture to duly
authenticate, and the Trustee, upon receiving such direction, shall so
authenticate a Series 2006-1 Note in the name of the Funding Agent with respect
to each Purchaser Group in an amount equal to the Maximum Purchaser Group
Invested Amount with respect to such Purchaser Group and deliver such
Series 2006-1 Note to such Funding Agent in accordance with such written
directions.
          (b) The Administrative Agent shall maintain a record of the actual
Purchaser Group Invested Amount outstanding with respect to each Purchaser Group
and the actual Series 2006-1 Invested Amount outstanding on any date of
determination, which, absent manifest error, shall constitute prima facie
evidence of the outstanding Purchaser Group Invested Amounts and outstanding
Series 2006-1 Invested Amount from time to time. Upon a written request from the
Trustee, the Administrative Agent shall provide in writing the identity of the
Purchaser Groups, the related Funding Agents, the Purchaser Group Invested
Amount for each Purchaser Group and the Pro Rata Share with respect to such
Purchaser Group to the Trustee.
          Section 2.3 Procedure for Issuance of the Series 2006-1 Initial
Invested Amount and for Increasing the Series 2006-1 Invested Amount.

23



--------------------------------------------------------------------------------



 



          (a) Subject to Section 2.3(c), (i) on the Series 2006-1 Closing Date,
each CP Conduit Purchaser may agree, in its sole discretion, to purchase, and
the APA Banks with respect to such CP Conduit Purchaser shall purchase, a
Series 2006-1 Note in accordance with Section 2.1; and (ii) on any Business Day
during the Series 2006-1 Revolving Period, each CP Conduit Purchaser may agree,
in its sole discretion, and each APA Bank with respect to such CP Conduit
Purchaser hereby agrees that the Purchaser Group Invested Amount with respect to
such Purchaser Group may be increased by an amount equal to its APA Bank
Percentage of the Commitment Percentage with respect to such Purchaser Group of
the Increase Amount (an “Increase”), upon the request of BTF (each date upon
which an Increase occurs hereunder being referred to as the “Increase Date”
applicable to such Increase); provided, however, that BTF shall have given the
Administrative Agent (with a copy to the Trustee) irrevocable written notice
(effective upon receipt), by telecopy (receipt confirmed), substantially in the
form of Exhibit B hereto, of such request no later than 3:00 p.m. (New York City
time) on the second Business Day prior to the Series 2006-1 Closing Date or such
Increase Date, as the case may be. Such notice shall state (x) the Series 2006-1
Closing Date or the Increase Date, as the case may be, and (y) the initial
aggregate principal amount of the Series 2006-1 (the “Series 2006-1 Initial
Invested Amount”) or the proposed amount of the Increase (an “Increase Amount”),
as the case may be.
          (b) If a CP Conduit Purchaser elects not to fund the full amount of
its Commitment Percentage of the Series 2006-1 Initial Invested Amount or a
requested Increase, such CP Conduit Purchaser shall notify the Administrative
Agent and the Funding Agent with respect to such CP Conduit Purchaser, and each
APA Bank with respect to such CP Conduit Purchaser shall fund its APA Bank
Percentage of the portion of the Commitment Percentage with respect to such
Purchaser Group of the Series 2006-1 Initial Invested Amount or such Increase,
as the case may be, not funded by such CP Conduit Purchaser.
          (c) No Purchaser Group shall be required to make the initial purchase
of a Series 2006-1 Note on the Series 2006-1 Closing Date or to increase its
Purchaser Group Invested Amount on any Increase Date hereunder unless:
     (i) such Purchaser Group’s Commitment Percentage of the Series 2006-1
Initial Invested Amount or such Increase Amount is equal to (A) $1,000,000 or an
integral multiple of $100,000 in excess thereof or (B) if less, the excess of
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
over the Purchaser Group Invested Amount with respect to such Purchaser Group;
     (ii) after giving effect to the initial purchase of the Series 2006-1 Notes
or such Increase, as the case may be, (A) the Purchaser Group Invested Amount
with respect to such Purchaser Group would not exceed the Maximum Purchaser
Group Invested Amount with respect to such Purchaser Group and (B) the
Series 2006-1 Invested Amount would not exceed the Series 2006-1 Maximum
Invested Amount;
     (iii) after giving effect to the initial purchase of the Series 2006-1
Notes or such Increase, as the case may be, no Series 2006-1 Enhancement
Deficiency would occur and be continuing;

24



--------------------------------------------------------------------------------



 



     (iv) no Amortization Event with respect to the Series 2006-1 Notes or
Potential Amortization Event with respect to the Series 2006-1 Notes would occur
and be continuing prior to or after giving effect to the issuance of the
Series 2006-1 Notes or such Increase, as the case may be;
     (v) in the case of an Increase, the Increase Amount shall not be greater
than the Series 2006-1 Excess Borrowing Base as of such date; and
     (vi) all of the representations and warranties made by each of BTF, the
Lessee, the Guarantor and the Administrator in the Base Indenture, this
Series Supplement and the Related Documents to which each is a party are true
and correct on and as of the Series 2006-1 Closing Date or such Increase Date,
as the case may be, as if made on and as of such date (except to the extent such
representations and warranties are expressly made as of another date).
BTF’s acceptance of funds in connection with (x) the initial purchase of
Series 2006-1 Notes on the Series 2006-1 Closing Date and (y) each Increase
occurring on any Increase Date shall constitute a representation and warranty by
BTF to the Purchaser Groups as of the Series 2006-1 Closing Date or such
Increase Date (except to the extent such representations and warranties are
expressly made as of another date), as the case may be, that all of the
conditions contained in this Section 2.3(c) have been satisfied.
          (d) Upon receipt of any notice required by Section 2.3(a) from BTF,
the Administrative Agent shall forward (by telecopy or electronic messaging
system) a copy of such notice to the Funding Agent with respect to each
Purchaser Group, no later than 5:00 p.m. (New York City time) on the day
received. After receipt by any Funding Agent with respect to a Purchaser Group
of such notice from the Administrative Agent, such Funding Agent shall, so long
as the conditions set forth in Sections 2.3(a) and (c) are satisfied, promptly
provide telephonic notice to the related CP Conduit Purchaser and the related
APA Banks of the Series 2006-1 Closing Date or Increase Date, as the case may
be, and of such Purchaser Group’s Commitment Percentage of the Series 2006-1
Initial Invested Amount or such Increase Amount, as the case may be. If such CP
Conduit Purchaser elects to fund all or a portion of its Commitment Percentage
of the Series 2006-1 Initial Invested Amount or Increase Amount, such CP Conduit
Purchaser shall pay in immediately available funds its Commitment Percentage (or
any portion thereof) of the amount of the Series 2006-1 Initial Invested Amount
or such Increase on the Series 2006-1 Closing Date or such Increase Date, as the
case may be, to the Funding Agent with respect to such Purchaser Group for
deposit into the Series 2006-1 Collection Account. If such CP Conduit Purchaser
does not fund the full amount of its Commitment Percentage of the Series 2006-1
Initial Invested Amount or the Increase Amount, as the case may be, and the
related APA Banks are required to fund the portion thereof not funded by the CP
Conduit Purchaser, each such APA Bank shall pay in immediately available funds
its APA Bank Percentage of such portion on the Series 2006-1 Closing Date or
such Increase Date to the Funding Agent with respect to such Purchaser Group for
deposit in the Series 2006-1 Collection Account. Each Funding Agent shall remit
the amounts received by it from its CP Conduit Purchaser or the related APA
Banks pursuant to this Section 2.3(d) to the Trustee for deposit into the
Series 2006-1 Collection Account.

25



--------------------------------------------------------------------------------



 



          Section 2.4 Sales by CP Conduit Purchasers of Series 2006-1 Notes to
APA Banks. Notwithstanding any limitation to the contrary contained herein, each
CP Conduit Purchaser may, in its own discretion, at any time, sell or assign all
or any portion of its interest in its Series 2006-1 Note to any Conduit Assignee
or to the APA Banks with respect to such CP Conduit Purchaser pursuant to, and
subject to the terms and conditions of the Asset Purchase Agreement with respect
to such CP Conduit Purchaser or otherwise.
          Section 2.5 Procedure for Decreasing the Series 2006-1 Invested
Amount. On any Business Day prior to the occurrence of an Amortization Event
with respect to the Series 2006-1 Notes, upon the written request of BTF or the
Administrator on behalf of BTF, the Series 2006-1 Invested Amount may be reduced
(a “Decrease”) by the Trustee’s withdrawing from the Series 2006-1 Principal
Subaccount, depositing into the Series 2006-1 Distribution Account and
distributing to the Administrative Agent funds on deposit in the Series 2006-1
Principal Subaccount on such day in accordance with Section 3.5(b) in an amount
not to exceed the amount of such funds on deposit on such day; provided that
(i) BTF shall have given the Administrative Agent (with a copy to the Trustee)
irrevocable written notice (effective upon receipt) of the amount of such
Decrease prior to 9:30 a.m. (New York City time) on the second Business Day
prior to such Decrease, in the case of any such Decrease in an amount less than
$100,000,000, and prior to 9:30 a.m. (New York City time) on a Business Day that
is at least ten days prior to such Decrease, in the case of any such Decrease in
an amount of $100,000,000 or more; and (ii) any such Decrease shall be in an
amount equal to $5,000,000 and integral multiples of $250,000 in excess thereof
(or, if such Decrease will be used to reduce the Series 2006-1 Invested Amount
to zero, such Decrease may be in such amount as is necessary to reduce the
Series 2006-1 Invested Amounts to zero). Upon each Decrease, the Administrative
Agent shall indicate in its records such Decrease and the Purchaser Group
Invested Amount outstanding with respect to each Purchaser Group after giving
effect to such Decrease. Upon receipt of any notice required by Section 2.5 from
BTF, the Administrative Agent shall forward (by telecopy or electronic messaging
system) a copy of such notice to the Funding Agent with respect to each
Purchaser Group, no later than 1:00 p.m. (New York City time) on the day
received.
          Section 2.6 Interest; Fees.
          (a) Interest shall be payable on the Series 2006-1 Notes on each
Distribution Date pursuant to Section 3.3.
          (b) On any Business Day, BTF may, subject to Sections 2.6(c) and 6.4,
elect to allocate all or any portion of the Available APA Bank Funding Amount
with respect to any Purchaser Group to one or more Eurodollar Tranches with
Eurodollar Periods commencing on such Business Day by giving the Administrative
Agent and the Funding Agent with respect to such Purchaser Group irrevocable
written or telephonic (confirmed in writing) notice thereof, which notice must
be received by such Funding Agent prior to 1:00 p.m. (New York City time) three
Business Days prior to such Business Day. Such notice shall specify (i) the
applicable Business Day, (ii) the Eurodollar Period for each Eurodollar Tranche
to which a portion of the Available APA Bank Funding Amount with respect to such
Purchaser Group is to be allocated and (iii) the portion of such Available APA
Bank Funding Amount being allocated to each such Eurodollar Tranche. Upon
receipt of any such notice, the Funding Agent with respect to a

26



--------------------------------------------------------------------------------



 



Purchaser Group shall notify the CP Conduit Purchaser and the APA Bank with
respect to such Purchaser Group of the contents of such notice promptly upon
receipt thereof.
          (c) Notwithstanding anything to the contrary contained in this
Section 2.6, (A) the portion of the Available APA Bank Funding Amount with
respect to any Purchaser Group allocable to each Eurodollar Tranche must be in
an amount equal to $100,000 or an integral multiple of $100,000 in excess
thereof, (B) no more than 7 Eurodollar Tranches with respect to such Purchaser
Group shall be outstanding at any one time, and (C) after the occurrence and
during the continuance of any Amortization Event or Potential Amortization Event
with respect to the Series 2006-1 Notes, BTF may not elect to allocate any
portion of the Available APA Bank Funding Amount with respect to any Purchaser
Group to a Eurodollar Tranche.
          (d) [RESERVED]
          (e) BTF shall pay with funds available pursuant to Section 3.3(a) to
the Administrative Agent, for the account of each Purchaser Group, on each
Distribution Date, a commitment fee with respect to the Series 2006-1 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the Series 2006-1 Revolving Period equal to the Commitment Fee Rate times
the Maximum Purchaser Group Invested Amount with respect to such Purchaser Group
during such Series 2006-1 Interest Period less the average daily Purchaser Group
Invested Amount with respect to such Purchaser Group during such Series 2006-1
Interest Period. The Commitment Fees shall be due and payable monthly in arrears
on each Distribution Date and on the date the Series 2006-1 Revolving Period
terminates.
          (f) On the Closing Date, BTF shall pay to Administrative Agent, the
Structuring Fee.
          (g) Calculations of per annum rates under this Series Supplement shall
be made on the basis of a 360- (or 365-/366- in the case of interest on the
Floating Tranche based on the Prime Rate) day year. Each determination of the
Adjusted LIBO Rate by the Administrative Agent shall be conclusive and binding
upon each of the parties hereto in the absence of manifest error.
          Section 2.7 Indemnification by BTF. BTF agrees to indemnify and hold
harmless the Trustee, the Administrative Agent, each Funding Agent, each CP
Conduit Purchaser, each APA Bank and each of their respective officers,
directors, agents and employees (each, a “Company indemnified person”) from and
against any loss, liability, expense, damage or injury suffered or sustained by
(a “Claim”) such Company indemnified person by reason of (i) any acts, omissions
or alleged acts or omissions arising out of, or relating to, activities of BTF
pursuant to the Indenture or the other Related Documents to which it is a party,
(ii) a breach of any representation or warranty made or deemed made by BTF (or
any of its officers) in the Indenture or other Related Document or (iii) a
failure by BTF to comply with any applicable law or regulation or to perform its
covenants, agreements, duties or obligations required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Related Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability,

27



--------------------------------------------------------------------------------



 



expense, damage or injury resulted from the gross negligence, bad faith or
willful misconduct of such Company indemnified person or its officers,
directors, agents, principals, employees or employers or includes any Excluded
Taxes; provided that any payments made by BTF pursuant to this Section 2.7 shall
be made solely from funds available pursuant to Section 3.3(e), shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against BTF to the extent that such funds are insufficient to make such
payment.
          Section 2.8 Funding Agents.
          (a) The Funding Agent with respect to each Purchaser Group is hereby
authorized to record on each Business Day the CP Funded Amount with respect to
such Purchaser Group and the aggregate amount of Discount accruing with respect
thereto on such Business Day and the APA Bank Funded Amount with respect to such
Purchaser Group and the amount of interest accruing with respect thereto on such
Business Day and, based on such recordations, to determine the Monthly Funding
Costs with respect to each Series 2006-1 Interest Period and such Purchaser
Group. Any such recordation by a Funding Agent, absent manifest error, shall
constitute prima facie evidence of the accuracy of the information so recorded.
Furthermore, the Funding Agent with respect to each Purchaser Group will
maintain records sufficient to identify the percentage interest of the related
CP Conduit Purchaser and each APA Bank with respect to such Purchaser Group
holding an interest in the Series 2006-1 Note registered in the name of such
Funding Agent and any amounts owing thereunder.
          (b) Upon receipt of funds from the Administrative Agent on each
Distribution Date and the date of any Decrease, each Funding Agent shall pay
such funds to the related CP Conduit Purchaser and/or the related APA Bank owed
such funds in accordance with the recordations maintained by it in accordance
with Section 2.8(a) with respect to such CP Conduit Purchaser. If a Funding
Agent shall have paid to any CP Conduit Purchaser or APA Bank any funds that
(i) must be returned for any reason (including bankruptcy) or (ii) exceeds that
which such CP Conduit Purchaser or APA Bank was entitled to receive, such amount
shall be promptly repaid to such Funding Agent by such CP Conduit Purchaser or
APA Bank.
          Section 2.9 Partial Termination.
          (a) If any APA Bank that is part of a Purchaser Group has not extended
its Commitment on or before the 30th day prior to a Series 2006-1 Commitment
Termination Date, the Administrative Agent may, but shall not be obligated to,
offer any other APA Bank the right to increase its Commitment by the amount of
the Commitment of such non-extending APA Bank. In the event that any APA Bank
agrees to such an increase, the non-extending APA Bank and related CP Conduit
Purchaser and the APA Bank assuming such non-extending APA Bank’s Commitment and
its related CP Conduit Purchaser shall execute a Purchaser Group Supplement in
accordance with Section 10.1(e).
ARTICLE III
SERIES 2006-1 ALLOCATIONS
          With respect to the Series 2006-1 Notes, the following shall apply:

28



--------------------------------------------------------------------------------



 



          Section 3.1 Establishment of Series 2006-1 Collection Account,
Series 2006-1 Principal Subaccount and Series 2006-1 Accrued Interest Account.
          (a) All Collections allocable to the Series 2006-1 Notes shall be
allocated to the Collection Account.
          (b) The Trustee shall create three administrative subaccounts within
the Collection Account for the benefit of the Series 2006-1 Noteholders: the
Series 2006-1 Collection Account (such sub-account, the “Series 2006-1
Collection Account”), the Series 2006-1 Principal Subaccount (such sub-account,
the “Series 2006-1 Principal Subaccount”) and the Series 2006-1 Accrued Interest
Account (such sub-account, the “Series 2006-1 Accrued Interest Account”).
          Section 3.2 Allocations with Respect to the Series 2006-1 Notes.
          (a) The net proceeds from the initial sale of the Series 2006-1 Notes
and any Increase will be deposited into the Collection Account. On each Business
Day on which Collections are deposited into the Collection Account (each such
date, a “Series 2006-1 Deposit Date”), the Administrator shall direct the
Trustee in writing pursuant to the Administration Agreement to allocate all
amounts deposited into the Collection Account prior to 11:00 a.m. (New York City
time) on such Series 2006-1 Deposit Date as set forth below:
     (i) allocate to the Series 2006-1 Collection Account an amount equal to the
sum of (A) the Series 2006-1 Invested Percentage (as of such day) of the
aggregate amount of Interest Collections on such day and (B) any amounts
received by the Trustee on such day in respect of the Series 2006-1 Interest
Rate Hedges. All such amounts allocated to the Series 2006-1 Collection Account
shall be further allocated to the Series 2006-1 Accrued Interest Account; and
     (ii) allocate to the Series 2006-1 Principal Subaccount the sum of (A) the
Series 2006-1 Invested Percentage (as of such day) of the aggregate amount of
Principal Collections on such day and (B) the proceeds from the issuance of the
Series 2006-1 Notes and from any Increase; provided that if on any Determination
Date (A) the Administrator determines that the amount anticipated to be
available from Interest Collections allocable to the Series 2006-1 Notes, Series
2006-1 Interest Rate Hedge Proceeds and other amounts available pursuant to
Section 3.3 to pay Series 2006-1 Monthly Interest with respect to the
Series 2006-1 Interest Period ending on the day preceding the next succeeding
Distribution Date and any Series 2006-1 Interest Rate Hedge Payments due on such
Distribution Date will be less than such Series 2006-1 Monthly Interest and such
Series 2006-1 Interest Rate Hedge Payments and (B) the Series 2006-1 Excess
Borrowing Base Amount is greater than zero, the Administrator shall direct the
Trustee in writing to reallocate a portion of the Principal Collections
allocated to the Series 2006-1 Notes during the Related Month equal to the
lesser of such insufficiency and the Series 2006-1 Excess Borrowing Base Amount
to the Series 2006-1 Accrued Interest Account to be treated as Interest
Collections on such Distribution Date.

29



--------------------------------------------------------------------------------



 



          (b) Series 2006-1 Principal Subaccount. If on any Business Day the
Series 2006-1 Available Reserve Account Amount is less than the Series 2006-1
Required Reserve Account Amount prior to the occurrence of an Amortization Event
with respect to the Series 2006-1 Notes, the Administrator shall instruct the
Trustee in writing to withdraw funds in an amount equal to such insufficiency
from the Series 2006-1 Principal Subaccount and deposit such amount into the
Series 2006-1 Reserve Account. On any Business Day prior to the occurrence of
the Series 2006-1 Commitment Termination Date or an Amortization Event with
respect to the Series 2006-1 Notes, upon the written request of BTF or the
Administrator on behalf of BTF, the Trustee shall withdraw funds from the
Series 2006-1 Principal Subaccount and pay such funds to BTF, provided, that no
Borrowing Base Deficiency or Series 2006-1 Principal Deficit Amount would result
therefrom or exist immediately thereafter as certified to the Trustee in writing
by the Administrator; provided, however that, on each Business Day following the
occurrence of a Series 2006-1 Partial Commitment Termination and prior to the
occurrence of the Series 2006-1 Commitment Termination Date or an Amortization
Event with respect to the Series 2006-1 Notes, prior to such withdrawal of funds
from the Series 2006-1 Principal Subaccount to pay BTF, the Administrator shall
direct the Trustee to, and the Trustee shall, as so directed by the
Administrator, withdraw the Series 2006-1 Partial Commitment Termination
Percentage of funds on deposit in the Series 2006-1 Principal Subaccount,
deposit such amounts in the Series 2006-1 Distribution Account and use such
amounts to make payments to the Series 2006-1 Terminating Purchasers on the
immediately succeeding Distribution Date in respect of the Series 2006-1 Notes
held by such Series 2006-1 Terminating Purchasers until the principal amount of
such Series 2006-1 Notes is reduced to zero in accordance with Section 3.5(e).
Amounts allocated to the Series 2006-1 Principal Subaccount during any Related
Month and not applied to make a voluntary Decrease in the Series 2006-1 Invested
Amount pursuant to Section 2.5, paid to BTF pursuant to this Section 3.2(b) on
or prior to the immediately succeeding Determination Date or withdrawn for
payment to the Series 2006-1 Terminating Purchasers pursuant to this section
3.2(b) shall be withdrawn from the Series 2006-1 Principal Subaccount, deposited
in the Series 2006-1 Distribution Account on the immediately succeeding
Distribution Date and used to make principal payments in respect of the
Series 2006-1 Notes ratably, without preference of priority of any kind, until
the Series 2006-1 Invested Amount is reduced to zero in accordance with
Section 3.5(e). Notwithstanding anything to the contrary herein, no funds on
deposit in the Series 2006-1 Principal Subaccount shall be paid or distributed
to BTF after the occurrence of an Amortization Event with respect to the
Series 2006-1 Notes until the Series 2006-1 Notes have been paid in full.
          (c) Past Due Rental Payments. Notwithstanding Section 3.2(a), if after
the occurrence of a Series 2006-1 Lease Payment Deficit, the Lessee shall make
payments of Monthly Base Rent or other amounts payable by the Lessee under the
BTF Lease on or prior to the fifth Business Day after the occurrence of such
Series 2006-1 Lease Payment Deficit (a “Past Due Rent Payment”), the
Administrator shall direct the Trustee in writing pursuant to the Administrative
Agreement to allocate to the Series 2006-1 Collection Account an amount equal to
the Series 2006-1 Invested Percentage as of the date of the occurrence of such
Series 2006-1 Lease Payment Deficit of the Collections attributable to such Past
Due Rent Payment (the “Series 2006-1 Past Due Rent Payment”). The Administrator
shall instruct the Trustee in writing pursuant to the Administrative Agreement
to withdraw from the Series 2006-1 Collection Account and apply the Series
2006-1 Past Due Rent Payment in the following order:

30



--------------------------------------------------------------------------------



 



     (i) if the occurrence of such Series 2006-1 Lease Payment Deficit resulted
in a withdrawal being made from the Series 2006-1 Reserve Account pursuant to
Section 3.3(d), deposit in the Series 2006-1 Reserve Account an amount equal to
the lesser of (x) the Series 2006-1 Past Due Rent Payment and (y) the excess, if
any, of the Series 2006-1 Required Reserve Account Amount over the Series 2006-1
Available Reserve Account Amount on such day;
     (ii) if the occurrence of the related Series 2006-1 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2006-1 Letters of Credit, pay to each Series 2006-1 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accordance with
the provisions of the applicable Series 2006-1 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2006-1 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2006-1
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2006-1 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2006-1 Past Due Rent Payment
remaining after payment pursuant to clause (i) above;
     (iii) if the occurrence of such Series 2006-1 Lease Payment Deficit
resulted in a withdrawal being made from the Series 2006-1 Cash Collateral
Account, deposit in the Series 2006-1 Cash Collateral Account an amount equal to
the lesser of (x) the amount of the Series 2006-1 Past Due Rent Payment
remaining after any payment pursuant to clauses (i) and (ii) above and (y) the
amount withdrawn from the Series 2006-1 Cash Collateral Account on account of
such Series 2006-1 Lease Payment Deficit;
     (iv) allocate to the Series 2006-1 Accrued Interest Account the amount, if
any, by which the Series 2006-1 Lease Interest Payment Deficit, if any, relating
to such Series 2006-1 Lease Payment Deficit exceeds the amount of the
Series 2006-1 Past Due Rent Payment applied pursuant to clauses (i), (ii) and
(iii) above; and
     (v) treat the remaining amount of the Series 2006-1 Past Due Rent Payment
as Principal Collections allocated to the Series 2006-1 Notes in accordance with
Section 3.2(a)(ii).
                  Section 3.3 Payments to Noteholders. The Funding Agent with
respect to each Purchaser Group shall provide written notice to the
Administrative Agent (x) no later than two Business Days prior to each
Determination Date, setting forth the Monthly Funding Costs with respect to such
Purchaser Group with respect to the portion of the current Series 2006-1
Interest Period ending on such Business Day and a reasonable estimation of the
Monthly Funding Costs with respect to such Purchaser Group for the remainder of
such Series 2006-1 Interest Period and (y) within three Business Days after the
end of each calendar month, setting forth the Monthly Funding Costs (calculated
as if such calendar month were a Series 2006-1 Interest Period) with respect to
such Purchaser Group for such calendar month. The Administrative Agent shall,
within two Business Days following its receipt of such information from each
Funding Agent,

31



--------------------------------------------------------------------------------



 



compile the information provided in such written notice provided pursuant to
clause (x) or (y) above, as applicable, into one written notice for all
Purchaser Groups and forward such notice to the Administrator. On each
Determination Date, the Administrator shall determine the Series 2006-1 Note
Rate for the current Series 2006-1 Interest Period. If the actual amount of the
Monthly Funding Costs with respect to any Purchaser Group for a Series 2006-1
Interest Period is less than or greater than the amount thereof estimated by the
Funding Agent with respect to such Purchaser Group on a Determination Date, such
Funding Agent shall notify the Administrator and the Administrative Agent
thereof on the next succeeding Determination Date and the Administrator shall
reduce or increase the Monthly Funding Costs with respect to such Purchaser
Group for the next succeeding Series 2006-1 Interest Period accordingly. The
Administrator shall determine the Series 2006-1 Note Rate for the last
Series 2006-1 Interest Period on the Determination Date immediately preceding
the final Distribution Date based on the information provided by the Funding
Agents. If a Funding Agent determines that the actual Monthly Funding Costs with
respect to its Purchaser Group for the last Series 2006-1 Interest Period will
be more or less than the estimate thereof provided to the Administrator and
informs the Administrator of such variance prior to the Distribution Date for
such Series 2006-1 Interest Period, the Administrator shall recalculate the
Series 2006-1 Note Rate for such Series 2006-1 Interest Period. On each
Determination Date, as provided below, the Administrator shall instruct the
Paying Agent in writing pursuant to the Administration Agreement to withdraw,
and on the following Distribution Date the Paying Agent, acting in accordance
with such instructions, shall withdraw the amounts required to be withdrawn from
the Collection Account pursuant to Sections 3.3(a) below in respect of all funds
available from Series 2006-1 Interest Rate Hedge Proceeds and Interest
Collections processed since the preceding Distribution Date and allocated to the
holders of the Series 2006-1 Notes.
     (a) Note Interest with respect to the Series 2006-1 Notes. On each
Determination Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 3.4 from the Series 2006-1 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2006-1 Notes and the Series 2006-1
Interest Rate Hedge Proceeds processed from, but not including, the preceding
Distribution Date through the succeeding Distribution Date in respect of (w)
first, an amount equal to the Series 2006-1 Monthly Interest for the
Series 2006-1 Interest Period ending on the day preceding the related
Distribution Date, (x) second, an amount equal to the Series 2006-1 Interest
Rate Hedge Payments payable on such Distribution Date, (y) third, an amount
equal to the accrued and unpaid Commitment Fees for each Purchaser Group for the
Series 2006-1 Interest Period ending on the day preceding the related
Distribution Date, and (z) fourth, an amount equal to the amount of any unpaid
Series 2006-1 Shortfall as of the preceding Distribution Date (together with any
accrued interest on such Series 2006-1 Shortfall). On the following Distribution
Date, the Trustee shall withdraw the amounts described in the first sentence of
this Section 3.3(a) from the Series 2006-1 Accrued Interest Account and deposit
such amounts in the Series 2006-1 Distribution Account.
     (b) Withdrawals from Series 2006-1 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the
Series 2006-1 Accrued Interest Account are insufficient to pay the sum of the
amounts described in

32



--------------------------------------------------------------------------------



 



clauses (w), (x), (y) and (z) of Section 3.3(a) above on such Distribution Date,
the Administrator shall instruct the Trustee in writing to withdraw from the
Series 2006-1 Reserve Account and deposit in the Series 2006-1 Distribution
Account on such Distribution Date an amount equal to the lesser of the
Series 2006-1 Available Reserve Account Amount and such insufficiency. The
Trustee shall withdraw such amount from the Series 2006-1 Reserve Account and
deposit such amount in the Series 2006-1 Distribution Account.
     (c) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City
time) on each Distribution Date, the Administrator shall notify the Trustee of
the amount of any Series 2006-1 Lease Payment Deficit, such notification to be
in the form of Exhibit C to this Series Supplement (each a “Lease Payment
Deficit Notice”).
     (d) Draws on Series 2006-1 Letters of Credit For Series 2006-1 Lease
Interest Payment Deficits. If the Administrator determines on any Distribution
Date that there exists a Series 2006-1 Lease Interest Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2006-1
Letters of Credit, if any, and, the Trustee shall, by 12:00 noon (New York City
time) on such Distribution Date draw an amount (identified by the Administrator)
equal to the least of (i) such Series 2006-1 Lease Interest Payment Deficit,
(ii) the excess, if any, of the sum of the amounts described in clauses (w),
(x), (y) and (z) of Section 3.3(a) above on such Distribution Date over the
amounts available from the Series 2006-1 Accrued Interest Account plus the
amount withdrawn from the Series 2006-1 Reserve Account pursuant to
Section 3.3(b) on such Distribution Date and (iii) the Series 2006-1 Letter of
Credit Liquidity Amount, on the Series 2006-1 Letters of Credit by presenting to
each Series 2006-1 Letter of Credit Provider a draft accompanied by a
Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2006-1 Distribution Account on such
Distribution Date for distribution in accordance with Section 3.4; provided,
however, that if the Series 2006-1 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2006-1 Cash Collateral
Account and deposit in the Series 2006-1 Distribution Account an amount equal to
the lesser of (x) the Series 2006-1 Cash Collateral Percentage on such
Distribution Date of the least of the amounts described in clauses (i), (ii) and
(iii) above and (y) the Series 2006-1 Available Cash Collateral Account Amount
on such Distribution Date and draw an amount equal to the remainder of such
amount on the Series 2006-1 Letters of Credit.
     (e) Balance. On or prior to the second Business Day preceding each
Distribution Date, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement to pay the balance
(after making the payments required in Section 3.3(a)), if any, of the amounts
available from the Series 2006-1 Accrued Interest Account as follows:
     (i) first, to the Administrator, an amount equal to the Series 2006-1
Percentage as of the beginning of such Series 2006-1 Interest Period of the
Monthly Administration Fee payable by BTF (as specified in Section 6 of the
Administrative Agreement) for such Series 2006-1 Interest Period;

33



--------------------------------------------------------------------------------



 



     (ii) second, to the Trustee, an amount equal to the Series 2006-1
Percentage as of the beginning of such Series 2006-1 Interest Period of the
Trustee’s fees for such Series 2006-1 Interest Period;
     (iii) third, to the Series 2006-1 Distribution Account to pay any
Article VI Costs;
     (iv) fourth, to pay any Carrying Charges (other than Carrying Charges
provided for above) to the Persons to whom such amounts are owed, an amount
equal to the Series 2006-1 Percentage as of the beginning of such Series 2006-1
Interest Period of such Carrying Charges (other than Carrying Charges provided
for above) for such Series 2006-1 Interest Period; and
     (v) fifth, the balance, if any, shall be treated as Principal Collections.
     (f) Shortfalls. If the amounts described in Section 3.3 are insufficient to
pay the Series 2006-1 Monthly Interest and the Commitment Fees of the Purchaser
Groups on any Distribution Date, payments of interest to the Series 2006-1
Noteholders and payments of Commitment Fees to the Purchaser Groups will be
reduced on a pro rata basis by the amount of such deficiency. The aggregate
amount, if any, of such deficiency on any Distribution Date shall be referred to
as the “Series 2006-1 Shortfall.” Interest shall accrue on the Series 2006-1
Shortfall at the Alternate Base Rate plus 2% per annum.
     Section 3.4 Payment of Note Interest and Commitment Fees.
          On each Distribution Date, subject to Section 9.8 of the Base
Indenture, the Paying Agent shall, in accordance with Section 6.1 of the Base
Indenture, pay to the Administrative Agent for the accounts of the Purchaser
Groups from the Series 2006-1 Distribution Account the amounts deposited in the
Series 2006-1 Distribution Account pursuant to Section 3.3. Upon the receipt of
funds from the Paying Agent on each Distribution Date on account of
Series 2006-1 Monthly Interest, the Administrative Agent shall pay to each
Funding Agent with respect to a Purchaser Group an amount equal to the Monthly
Funding Costs with respect to such Purchaser Group with respect to the
Series 2006-1 Interest Period ending on the day preceding such Distribution Date
plus the amount of any unpaid Series 2006-1 Shortfalls relating to unpaid
Series 2006-1 Monthly Interest payable to such Purchaser Group as of the
preceding Distribution Date, together with any interest thereon at the Alternate
Base Rate plus 2% per annum. If the amount paid to the Administrative Agent on
any Distribution Date pursuant to this Section 3.4 on account of Series 2006-1
Monthly Interest for the Series 2006-1 Interest Period ending on the day
preceding such Distribution Date is less than such Series 2006-1 Monthly
Interest, the Administrative Agent shall pay the amount available to the Funding
Agents, on behalf of the Purchaser Groups, on a rata basis, based on the Monthly
Funding Costs with respect to each Purchaser Group with respect to such
Series 2006-1 Interest Period. Upon the receipt of funds from the Paying Agent
on each Distribution Date on account of Commitment Fees, the Administrative
Agent shall pay to each Funding Agent with respect to a Purchaser Group an
amount equal to the Commitment Fee payable to such Purchaser Group with respect
to the Series 2006-1 Interest Period ending on the day preceding such
Distribution Date plus the amount of any unpaid Series 2006-1 Shortfalls
relating to unpaid Commitment Fees payable to such Purchaser Group as of the
preceding

34



--------------------------------------------------------------------------------



 



Distribution Date, together with any interest thereon at the Alternate Base Rate
plus 2% per annum. If the amount paid to the Administrative Agent on any
Distribution Date pursuant to this Section 3.4 on account of Commitment Fees is
less than the Commitment Fees payable on such Distribution Date, the
Administrative Agent shall pay the amount available to the Funding Agents, on
behalf of the Purchaser Groups, on a pro rata basis, based on the Commitment Fee
payable to each Purchaser Group on such Distribution Date. Upon the receipt of
funds from the Trustee or the Paying Agent on any Distribution Date on account
of Article VI Costs, the Administrative Agent shall pay such amounts to the
Funding Agent with respect to the CP Conduit Purchaser or the APA Bank owed such
amounts. If the amounts paid to the Administrative Agent on any Distribution
Date pursuant to Section 3.3(e) on account of Article VI Costs are less than the
Article VI Costs due and payable on such Distribution Date, the Administrative
Agent shall pay the amounts available to the Funding Agents with respect to the
CP Conduit Purchasers and APA Banks owed such amounts, on a pro rata basis,
based on the Article VI Costs owing to such CP Conduit Purchasers and APA Banks.
Due and unpaid Article VI Costs owing to a Purchaser Group shall accrue interest
at the Alternate Base Rate plus 2%; provided that Article VI Costs shall not be
considered due until the first Distribution Date following five days notice to
BTF and the Administrator of such Article VI Costs.
          Section 3.5 Payment of Note Principal.
          (a) Monthly Principal Payments. On each Determination Date, the
Administrator shall instruct the Trustee and the Paying Agent in writing
pursuant to the Administration Agreement and in accordance with this Section 3.5
as to (i) the amount allocated to the Series 2006-1 Notes during the Related
Month pursuant to Section 3.2(a)(ii) less (w) the amount thereof paid to BTF
pursuant to Section 3.2(b), (x) the amount thereof withdrawn for deposit into
the Series 2006-1 Distribution Account and payment to the Series 2006-1
Terminating Purchasers pursuant to Section 3.2(b), (y) the amount thereof
applied to make voluntary Decreases in the Series 2006-1 Invested Amount
pursuant to Section 2.5 and (z) the amount thereof withdrawn from the
Series 2006-1 Principal Subaccount and deposited into the Series 2006-1 Reserve
Account pursuant to Section 3.2(b), in each case, on or prior to such
Determination Date (the “Monthly Principal Payment Amount”), (ii) any amounts to
be withdrawn from the Series 2006-1 Reserve Account and deposited into the
Series 2006-1 Distribution Account or (iii) any amounts to be drawn on the
Series 2006-1 Demand Notes and/or on the Series 2006-1 Letters of Credit (or
withdrawn from the Series 2006-1 Cash Collateral Account). On the Distribution
Date following each such Determination Date, the Trustee shall withdraw the
Monthly Principal Payment Amount from the Series 2006-1 Principal Subaccount and
deposit such amount in the Series 2006-1 Distribution Account, to be paid to the
holders of the Series 2006-1 Notes.
          (b) Decreases. On any Business Day prior to the occurrence of an
Amortization Event with respect to the Series 2006-1 Notes on which a Decrease
is to be made pursuant to Section 2.5, the Trustee shall withdraw from the
Series 2006-1 Principal Subaccount in accordance with the written instructions
of the Administrator an amount equal to the lesser of (i) the funds then
allocated to the Series 2006-1 Principal Subaccount and (ii) the amount of such
Decrease, and deposit such amount in the Series 2006-1 Distribution Account, to
be paid to the Administrative Agent. Upon the receipt of funds on account of a
Decrease from the Trustee, the Administrative Agent shall pay to each Funding
Agent with respect to a Purchaser Group, such

35



--------------------------------------------------------------------------------



 



Purchaser Group’s Pro Rata Share of the amount of such Decrease. Each Purchaser
Group’s share of the amount of any Decrease on any Business Day shall be
allocated by such Purchaser Group first to reduce the Available CP Funding
Amount with respect to such Purchaser Group and the Available APA Bank Funding
Amount with respect to such Purchaser Group on such Business Day and then to
reduce the portion of the Purchaser Group Invested Amount with respect to such
Purchaser Group allocated to Eurodollar Tranches in such order as such Purchaser
Group may select in order to minimize costs payable pursuant to Section 6.3.
          (c) Principal Deficit Amount. On each Distribution Date on which the
Series 2006-1 Principal Deficit Amount is greater than zero or the Administrator
determines that there exists a Series 2006-1 Lease Principal Payment Deficit,
amounts shall be transferred to the Series 2006-1 Distribution Account as
follows:
     (i) Reserve Account Withdrawal. The Administrator shall instruct the
Trustee in writing prior to 12:00 noon (New York City time) on such Distribution
Date, in the case of a Series 2006-1 Lease Principal Payment Deficit or a
Series 2006-1 Principal Deficit Amount resulting from a Series 2006-1 Lease
Payment Deficit, or prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, in the case of any other
Series 2006-1 Principal Deficit Amount, to withdraw from the Series 2006-1
Reserve Account, an amount equal to the lesser of (x) the Series 2006-1
Available Reserve Account Amount and (y) the greater of (1) such Series 2006-1
Principal Deficit Amount and (2) such Series 2006-1 Lease Principal Payment
Deficit and deposit it in the Series 2006-1 Distribution Account on such
Distribution Date.
     (ii) Principal Draws on Series 2006-1 Letters of Credit. If the
Administrator determines on any Distribution Date that there exists a
Series 2006-1 Lease Principal Payment Deficit, the Administrator shall instruct
the Trustee in writing to draw on the Series 2006-1 Letters of Credit, if any,
as provided below. Upon receipt of a notice by the Trustee from the
Administrator in respect of a Series 2006-1 Lease Principal Payment Deficit on
or prior to 11:00 a.m. (New York City time) on a Distribution Date, the Trustee
shall, by 12:00 noon (New York City time) on such Distribution Date draw an
amount as set forth in such notice equal to the least of (i) the greater of the
amount by which the Series 2006-1 Principal Deficit Amount on such Distribution
Date or the Series 2006-1 Lease Principal Payment Deficit on such Distribution
Date exceeds the amount to be deposited in the Series 2006-1 Distribution
Account in accordance with clause (i) of this Section 3.5(c) and (ii) the
Series 2006-1 Letter of Credit Amount on the Series 2006-1 Letters of Credit by
presenting to each Series 2006-1 Letter of Credit Provider a draft accompanied
by a Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2006-1 Distribution Account on such
Distribution Date; provided, however, that if the Series 2006-1 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2006-1 Cash Collateral Account and deposit in the Series 2006-1
Distribution Account an amount equal to the lesser of (x) the Series 2006-1 Cash
Collateral Percentage on such Distribution Date of the least of the amounts
described in clauses (i), (ii) and (iii) above and (y) the Series 2006-1
Available Cash Collateral Account Amount on such

36



--------------------------------------------------------------------------------



 



Distribution Date and draw an amount equal to the remainder of such amount on
the Series 2006-1 Letters of Credit.
     (iii) Demand Note Draw. If on any Determination Date, the Administrator
determines that the Series 2006-1 Principal Deficit Amount on the next
succeeding Distribution Date (even assuming that there is no Series 2006-1 Lease
Principal Payment Deficit on such Distribution Date) will be greater than zero
and there are any Series 2006-1 Letters of Credit on such date, prior to
10:00 a.m. (New York City time) on the second Business Day prior to such
Distribution Date, the Administrator shall instruct the Trustee in writing to
deliver a Demand Notice to BRAC demanding payment of an amount equal to the
lesser of (A) the Series 2006-1 Principal Deficit Amount less the amount to be
deposited in the Series 2006-1 Distribution Account in accordance with clause
(i) of this Section 3.5(c) on such Distribution Date and (B) the Series 2006-1
Letter of Credit Amount. The Trustee shall, prior to 12:00 noon (New York City
time) on the second Business Day preceding such Distribution Date, deliver such
Demand Notice to BRAC; provided, however, that if an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to BRAC shall
have occurred and be continuing, the Trustee shall not be required to deliver
such Demand Notice to BRAC. The Trustee shall cause the proceeds of any demand
on the Series 2006-1 Demand Note to be deposited into the Series 2006-1
Distribution Account.
     (iv) Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day prior to a Distribution
Date, BRAC shall have failed to pay to the Trustee or deposit in the
Series 2006-1 Distribution Account the amount specified in a Demand Notice
delivered pursuant to clause (iii) of this Section 3.5(c) in whole or in part or
(y) due to the occurrence of an Event of Bankruptcy (or the occurrence of an
event described in clause (a) of the definition thereof, without the lapse of a
period of 60 consecutive days) with respect to BRAC, the Trustee shall not have
delivered such Demand Notice to BRAC on the second Business Day preceding such
Distribution Date, then, in the case of (x) or (y) the Trustee shall on such
Business Day draw on the Series 2006-1 Letters of Credit an amount equal to the
lesser of (i) Series 2006-1 Letter of Credit Amount and (ii) the aggregate
amount that BRAC failed to pay under the Series 2006-1 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) by presenting
to each Series 2006-1 Letter of Credit Provider a draft accompanied by a
Certificate of Unpaid Demand Note Demand; provided, however, that if the
Series 2006-1 Cash Collateral Account has been established and funded, the
Trustee shall withdraw from the Series 2006-1 Cash Collateral Account and
deposit in the Series 2006-1 Distribution Account an amount equal to the lesser
of (x) the Series 2006-1 Cash Collateral Percentage on such Business Day of the
aggregate amount that BRAC failed to pay under the Series 2006-1 Demand Notes
(or, the amount that the Trustee failed to demand for payment thereunder) and
(y) the Series 2006-1 Available Cash Collateral Account Amount on such Business
Day and draw an amount equal to the remainder of the aggregate amount that BRAC
failed to pay under the Series 2006-1 Demand Notes (or, the amount that the
Trustee failed to demand for payment thereunder) on the Series 2006-1 Letters of
Credit. The Trustee shall deposit into, or cause the deposit of, the proceeds of
any draw on the Series 2006-1 Letters of Credit and the

37



--------------------------------------------------------------------------------



 



proceeds of any withdrawal from the Series 2006-1 Cash Collateral Account to be
deposited in the Series 2006-1 Distribution Account.
          (d) Series 2006-1 Termination Date. The entire Series 2006-1 Invested
Amount shall be due and payable on the Series 2006-1 Termination Date. In
connection therewith:
     (i) Reserve Account Withdrawal. If, after giving effect to the deposit into
the Series 2006-1 Distribution Account of the amount to be deposited in
accordance with Section 3.5(a), together with any amounts to be deposited
therein in accordance with Section 3.5(c) on the Series 2006-1 Termination Date,
the amount to be deposited in the Series 2006-1 Distribution Account with
respect to the Series 2006-1 Termination Date is or will be less than the
Series 2006-1 Invested Amount, then, prior to 12:00 noon (New York City time) on
the second Business Day prior to the Series 2006-1 Termination Date, the
Administrator shall instruct the Trustee in writing to withdraw from the
Series 2006-1 Reserve Account, an amount equal to the lesser of the
Series 2006-1 Available Reserve Account Amount and such insufficiency and
deposit it in the Series 2006-1 Distribution Account on the Series 2006-1
Termination Date.
     (ii) Demand Note Draw. If the amount to be deposited in the Series 2006-1
Distribution Account in accordance with Section 3.5(a) together with any amounts
to be deposited therein in accordance with Section 3.5(c) and Section 3.5(d)(i)
on the Series 2006-1 Termination Date is less than the Series 2006-1 Invested
Amount, and there are any Series 2006-1 Letters of Credit on such date, then,
prior to 10:00 a.m. (New York City time) on the second Business Day prior to the
Series 2006-1 Termination Date, the Administrator shall instruct the Trustee in
writing to make a demand (a “Demand Notice”) substantially in the form attached
hereto as Exhibit D on BRAC for payment under the Series 2006-1 Demand Notes in
an amount equal to the lesser of (i) such insufficiency and (ii) the
Series 2006-1 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding the Series 2006-1
Termination Date, deliver such Demand Notice to ABCR; provided, however, that if
an Event of Bankruptcy (or the occurrence of an event described in clause (a) of
the definition thereof, without the lapse of a period of 60 consecutive days)
with respect to BRAC shall have occurred and be continuing, the Trustee shall
not be required to deliver such Demand Notice to BRAC. The Trustee shall cause
the proceeds of any demand on the Series 2006-1 Demand Notes to be deposited
into the Series 2006-1 Distribution Account.
     (iii) Letter of Credit Draw. In the event that either (x) on or prior to
10:00 a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date next succeeding any date on which a Demand Notice has been
transmitted by the Trustee to BRAC pursuant to clause (ii) of this
Section 3.5(d) BRAC shall have failed to pay to the Trustee or deposit into the
Series 2006-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to BRAC, the
Trustee shall not have delivered such Demand Notice to BRAC on the second
Business

38



--------------------------------------------------------------------------------



 



Day preceding the Series 2006-1 Termination Date, then, in the case of (x) or
(y) the Trustee shall draw on the Series 2006-1 Letters of Credit by 12:00 noon
(New York City time) on such Business Day an amount equal to the lesser of
(a) the amount that BRAC failed to pay under the Series 2006-1 Demand Notes (or,
the amount that the Trustee failed to demand for payment thereunder) and (b) the
Series 2006-1 Letter of Credit Amount on such Business Day by presenting to each
Series 2006-1 Letter of Credit Provider a draft accompanied by a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Series 2006-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2006-1 Cash Collateral Account and deposit in the Series 2006-1
Distribution Account an amount equal to the lesser of (x) the Series 2006-1 Cash
Collateral Percentage on such Business Day of the amount that BRAC failed to pay
under the Series 2006-1 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) and (y) the Series 2006-1 Available Cash
Collateral Account Amount on such Business Day and draw an amount equal to the
remainder of the amount that BRAC failed to pay under the Series 2006-1 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2006-1 Letters of Credit. The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the Series 2006-1 Letters of Credit and
the proceeds of any withdrawal from the Series 2006-1 Cash Collateral Account to
be deposited in the Series 2006-1 Distribution Account.
          (e) Distribution. On each Distribution Date, the Paying Agent shall,
in accordance with Section 6.1 of the Base Indenture, (i) pay to the
Administrative Agent for the accounts of the Purchaser Groups from the
Series 2006-1 Distribution Account the amount deposited therein pursuant to
Section 3.5(a), (c) and/or (d) or (ii) pay to the Administrative Agent for the
account of the applicable Purchaser Groups constituting the Series 2006-1
Terminating Purchasers from the Series 2006-1 Distribution Account the amount
deposited therein pursuant to Section 3.2(b). Upon the receipt of funds from the
Trustee pursuant to Sections 3.5(a), (c) and/or (d) on any Distribution Date,
the Administrative Agent shall pay to each Funding Agent with respect to a
Purchaser Group, such Purchaser Group’s Pro Rata Share of such funds. Upon the
receipt of funds from the Trustee pursuant to Sections 3.2(b) on any
Distribution Date, the Administrative Agent shall pay to each Funding Agent with
respect to a Series 2006-1 Terminating Purchaser, such Series 2006-1 Terminating
Purchasers Pro Rata Share of such funds.
          Section 3.6 Administrator’s Failure to Instruct the Trustee to Make a
Deposit or Payment. If the Administrator fails to give notice or instructions to
make any payment from or deposit into the Collection Account required to be
given by the Administrator, at the time specified in the Administration
Agreement or any other Related Document (including applicable grace periods),
the Trustee shall make such payment or deposit into or from the Collection
Account without such notice or instruction from the Administrator, provided that
the Administrator, upon request of the Trustee, promptly provides the Trustee
with all information necessary to allow the Trustee to make such a payment or
deposit. When any payment or deposit hereunder or under any other Related
Document is required to be made by the Trustee or the Paying Agent at or prior
to a specified time, the Administrator shall deliver any applicable written
instructions with respect thereto reasonably in advance of such specified time.

39



--------------------------------------------------------------------------------



 



          Section 3.7 Series 2006-1 Reserve Account. (a) Establishment of Series
2006-1 Reserve Account. BTF shall establish and maintain in the name of the
Trustee for the benefit of the Series 2006-1 Noteholders, or cause to be
established and maintained, an account (the “Series 2006-1 Reserve Account”),
bearing a designation clearly indicating that the funds deposited therein are
held for the benefit of the Series 2006-1 Noteholders. The Series 2006-1 Reserve
Account shall be maintained (i) with a Qualified Institution, or (ii) as a
segregated trust account with the corporate trust department of a depository
institution or trust company having corporate trust powers and acting as trustee
for funds deposited in the Series 2006-1 Reserve Account; provided that, if at
any time such Qualified Institution is no longer a Qualified Institution or the
credit rating of any securities issued by such depositary institution or trust
company shall be reduced to below “BBB-” by S&P or “Baa2” by Moody’s, then BTF
shall, within 30 days of such reduction, establish a new Series 2006-1 Reserve
Account with a new Qualified Institution. If the Series 2006-1 Reserve Account
is not maintained in accordance with the previous sentence, BTF shall establish
a new Series 2006-1 Reserve Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2006-1 Reserve Account into the new Series 2006-1 Reserve
Account. Initially, the Series 2006-1 Reserve Account shall be established with
The Bank of New York Trust Company, N.A.; provided that if the Series 2006-1
Reserve Account is established with any other institution, BTF shall cause such
institution to enter into an agreement in form and substance reasonably
satisfactory to the Administrative Agent establishing “control” within the
meaning of Section 8-106 of the New York UCC by the Trustee over the
Series 2006-1 Reserve Account, including agreements by such institution to
(i) to act as the securities intermediary (as defined in Section 8-102(a)(14) of
the New York UCC) with respect to the Series 2006-1 Reserve Account; (ii) that
each item of property (whether investment property, financial asset, security,
instrument or cash) credited to the Series 2006-1 Reserve Account shall be
treated as a financial asset (as defined in Section 8-102(a)(9) of the New York
UCC) and (iii) to comply with any entitlement order (as defined in
Section 8-102(a)(8) of the New York UCC) issued by the Trustee without further
consent of BTF.
          (b) Administration of the Series 2006-1 Reserve Account. The
Administrator may instruct the institution maintaining the Series 2006-1 Reserve
Account to invest funds on deposit in the Series 2006-1 Reserve Account from
time to time in Permitted Investments; provided, however, that any such
investment shall mature not later than the Business Day prior to the
Distribution Date following the date on which such funds were received, unless
any Permitted Investment held in the Series 2006-1 Reserve Account is held with
the Paying Agent, then such investment may mature on such Distribution Date and
such funds shall be available for withdrawal on or prior to such Distribution
Date. All such Permitted Investments will be credited to the Series 2006-1
Reserve Account and any such Permitted Investments that constitute (i) physical
property (and that is not either a United States security entitlement or a
security entitlement) shall be physically delivered to the Securities
Intermediary; (ii) United States security entitlements or security entitlements
shall be controlled (as defined in Section 8-106 of the New York UCC) by the
Securities Intermediary pending maturity or disposition, and
(iii) uncertificated securities (and not United States security entitlements)
shall be delivered to the Securities Intermediary by causing the Securities
Intermediary to become the registered holder of such securities.

40



--------------------------------------------------------------------------------



 



          (c) Earnings from Series 2006-1 Reserve Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2006-1 Reserve Account shall be deemed to be on deposit therein and
available for distribution.
          (d) Series 2006-1 Reserve Account Constitutes Additional Collateral
for Series 2006-1 Notes. In order to secure and provide for the repayment and
payment of the Note Obligations with respect to the Series 2006-1 Notes, BTF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2006-1 Noteholders, all
of BTF’s right, title and interest in and to the following (whether now or
hereafter existing or acquired): (i) the Series 2006-1 Reserve Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2006-1 Reserve Account or the funds on
deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2006-1 Reserve Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2006-1 Reserve
Account, the funds on deposit therein from time to time or the investments made
with such funds; and (vi) all proceeds of any and all of the foregoing,
including, without limitation, cash (the items in the foregoing clauses
(i) through (vi) are referred to, collectively, as the “Series 2006-1 Reserve
Account Collateral”). The Trustee shall possess all right, title and interest in
and to all funds on deposit from time to time in the Series 2006-1 Reserve
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2006-1 Reserve Account.
The Series 2006-1 Reserve Account Collateral shall be under the sole dominion
and control of the Trustee for the benefit of the Series 2006-1 Noteholders. The
Securities Intermediary hereby agrees (i) to act as the securities intermediary
(as defined in Section 8-102(a)(14) of the New York UCC) with respect to the
Series 2006-1 Reserve Account; (ii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2006-1 Reserve Account shall be treated as a financial asset (as
defined in Section 8-102(a)(9) of the New York UCC) and (iii) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee without further consent of BTF.
          (e) Preference Amount Withdrawals from the Series 2006-1 Reserve
Account or the Series 2006-1 Cash Collateral Account. If a member of a Purchaser
Group notifies the Trustee in writing of the existence of a Preference Amount,
then, subject to the satisfaction of the conditions set forth in the next
succeeding sentence, on the Business Day on which those conditions are first
satisfied, the Trustee shall withdraw from either (x) on or prior to the
Series 2006-1 Letter of Credit Termination Date, the Series 2006-1 Reserve
Account or (y) after the Series 2006-1 Letter of Credit Termination Date, the
Series 2006-1 Cash Collateral Account and pay to the Funding Agent for such
member an amount equal to such Preference Amount. Prior to any withdrawal from
the Series 2006-1 Reserve Account or the Series 2006-1 Cash Collateral Account
pursuant to this Section 3.7(e), the Trustee shall have received (i) a certified
copy of the order requiring the return of such Preference Amount; (ii) an
opinion of counsel satisfactory to the Trustee that such order is final and not
subject to appeal; and (iii) a release as to any claim against BTF by the
Purchaser Group for any amount paid in respect of such Preference Amount. On the
Business Day after the Series 2006-1 Letter of Credit Termination Date, the
Trustee shall

41



--------------------------------------------------------------------------------



 



transfer the amount on deposit in the Series 2006-1 Reserve Account to the
Series 2006-1 Cash Collateral Account.
          (f) Series 2006-1 Reserve Account Surplus. In the event that the
Series 2006-1 Reserve Account Surplus on any Distribution Date, after giving
effect to all withdrawals from the Series 2006-1 Reserve Account, is greater
than zero, the Trustee, acting in accordance with the written instructions of
the Administrator pursuant to the Administration Agreement, shall withdraw from
the Series 2006-1 Reserve Account an amount equal to the Series 2006-1 Reserve
Account Surplus and shall pay such amount to BTF.
          (g) Termination of Series 2006-1 Reserve Account. Upon the termination
of the Indenture pursuant to Section 11.1 of the Base Indenture, the Trustee,
acting in accordance with the written instructions of the Administrator, after
the prior payment of all amounts owing to the Series 2006-1 Noteholders and
payable from the Series 2006-1 Reserve Account as provided herein, shall
withdraw from the Series 2006-1 Reserve Account all amounts on deposit therein
for payment to BTF.
          Section 3.8 Series 2006-1 Letters of Credit and Series 2006-1 Cash
Collateral Account.
          (a) Series 2006-1 Letters of Credit and Series 2006-1 Cash Collateral
Account Constitute Additional Collateral for Series 2006-1 Notes. In order to
secure and provide for the repayment and payment of the Note Obligations with
respect to the Series 2006-1 Notes, BTF hereby grants a security interest in and
assigns, pledges, grants, transfers and sets over to the Trustee, for the
benefit of the Series 2006-1 Noteholders, all of BTF’s right, title and interest
in and to the following (whether now or hereafter existing or acquired):
(i) each Series 2006-1 Letter of Credit; (ii) the Series 2006-1 Cash Collateral
Account, including any security entitlement thereto; (iii) all funds on deposit
in the Series 2006-1 Cash Collateral Account from time to time; (iv) all
certificates and instruments, if any, representing or evidencing any or all of
the Series 2006-1 Cash Collateral Account or the funds on deposit therein from
time to time; (v) all investments made at any time and from time to time with
monies in the Series 2006-1 Cash Collateral Account, whether constituting
securities, instruments, general intangibles, investment property, financial
assets or other property; (vi) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for the Series 2006-1 Cash Collateral Account, the
funds on deposit therein from time to time or the investments made with such
funds; and (vii) all proceeds of any and all of the foregoing, including,
without limitation, cash (the items in the foregoing clauses (ii) through
(vii) are referred to, collectively, as the “Series 2006-1 Cash Collateral
Account Collateral”). The Trustee shall, for the benefit of the Series 2006-1
Noteholders, possess all right, title and interest in all funds on deposit from
time to time in the Series 2006-1 Cash Collateral Account and in all proceeds
thereof, and shall be the only person authorized to originate entitlement orders
in respect of the Series 2006-1 Cash Collateral Account. The Series 2006-1 Cash
Collateral Account shall be under the sole dominion and control of the Trustee
for the benefit of the Series 2006-1 Noteholders. The Securities Intermediary
hereby agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2006-1 Cash
Collateral Account; (ii) that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the Series

42



--------------------------------------------------------------------------------



 



2006-1 Cash Collateral Account shall be treated as a financial asset (as defined
in Section 8-102(a)(9) of the New York UCC) and (iii) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee without further consent of BTF.
          (b) Series 2006-1 Letter of Credit Expiration Date. If prior to the
date which is ten (10) days prior to the then scheduled Series 2006-1 Letter of
Credit Expiration Date with respect to any Series 2006-1 Letter of Credit,
excluding the amount available to be drawn under such Series 2006-1 Letter of
Credit but taking into account each substitute Series 2006-1 Letter of Credit
which has been obtained from a Series 2006-1 Eligible Letter of Credit Provider
and is in full force and effect on such date, the Series 2006-1 Permitted
Principal Amount would be equal to or more than the Series 2006-1 Invested
Amount and the Series 2006-1 Liquidity Amount would be equal to or greater than
the Series 2006-1 Required Liquidity Amount, then the Administrator shall notify
the Trustee in writing no later than two Business Days prior to such
Series 2006-1 Letter of Credit Expiration Date of such determination. If prior
to the date which is ten (10) days prior to the then scheduled Series 2006-1
Letter of Credit Expiration Date with respect to any Series 2006-1 Letter of
Credit, excluding the amount available to be drawn under such Series 2006-1
Letter of Credit but taking into account a substitute Series 2006-1 Letter of
Credit which has been obtained from a Series 2006-1 Eligible Letter of Credit
Provider and is in full force and effect on such date, the Series 2006-1
Permitted Principal Amount would be less than the Series 2006-1 Invested Amount
or the Series 2006-1 Liquidity Amount would be less than the Series 2006-1
Required Liquidity Amount, then the Administrator shall notify the Trustee in
writing no later than two Business Days prior to such Series 2006-1 Letter of
Credit Expiration Date of (x) the greater of (A) the excess, if any, of the
Series 2006-1 Permitted Principal Amount over the Series 2006-1 Invested Amount,
excluding the available amount under such expiring Series 2006-1 Letter of
Credit but taking into account any substitute Series 2006-1 Letter of Credit
which has been obtained from a Series 2006-1 Eligible Letter of Credit Provider
and is in full force and effect, on such date, and (B) the excess, if any, of
the Series 2006-1 Required Liquidity Amount over the Series 2006-1 Liquidity
Amount, excluding the available amount under such expiring Series 2006-1 Letter
of Credit but taking into account any substitute Series 2006-1 Letter of Credit
which has been obtained from a Series 2006-1 Eligible Letter of Credit Provider
and is in full force and effect, on such date, and (y) the amount available to
be drawn on such expiring Series 2006-1 Letter of Credit on such date. Upon
receipt of such notice by the Trustee on or prior to 10:00 a.m. (New York City
time) on any Business Day, the Trustee shall, by 12:00 p.m. (New York City time)
on such Business Day (or, in the case of any notice given to the Trustee after
10:00 a.m. (New York City time), by 12:00 p.m. (New York City time) on the next
following Business Day), draw the lesser of the amounts set forth in clauses
(x) and (y) above on such expiring Series 2006-1 Letter of Credit by presenting
a draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2006-1 Cash Collateral
Account.
          If the Trustee does not receive the notice from the Administrator
described in the first paragraph of this Section 3.8(b) on or prior to the date
that is two Business Days prior to each Series 2006-1 Letter of Credit
Expiration Date, the Trustee shall, by 12:00 p.m. (New York City time) on such
Business Day draw the full amount of such Series 2006-1 Letter of Credit by
presenting a draft accompanied by a Certificate of Termination Demand and shall
cause the Termination Disbursement to be deposited in the Series 2006-1 Cash
Collateral Account.

43



--------------------------------------------------------------------------------



 



          (c) Series 2006-1 Letter of Credit Providers. The Administrator shall
notify the Trustee in writing within one Business Day of becoming aware that
(i) the long-term senior unsecured debt credit rating of any Series 2006-1
Letter of Credit Provider has fallen below “A” as determined by Standard &
Poor’s or “A2” as determined by Moody’s or (ii) the short-term senior unsecured
debt credit rating of any Series 2006-1 Letter of Credit Provider has fallen
below “A-1” as determined by Standard & Poor’s or “P-1” as determined by
Moody’s. At such time the Administrator shall also notify the Trustee of (i) the
greater of (A) the excess, if any, of the Series 2006-1 Required Enhancement
Amount over the Series 2006-1 Enhancement Amount, excluding the available amount
under the Series 2006-1 Letter of Credit issued by such Series 2006-1 Letter of
Credit Provider, on such date, and (B) the excess, if any, of the Series 2006-1
Required Liquidity Amount over the Series 2006-1 Liquidity Amount, excluding the
available amount under such Series 2006-1 Letter of Credit, on such date, and
(ii) the amount available to be drawn on such Series 2006-1 Letter of Credit on
such date. Upon receipt of such notice by the Trustee on or prior to 10:00 a.m.
(New York City time) on any Business Day, the Trustee shall, by 12:00 p.m. (New
York City time) on such Business Day (or, in the case of any notice given to the
Trustee after 10:00 a.m. (New York City time), by 12:00 p.m. (New York City
time) on the next following Business Day), draw on such Series 2006-1 Letter of
Credit in an amount equal to the lesser of the amounts in clause (i) and clause
(ii) of the immediately preceding sentence on such Business Day by presenting a
draft accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2006-1 Cash Collateral
Account.
          (d) Draws on the Series 2006-1 Letters of Credit. If there is more
than one Series 2006-1 Letter of Credit on the date of any draw on the
Series 2006-1 Letters of Credit pursuant to the terms of this Series Supplement,
the Administrator shall instruct the Trustee, in writing, to draw on each
Series 2006-1 Letter of Credit in an amount equal to the LOC Pro Rata Share of
the Series 2006-1 Letter of Credit Provider issuing such Series 2006-1 Letter of
Credit of the amount of such draw on the Series 2006-1 Letters of Credit.
          (e) Establishment of Series 2006-1 Cash Collateral Account. On or
prior to the Series 2006-1 Closing Date, BTF shall establish and maintain in the
name of the Trustee for the benefit of the Series 2006-1 Noteholders, or cause
to be established and maintained, an account (the “Series 2006-1 Cash Collateral
Account”), bearing a designation clearly indicating that the funds deposited
therein are held for the benefit of the Series 2006-1 Noteholders. The Series
2006-1 Cash Collateral Account shall be maintained (i) with a Qualified
Institution, or (ii) as a segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2006-1 Cash
Collateral Account; provided that, if at any time such Qualified Institution is
no longer a Qualified Institution or the credit rating of any securities issued
by such depository institution or trust company shall be reduced to below “BBB-”
by S&P or “Baa3” by Moody’s, then BTF shall, within 30 days of such reduction,
establish a new Series 2006-1 Cash Collateral Account with a new Qualified
Institution or a new segregated trust account with the corporate trust
department of a depository institution or trust company having corporate trust
powers and acting as trustee for funds deposited in the Series 2006-1 Cash
Collateral Account. If a new Series 2006-1 Cash Collateral Account is
established, BTF shall instruct the Trustee in writing to transfer all cash and
investments from the non-qualifying Series 2006-1 Cash Collateral Account into
the new Series 2006-1 Cash Collateral Account. Initially, the Series 2006-1 Cash
Collateral

44



--------------------------------------------------------------------------------



 



Account shall be established with The Bank of New York Trust Company, N.A.;
provided that if the Series 2006-1 Cash Collateral Account is established with
any other institution, BTF shall cause such institution to enter into an
agreement in form and substance reasonably satisfactory to the Administrative
Agent establishing “control” within the meaning of Section 8-106 of the New York
UCC by the Trustee over the Series 2006-1 Cash Collateral Account, including
agreements by such institution to (i) to act as the securities intermediary (as
defined in Section 8-102(a)(14) of the New York UCC) with respect to the
Series 2006-1 Cash Collateral Account; (ii) that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
the Series 2006-1 Cash Collateral Account shall be treated as a financial asset
(as defined in Section 8-102(a)(9) of the New York UCC) and (iii) to comply with
any entitlement order (as defined in Section 8-102(a)(8) of the New York UCC)
issued by the Trustee without further consent of BTF.
          (f) Administration of the Series 2006-1 Cash Collateral Account. BTF
may instruct (by standing instructions or otherwise) the institution maintaining
the Series 2006-1 Cash Collateral Account to invest funds on deposit in the
Series 2006-1 Cash Collateral Account from time to time in Permitted
Investments; provided, however, that any such investment shall mature not later
than the Business Day prior to the Distribution Date following the date on which
such funds were received, unless any Permitted Investment held in the Series
2006-1 Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2006-1 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Securities Intermediary;
(ii) United States security entitlements or security entitlements shall be
controlled (as defined in Section 8-106 of the New York UCC) by the Securities
Intermediary pending maturity or disposition, and (iii) uncertificated
securities (and not United States security entitlements) shall be delivered to
the Securities Intermediary by causing the Trustee to become the registered
holder of such securities. The Securities Intermediary shall, at the expense of
BTF, take such action as is required to maintain the Trustee’s security interest
in the Permitted Investments credited to the Series 2006-1 Cash Collateral
Account. BTF shall not direct the Securities Intermediary to dispose of (or
permit the disposal of) any Permitted Investments prior to the maturity thereof
to the extent such disposal would result in a loss of principal of such
Permitted Investment. In the absence of written investment instructions
hereunder, funds on deposit in the Series 2006-1 Cash Collateral Account shall
remain uninvested.
          (g) Earnings from Series 2006-1 Cash Collateral Account. All interest
and earnings (net of losses and investment expenses) paid on funds on deposit in
the Series 2006-1 Cash Collateral Account shall be deemed to be on deposit
therein and available for distribution.
          (h) Series 2006-1 Cash Collateral Account Surplus. In the event that
the Series 2006-1 Cash Collateral Account Surplus on any Distribution Date (or,
after the Series 2006-1 Letter of Credit Termination Date, on any date) is
greater than zero, the Trustee, acting in accordance with the written
instructions of the Administrator, shall withdraw from the Series 2006-1 Cash
Collateral Account an amount equal to the Series 2006-1 Cash Collateral Account
Surplus and shall pay such amount: first, to the Series 2006-1 Letter of Credit
Providers to the

45



--------------------------------------------------------------------------------



 



extent of any unreimbursed drawings under the related Series 2006-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2006-1 Reimbursement Agreement, and, second, to BTF any
remaining amount.
          (i) Termination of Series 2006-1 Cash Collateral Account. Upon the
termination of this Series Supplement in accordance with its terms, the Trustee,
acting in accordance with the written instructions of the Administrator, after
the prior payment of all amounts owing to the Series 2006-1 Noteholders and
payable from the Series 2006-1 Cash Collateral Account as provided herein, shall
withdraw from the Series 2006-1 Cash Collateral Account all amounts on deposit
therein (to the extent not withdrawn pursuant to Section 3.8(h) above) and shall
pay such amounts: first, to the Series 2006-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2006-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2006-1 Reimbursement Agreement, and, second, to BTF any
remaining amount.
          (j) Termination Date Demands on the Series 2006-1 Letters of Credit.
Prior to 10:00 a.m. (New York City time) on the Business Day immediately
succeeding the Series 2006-1 Letter of Credit Termination Date, the
Administrator shall determine the Series 2006-1 Demand Note Payment Amount as of
the Series 2006-1 Letter of Credit Termination Date. If the Series 2006-1 Demand
Note Payment Amount is greater than zero, then the Administrator shall instruct
the Trustee in writing to draw on the Series 2006-1 Letters of Credit prior to
11:00 a.m. (New York City time) on such Business Day. Upon receipt of any such
notice by the Trustee on or prior to 11:00 a.m. (New York City time) on a
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the excess of the
Series 2006-1 Demand Note Payment Amount over the Series 2006-1 Available
Reserve Account Amount (prior to giving effect to any transfer to the
Series 2006-1 Cash Collateral Account pursuant to Section 3.7(e) on such date)
and (ii) the Series 2006-1 Letter of Credit Liquidity Amount on the
Series 2006-1 Letters of Credit by presenting to each Series 2006-1 Letter of
Credit Provider a draft accompanied by a Certificate of Termination Date Demand;
provided, however, that if the Series 2006-1 Cash Collateral Account has been
established and funded, the Trustee shall draw an amount equal to the product of
(a) 100% minus the Series 2006-1 Cash Collateral Percentage and (b) the lesser
of the amounts referred to in clause (i) or (ii) on such Business Day on the
Series 2006-1 Letters of Credit as calculated by the Administrator and provided
in writing to the Trustee. The Trustee shall cause the Termination Date
Disbursement to be deposited in the Series 2006-1 Cash Collateral Account.
          Section 3.9 Series 2006-1 Distribution Account.
          (a) Establishment of Series 2006-1 Distribution Account. The Trustee
shall establish and maintain in the name of the Trustee for the benefit of the
Series 2006-1 Noteholders, or cause to be established and maintained, an account
(the “Series 2006-1 Distribution Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Series 2006-1 Noteholders. The Series 2006-1 Distribution Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2006-1 Distribution Account; provided that, if at any time such
Qualified Institution is no longer a Qualified Institution or the

46



--------------------------------------------------------------------------------



 



credit rating of any securities issued by such depositary institution or trust
company shall be reduced to below “BBB-” by S&P or “Baa3” by Moody’s, then BTF
shall, within 30 days of such reduction, establish a new Series 2006-1
Distribution Account with a new Qualified Institution. If the Series 2006-1
Distribution Account is not maintained in accordance with the previous sentence,
BTF shall establish a new Series 2006-1 Distribution Account, within ten
(10) Business Days after obtaining knowledge of such fact, which complies with
such sentence, and shall instruct the Trustee in writing to transfer all cash
and investments from the non-qualifying Series 2006-1 Distribution Account into
the new Series 2006-1 Distribution Account. Initially, the Series 2006-1
Distribution Account shall be established with The Bank of New York Trust
Company, N.A.; provided that if the Series 2006-1 Distribution Account is
established with any other institution, BTF shall cause such institution to
enter into an agreement in form and substance reasonably satisfactory to the
Administrative Agent establishing “control” within the meaning of Section 8-106
of the New York UCC by the Trustee over the Series 2006-1 Distribution Account,
including agreements by such institution to (i) to act as the securities
intermediary (as defined in Section 8-102(a)(14) of the New York UCC) with
respect to the Series 2006-1 Distribution Account; (ii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2006-1 Cash Collateral Account shall be treated as
a financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iii) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee without further consent of BTF.
          (b) Administration of the Series 2006-1 Distribution Account. The
Administrator may instruct the institution maintaining the Series 2006-1
Distribution Account to invest funds on deposit in the Series 2006-1
Distribution Account from time to time in Permitted Investments; provided,
however, that any such investment shall mature not later than the Business Day
prior to the Distribution Date following the date on which such funds were
received, unless any Permitted Investment held in the Series 2006-1 Distribution
Account is held with the Paying Agent, then such investment may mature on such
Distribution Date and such funds shall be available for withdrawal on or prior
to such Distribution Date. All such Permitted Investments will be credited to
the Series 2006-1 Distribution Account and any such Permitted Investments that
constitute (i) physical property (and that is not either a United States
security entitlement or a security entitlement) shall be physically delivered to
the Securities Intermediary; (ii) United States security entitlements or
security entitlements shall be controlled (as defined in Section 8-106 of the
New York UCC) by the Securities Intermediary pending maturity or disposition,
and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Securities Intermediary by causing the
Securities Intermediary to become the registered holder of such securities.
          (c) Earnings from Series 2006-1 Distribution Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2006-1 Distribution Account shall be deemed to be on deposit and
available for distribution.
          (d) Series 2006-1 Distribution Account Constitutes Additional
Collateral for Series 2006-1 Notes. In order to secure and provide for the
repayment and payment of the Note Obligations with respect to the Series 2006-1
Notes, BTF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2006-1
Noteholders, all of BTF’s right, title and interest in and to the following
(whether now or

47



--------------------------------------------------------------------------------



 



hereafter existing or acquired): (i) the Series 2006-1 Distribution Account,
including any security entitlement thereto; (ii) all funds on deposit therein
from time to time; (iii) all certificates and instruments, if any, representing
or evidencing any or all of the Series 2006-1 Distribution Account or the funds
on deposit therein from time to time; (iv) all investments made at any time and
from time to time with monies in the Series 2006-1 Distribution Account, whether
constituting securities, instruments, general intangibles, investment property,
financial assets or other property; (v) all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for the Series 2006-1
Distribution Account, the funds on deposit therein from time to time or the
investments made with such funds; and (vi) all proceeds of any and all of the
foregoing, including, without limitation, cash (the items in the foregoing
clauses (i) through (vi) are referred to, collectively, as the “Series 2006-1
Distribution Account Collateral”). The Trustee shall possess all right, title
and interest in all funds on deposit from time to time in the Series 2006-1
Distribution Account and in and to all proceeds thereof, and shall be the only
person authorized to originate entitlement orders in respect of the
Series 2006-1 Distribution Account. The Series 2006-1 Distribution Account
Collateral shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2006-1 Noteholders. The Securities Intermediary hereby
agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2006-1
Distribution Account; (ii) that each item of property (whether investment
property, financial asset, security, instrument or cash) credited to the Series
2006-1 Distribution Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iii) to comply with any
entitlement order (as defined in Section 8-102(a)(8) of the New York UCC) issued
by the Trustee without further consent of BTF.
          Section 3.10 Series 2006-1 Demand Notes Constitute Additional
Collateral for Series 2006-1 Notes. In order to secure and provide for the
repayment and payment of the obligations with respect to the Series 2006-1
Notes, BTF hereby grants a security interest in and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2006-1
Noteholders, all of BTF’s right, title and interest in and to the following
(whether now or hereafter existing or acquired): (i) the Series 2006-1 Demand
Notes; (ii) all certificates and instruments, if any, representing or evidencing
the Series 2006-1 Demand Notes; and (iii) all proceeds of any and all of the
foregoing, including, without limitation, cash. On the date hereof, BTF shall
deliver to the Trustee, for the benefit of the Series 2006-1 Noteholders, each
Series 2006-1 Demand Note, endorsed in blank. The Trustee, for the benefit of
the Series 2006-1 Noteholders, shall be the only Person authorized to make a
demand for payments on the Series 2006-1 Demand Notes.
          Section 3.11 Series 2006-1 Interest Rate Hedges.
          (a) On or before the thirtieth day following the Series 2006-1 Closing
Date, BTF shall enter into one or more interest rate protection agreements (each
a “Series 2006-1 Interest Rate Hedge”) in form and substance acceptable to the
Administrative Agent, from a Qualified Interest Rate Hedge Counterparty, having
an aggregate notional amount at least equal to the Series 2006-1 Invested
Amount.

48



--------------------------------------------------------------------------------



 



          (b) On each Distribution Date, the aggregate notional amount of all
Series 2006-1 Interest Rate Hedges with Qualified Interest Rate Hedge
Counterparties or with Counterparties who, if they are not Qualified Interest
Rate Hedge Counterparties, shall have complied with their obligations described
in Section 3.11(c), maintained by BTF shall be at least equal to the
Series 2006-1 Invested Amount on such Distribution Date, after giving effect to
any payments of principal made pursuant to Section 3.5(e) on such Distribution
Date.
          (c) If, at any time, an Interest Rate Hedge Counterparty is not a
Qualified Interest Rate Hedge Counterparty, then BTF shall cause the Interest
Rate Hedge Counterparty within 30 days following such occurrence, at the
Interest Rate Hedge Counterparty’s expense, to do one of the following (the
choice of such action to be determined by the Interest Rate Hedge Counterparty)
(i) obtain a replacement interest rate hedge on the same terms as the
Series 2006-1 Interest Rate Hedge from a Qualified Interest Rate Hedge
Counterparty and simultaneously with such replacement BTF shall terminate the
Series 2006-1 Interest Rate Hedge being replaced, (ii) obtain a guaranty from,
or contingent agreement of, another person who qualifies as a Qualified Interest
Rate Hedge Counterparty to honor the Interest Rate Hedge Counterparty’s
obligations under the Series 2006-1 Interest Rate Hedge in form and substance
satisfactory to the Administrative Agent or (iii) post and maintain collateral
satisfactory to the Administrative Agent; provided that no termination of the
Series 2006-1 Interest Rate Hedge shall occur until BTF has entered into a
replacement Interest Rate Hedge. Each Series 2006-1 Interest Rate Hedge must
provide that if the Interest Rate Hedge Counterparty is required to take any of
the actions described in clauses (i), (ii) or (iii) of the preceding sentence
and such action is not taken within 30 days, then the Interest Rate Hedge
Counterparty must, until a replacement Series 2006-1 Interest Rate Hedge is
executed and in effect, collateralize its obligations under such Series 2006-1
Interest Rate Hedge in an amount equal to the greatest of (i) the marked to
market value of such Series 2006-1 Interest Rate Hedge, (ii) the next payment
due from the Interest Rate Hedge Counterparty and (iii) 1% of the notional
amount of such Series 2006-1 Interest Rate Hedge.
          (d) To secure payment of all obligations to the Series 2006-1
Noteholders, BTF grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2006-1
Noteholders, all of BTF’s right, title and interest in the Series 2006-1
Interest Rate Hedges and all proceeds thereof (the “Series 2006-1 Interest Rate
Hedge Collateral”). BTF shall require all Series 2006-1 Interest Rate Hedge
Proceeds to be paid to, and the Trustee shall allocate all Series 2006-1
Interest Rate Hedge Proceeds to, the Series 2006-1 Accrued Interest Account of
the Series 2006-1 Collection Account.
ARTICLE IV
AMORTIZATION EVENTS
          In addition to the Amortization Events set forth in Section 9.1 of the
Base Indenture, any of the following shall be an Amortization Event with respect
to the Series 2006-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(1) of the Base Indenture with respect to the
Series 2006-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2006-1 Notes):

49



--------------------------------------------------------------------------------



 



     (a) a Series 2006-1 Enhancement Deficiency shall occur and continue for at
least two (2) Business Days; provided, however, that such event or condition
shall not be an Amortization Event if during such two (2) Business Day period
such Series 2006-1 Enhancement Deficiency shall have been cured in accordance
with the terms and conditions of the Indenture and the Related Documents;
     (b) the Series 2006-1 Liquidity Amount shall be less than the Series 2006-1
Required Liquidity Amount for at least two (2) Business Days; provided, however,
that such event or condition shall not be an Amortization Event if during such
two (2) Business Day period such insufficiency shall have been cured in
accordance with the terms and conditions of the Indenture and the Related
Documents;
     (c) the Collection Account, the Series 2006-1 Collection Account, the
Series 2006-1 Principal Subaccount, the Series 2006-1 Accrued Interest Account,
the Series 2006-1 Distribution Account or the Series 2006-1 Reserve Account
shall be subject to an injunction, estoppel or other stay or a Lien (other than
Liens permitted under the Related Documents);
     (d) the Series 2006-1 Invested Amount shall not have been reduced to zero
on or prior to the Series 2006-1 Termination Date;
     (e) any Series 2006-1 Letter of Credit shall not be in full force and
effect for at least two (2) Business Days and either (x) a Series 2006-1
Enhancement Deficiency would result from excluding such Series 2006-1 Letter of
Credit from the Series 2006-1 Enhancement Amount or (y) the Series 2006-1
Liquidity Amount, excluding therefrom the available amount under such
Series 2006-1 Letter of Credit, would be less than the Series 2006-1 Required
Liquidity Amount;
     (f) from and after the funding of the Series 2006-1 Cash Collateral
Account, the Series 2006-1 Cash Collateral Account shall be subject to an
injunction, estoppel or other stay or a Lien (other than Liens permitted under
the Related Documents) for at least two (2) Business Days and either (x) a
Series 2006-1 Enhancement Deficiency would result from excluding the
Series 2006-1 Available Cash Collateral Account Amount from the Series 2006-1
Enhancement Amount or (y) the Series 2006-1 Liquidity Amount, excluding
therefrom the Series 2006-1 Available Cash Collateral Account, would be less
than the Series 2006-1 Required Liquidity Amount;
     (g) an Event of Bankruptcy shall have occurred with respect to any
Series 2006-1 Letter of Credit Provider or any Series 2006-1 Letter of Credit
Provider repudiates its Series 2006-1 Letter of Credit or refuses to honor a
proper draw thereon and either (x) a Series 2006-1 Enhancement Deficiency would
result from excluding such Series 2006-1 Letter of Credit from the Series 2006-1
Enhancement Amount or (y) the Series 2006-1 Liquidity Amount, excluding
therefrom the available amount under such Series 2006-1 Letter of Credit, would
be less than the Series 2006-1 Required Liquidity Amount;

50



--------------------------------------------------------------------------------



 



     (h) a Borrowing Base Deficiency shall occur and continue for at least seven
(7) days;
     (i) BTF fails to maintain the Series 2006-1 Interest Rate Hedges in
accordance with Sections 3.11(a) and (b) and the Related Documents for at least
two Business Days;
     (j) BTF defaults in the payment of any amount payable hereunder when the
same becomes due and payable or fails to make any deposits required hereunder
and, in any such case, such default continues for a period of two (2) Business
Days
     (k) On or before the 45th day following the Series 2006-1 Closing Date, the
Certificates of Title to all of the BTF Trucks that are Eligible Trucks subject
to the lien of the Indenture, shall not be in the possession of the
Administrator as agent of the Trustee pursuant to Section 2(b) of the
Administration Agreement with the title of BTF and the lien of the Trustee in
each case noted thereon;
     (l) BTF fails to deliver the Agreed Upon Procedures Letter pursuant to
Section 7.2(c) to the Administrative Agent within 45 days of the Series 2006-1
Closing Date; or
     (m) BTF fails to obtain and deliver to the Trustee and Administrative
Agent, within six weeks of the Closing Date, evidence of confirmation of
qualification of BTF to do business in each State in the United States of
America and the District of Columbia in the form as issued by each such State
and the District of Columbia.
          In the case of an event described in (i), (j), (k), (l) or (m), an
Amortization Event with respect to the Series 2006-1 Notes shall have occurred
with respect to the Series 2006-1 Notes only if the Trustee or the Series 2006-1
Required Noteholders declare that an Amortization Event has occurred. In the
case of an event described in the (a), (b), (c), (d), (e), (f), (g), or (h), an
Amortization Event with respect to the Series 2006-1 Notes shall have occurred
without any notice or other action on the part of the Trustee or any
Series 2006-1 Noteholders, immediately upon the occurrence of such event.
          Upon the occurrence of an Amortization Event with respect to the
Series 2006-1 Notes, (i) interest shall accrue on such amounts at the Alternate
Base Rate plus 2% per annum on all unpaid principal of the Series 2006-1 Notes,
together with all accrued and unpaid interest thereon and other amounts payable
hereunder and (ii) all Collections shall be allocated and distributed to the
Series 2006-1 Noteholders in accordance with Article III hereof.
ARTICLE V
CONDITIONS PRECEDENT
          Section 5.1 Conditions Precedent to Effectiveness of
Series Supplement. This Series Supplement shall become effective on the date
(the “Effective Date”) on which the following conditions precedent have been
satisfied:

51



--------------------------------------------------------------------------------



 



     (a) Documents. The Administrative Agent shall have received copies for each
CP Conduit Purchaser and the Funding Agent and the APA Banks with respect to
such CP Conduit Purchaser, each executed and delivered in form and substance
satisfactory to it of (i) the Base Indenture, executed by a duly authorized
officer of each of BTF and the Trustee, (ii) this Series Supplement, executed by
a duly authorized officer of each of BTF, the Administrator, the Trustee, the
Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the APA
Banks, (iii) the Fee Letter, executed by a duly authorized officer of BTF,
(iv) the BTF Lease, executed by a duly authorized officer of each of BTR, the
Guarantor, the Administrator and BTF, (v) the Administration Agreement, executed
by a duly authorized officer of each of BTF, the Administrator and the Trustee,
and (vi) the Collection Account Control Agreement, executed by a duly authorized
officer of each of the parties thereto.
     (b) Corporate Documents; Proceedings of BTF, the Administrator, Lessee and
the Guarantor. The Administrative Agent shall have received, with a copy for
each CP Conduit Purchaser and the Funding Agent and the APA Banks with respect
to such CP Conduit Purchaser, from BTF, the Administrator, BTR, and the
Guarantor true and complete copies of:
     (i) to the extent applicable, the certificate of incorporation or
certificate of formation, including all amendments thereto, of such Person,
certified as of a recent date by the Secretary of State or other appropriate
authority of the state of incorporation or organization, as the case may be, and
a certificate of compliance, of status or of good standing, as and to the extent
applicable, of each such Person as of a recent date, from the Secretary of State
or other appropriate authority of such jurisdiction;
     (ii) a certificate of the Secretary or an Assistant Secretary of such
Person, dated on or prior to the Effective Date and certifying (A) that attached
thereto is a true and complete copy of the bylaws, limited liability company
agreement or partnership agreement of such Person, as the case may be, as in
effect on the Series 2006-1 Closing Date and at all times since a date prior to
the date of the resolutions described in clause (B) below, (B) that attached
thereto is a true and complete copy of the resolutions, in form and substance
reasonably satisfactory to each Funding Agent, of the Board of Directors or
Managers of such Person or committees thereof authorizing the execution,
delivery and performance of this Series Supplement and the Related Documents to
which it is a party and the transactions contemplated thereby, and that such
resolutions have not been amended, modified, revoked or rescinded and are in
full force and effect, (C) that the certificate of incorporation or certificate
of formation of such Person has not been amended since the date of the last
amendment thereto shown on the certificate of good standing (or its equivalent)
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer or authorized signatory executing this
Series Supplement and the Related Documents or any other document delivered in
connection herewith or therewith on behalf of such Person; and

52



--------------------------------------------------------------------------------



 



     (iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.
     (c) Representations and Warranties. All representations and warranties of
each of BTF, the Administrator, BTR, and the Guarantor contained in the
Indenture and each of the Related Documents shall be true and correct as of the
Series 2006-1 Closing Date.
     (d) No Amortization Event or Potential Amortization Event. No Amortization
Event or Potential Amortization Event in respect of the Series 2006-1 Notes or
any other Series of Notes shall exist and, after giving effect to the issuance
of the Series 2006-1 Notes, no Amortization Event or Potential Amortization
Event shall exist.
     (e) Series 2006-1 Enhancement Deficiency. After giving effect to the
issuance of the Series 2006-1 Notes, no Series 2006-1 Enhancement Deficiency
shall exist.
     (f) Lien Searches. The Administrative Agent shall have received a written
search report listing all effective financing statements that name BTF or BTR as
debtor or assignor and that are filed in the State of Delaware and in any other
jurisdictions that the Administrative Agent determines are necessary or
appropriate, together with copies of such financing statements, and tax and
judgment lien searches showing no such liens that are not permitted by the Base
Indenture, this Series Supplement or the Related Documents.
     (g) Legal Opinions. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program Support Provider and the APA Banks with respect to such CP Conduit
Purchaser and the Trustee, opinions of counsel required by Section 2.2(b) of the
Base Indenture and opinions of counsel with respect to such other matters as may
be reasonably requested by any Funding Agent, in form and substance reasonably
acceptable to the addressees thereof and their counsel.
     (h) Fees and Expenses. Each Funding Agent with respect to a CP Conduit
Purchaser shall have received payment of all fees, out-of-pocket expenses and
other amounts due and payable to such CP Conduit Purchaser or the APA Banks with
respect to such CP Conduit Purchaser on or before the Effective Date.
     (i) Establishment of Accounts. The Administrative Agent shall have received
written evidence reasonably satisfactory to it that the Collection Account (and
the Series 2006-1 Collection Account, the Series 2006-1 Reserve Account,
Series 2006-1 Principal Subaccount and the Series 2006-1 Accrued Interest
Account as administrative subaccounts within the Collection Account) and the
Series 2006-1 Distribution Account shall have been established in accordance
with the terms and provisions of the Indenture.
     (j) Opinion. The Administrative Agent shall have received, with a
counterpart addressed to each CP Conduit Purchaser and the Funding Agent, the
Program

53



--------------------------------------------------------------------------------



 



Support Provider and the APA Banks with respect such CP Conduit Purchaser, an
opinion of counsel to the Trustee as to the due authorization, execution and
delivery by the Trustee of this Series Supplement and the due execution,
authentication and delivery by the Trustee of the Series 2006-1 Notes.
     (k) Truck Schedules. The Administrative Agent shall have received a copy of
Attachment A and Attachment B to the BTF Lease at least two Business Days prior
to the Series 2006-1 Closing Date.
     (l) Commercial Paper Ratings. The Administrative Agent shall have received
confirmation of the ratings of the Commercial Paper of each of the CP Conduit
Purchasers requiring such confirmation after giving effect to their respective
investments in the Series 2006-1 Notes.
     (m) Filings. The Administrative Agent shall have received (i) executed
originals of any documents (including, without limitation, financing statements)
required to be filed in each jurisdiction necessary to perfect (A) BTF’s
interest in the BTF Trucks and the related property acquired pursuant to the BTF
Lease and (B) the security interest of the Trustee in the Collateral (other than
copies of all documents filed with the appropriate office within the State of
Oklahoma pursuant to the Oklahoma Vehicle License and Registration Act, Title
47, Okla. Stat. §§1101 et seq., to obtain Certificates of Title to all BTF
Trucks that are Eligible Trucks indicating that BTF holds title to such BTF
Trucks and noting the lien of the Trustee thereon) and (ii) evidence reasonably
satisfactory to it of each such filing and reasonably satisfactory evidence of
the payment of any necessary fee or tax relating thereto.
     (n) Release of Liens. Each Funding Agent shall have received evidence
satisfactory to it of the release of the BTF Trucks from any existing Liens.
     (o) Proceedings. All corporate and other proceedings and all other
documents and legal matters in connection with the transactions contemplated by
the Related Documents shall be satisfactory in form and substance to each
Funding Agent and its counsel.
ARTICLE VI
CHANGE IN CIRCUMSTANCES
          Section 6.1 Increased Costs.
          (a) If any Change in Law (except with respect to Taxes which shall be
governed by Section 6.2) shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Affected Party (except any such reserve requirement
reflected in the Adjusted LIBO Rate); or

54



--------------------------------------------------------------------------------



 



     (ii) impose on any Affected Party or the London interbank market any other
condition affecting the Indenture or the Related Documents or the funding of
Eurodollar Tranches by such Affected Party; and the result of any of the
foregoing shall be to increase the cost to such Affected Party of making,
converting into, continuing or maintaining Eurodollar Tranches (or maintaining
its obligation to do so) or to reduce any amount received or receivable by such
Affected Party hereunder or in connection herewith (whether principal, interest
or otherwise), then BTF shall pay to such Affected Party such additional amount
or amounts as will compensate such Affected Party for such additional costs
incurred or reduction suffered.
          (b) If any Affected Party determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Affected Party’s capital or the capital of any corporation controlling
such Affected Party as a consequence of its obligations hereunder to a level
below that which such Affected Party or such corporation could have achieved but
for such Change in Law (taking into consideration such Affected Party’s or such
corporation’s policies with respect to capital adequacy), then from time to
time, BTF shall pay to such Affected Party such additional amount or amounts as
will compensate such Affected Party for any such reduction suffered.
          (c) A certificate of an Affected Party setting forth the amount or
amounts necessary to compensate such Affected Party as specified in subsections
(a) and (b) of this Section 6.1 shall be delivered to BTF (with a copy to the
Administrative Agent and the Funding Agent with respect to such Affected Party)
and shall be conclusive absent manifest error. Any payments made by BTF pursuant
to this Section 6.1 shall be made solely from funds available in the
Series 2006-1 Distribution Account for the payment of Article VI Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim against BTF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Series Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.
          (d) Failure or delay on the part of an Affected Party to demand
compensation pursuant to this Section 6.1 shall not constitute a waiver of such
Affected Party’s right to demand such compensation; provided that BTF shall not
be required to compensate any Affected Party pursuant to this Section 6.1 for
any increased costs or reductions incurred more than 270 days prior to the date
that such Affected Party notifies BTF of the Change in Law giving rise to such
increased costs or reductions and of such Affected Party’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270 day period
referred to above shall be extended to include the period of retroactive effect
thereof.
          Section 6.2 Taxes.
          (a) Any and all payments by or on account of any obligation of BTF
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if BTF shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) subject
to Section 6.2(c) below, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions

55



--------------------------------------------------------------------------------



 



applicable to additional sums payable under this Section 6.2) the recipient
receives an amount equal to the sum that it would have received had no such
deductions been made, (ii) BTF shall make such deductions and (iii) BTF shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.
          (b) In addition, BTF shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
          (c) BTF shall indemnify the Administrative Agent, each Funding Agent,
each Program Support Provider and each member of each Purchaser Group within the
later of 10 days after written demand therefor and the Distribution Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group on or with respect to any
payment by or on account of any obligation of BTF hereunder or under the
Indenture (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 6.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 6.2(c) or entitled to
receive additional amounts under the proviso of Section 6.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 6.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to BTF by the Administrative
Agent, any Funding Agent, any Program Support Provider or any member of any
Purchaser Group shall be conclusive absent manifest error. Any payments made by
BTF pursuant to this Section 6.2 shall be made solely from funds available in
the Series 2006-1 Distribution Account for the payment of Article VI Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against BTF to the extent that insufficient funds exist to
make such payment. The agreements in this Section shall survive the termination
of this Series Supplement and the Base Indenture and the payment of all amounts
payable hereunder and thereunder.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by BTF to a Governmental Authority, BTF shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
          (e) The Administrative Agent, each Funding Agent, each member of each
Purchaser Group and each Program Support Provider, if entitled to an exemption
from or reduction of an Indemnified Tax or Other Tax with respect to payments
made hereunder or under the Indenture shall (to the extent legally able to do
so) deliver to BTF (with a copy to the Administrative Agent) such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by BTF on the later of (i) 30 Business Days after such request is made
and the applicable forms are provided to the Administrative Agent, such Funding
Agent, such member of such Purchaser Group or such Program Support Provider or
(ii) 30 Business Days before prescribed by applicable law as will permit such
payments to be made

56



--------------------------------------------------------------------------------



 



without withholding or with an exemption from or reduction of Indemnified Taxes
or Other Taxes.
          (f) If the Administrative Agent, any Funding Agent, any Program
Support Provider or any member of any Purchaser Group receives a refund solely
in respect of Indemnified Taxes or Other Taxes, it shall pay over such refund to
BTF to the extent that it has already received indemnity payments or additional
amounts pursuant to this Section 6.2 with respect to such Indemnified Taxes or
Other Taxes giving rise to the refund, net of all out-of-pocket expenses and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that BTF shall, upon
request of the Administrative Agent, such Funding Agent, such Program Support
Provider or such member of such Purchaser Group, repay such refund (plus
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Funding Agent, such Program Support Provider or such
member of such Purchaser Group if the Administrative Agent, such Funding Agent,
such Program Support Provider or such member of such Purchaser Group is required
to repay such refund to such Governmental Authority. Nothing contained herein
shall require the Administrative Agent, any Funding Agent, any Program Support
Provider or any member of any Purchaser Group to make its tax returns (or any
other information relating to its taxes which it deems confidential) available
to BTF or any other Person.
          (g) The Administrative Agent, each Funding Agent, each Program Support
Provider and each member of each Purchaser Group (other than any such entity
which is a domestic corporation) shall:
     (i) upon or prior to becoming a party hereto, deliver to BTF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms or documents, as the case may be,
establishing a complete exemption from withholding of United States federal
income taxes or backup withholding taxes with respect to payments under the
Series 2006-1 Notes and this Series Supplement;
     (ii) deliver to BTF and the Administrative Agent two (2) further copies of
any such form or certification establishing a complete exemption from
withholding of United States federal income taxes or backup withholding taxes
with respect to payments under the Series 2006-1 Notes and this
Series Supplement on or before the date that any such form or certification
expires or becomes obsolete and after the occurrence of any event requiring a
change in the most recent form previously delivered by it to BTF; and
     (iii) obtain such extensions of time for filing and completing such forms
or certifications as may reasonably be requested by BTF and the Administrative
Agent;
unless, in any such case, any change in treaty, law or regulation has occurred
after the Series 2006-1 Closing Date (or, if later, the date the Administrative
Agent, such Funding Agent, such Program Support Provider or such member of such
Purchaser Group becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent, such Funding
Agent, such Program Support Provider or such member of such Purchaser Group

57



--------------------------------------------------------------------------------



 



from duly completing and delivering the relevant form with respect to it, and
the Administrative Agent, such Funding Agent, such Program Support Provider or
such member of such Purchaser Group so advises BTF and the Administrative Agent.
          (h) If a beneficial or equity owner of the Administrative Agent, a
Funding Agent, a Program Support Provider or a member of a Purchaser Group
(instead of the Administrative Agent, the Funding Agent, the Program Support
Provider or the member of the Purchaser Group itself) is required under United
States federal income tax law or the terms of a relevant treaty to provide IRS
Form W-8BEN, W-8ECI or W-9, or any successor applicable forms or documents, as
the case may be, in order to claim an exemption from withholding of United
States federal income taxes or backup withholding taxes, then each such
beneficial owner or equity owner shall be considered to be the Administrative
Agent, a Funding Agent, a Program Support Provider or a member of a Purchaser
Group for purposes of Section 6.2(g).
          Section 6.3 Break Funding Payments. BTF agrees to indemnify each
Purchaser Group and to hold each Purchaser Group harmless from any loss or
expense which such Purchaser Group may sustain or incur as a consequence of
(a) the failure by BTF to accept any Increase or the failure of the continuation
or conversion of a Eurodollar Tranche to occur after BTF has given irrevocable
notice requesting the same in accordance with the provisions of this
Series Supplement, (b) the conversion into or continuation of a Eurodollar
Tranche that occurs other than on the last day of the applicable Eurodollar
Period, (c) default by BTF in making any prepayment in connection with a
Decrease after BTF has given irrevocable notice thereof in accordance with the
provisions of Section 2.5 or any Increase not being continued as, or converted
into, an Increase under the Eurodollar Tranche after a request for such an
Advance has been made in accordance with the terms contained herein, or (d) the
making of a prepayment of a Eurodollar Tranche (including, without limitation,
any Decrease) prior to the termination of the Eurodollar Period for such
Eurodollar Tranche, as the case may be, or the making of a Decrease on a date
other than as specified in any notice of a Decrease or in a greater amount than
contained in any notice of a Decrease. Such indemnification shall include an
amount determined by the Funding Agent with respect to such Purchaser Group and
shall equal (a) in the case of the losses or expenses associated with a
Eurodollar Tranche, either (x) the excess, if any, of (i) such Purchaser Group’s
cost of funding the amount so prepaid or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of the Eurodollar Period (or in the
case of a failure to borrow, convert or continue, the Eurodollar Period that
would have commenced on the date of such prepayment or of such failure), as the
case may be, over (ii) the amount of interest earned by such Purchaser Group
upon redeployment of an amount of funds equal to the amount prepaid or not
borrowed, converted or continued for a comparable period or (y) if such
Purchaser Group is able to terminate the funding source before its scheduled
maturity, any costs associated with such termination and (b) in the case of the
losses or expenses incurred by a CP Conduit Purchaser, the losses and expenses
incurred by such CP Conduit Purchaser in connection with the liquidation or
reemployment of deposits or other funds acquired by such CP Conduit Purchaser as
a result of a failure to accept an Increase, a default in the making of a
Decrease or the making of a Decrease in an amount or on a date not contained in
a notice of a Decrease. Notwithstanding the foregoing, any payments made by BTF
pursuant to this subsection shall be made solely from funds available in the
Series 2006-1 Distribution Account for the payment of Article VI Costs, shall be
non-recourse other than with respect to such funds, and shall not constitute a
claim

58



--------------------------------------------------------------------------------



 



against BTF to the extent that such funds are insufficient to make such payment.
This covenant shall survive the termination of this Series Supplement and the
Base Indenture and the payment of all amounts payable hereunder and thereunder.
A certificate as to any additional amounts payable pursuant to the foregoing
sentence submitted by any Funding Agent on behalf of a Purchaser Group to BTF
shall be conclusive absent manifest error.
          Section 6.4 Alternate Rate of Interest. If prior to the commencement
of any Eurodollar Period:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or
     (b) the Administrative Agent is advised by any APA Bank that the Adjusted
LIBO Rate for such Eurodollar Period will not adequately and fairly reflect the
cost to such APA Bank of making or maintaining the Eurodollar Tranches during
such Eurodollar Period,
then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to BTF and the Trustee, whereupon until the Administrative Agent
notifies BTF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Available APA Bank Funding Amount with respect to any
Purchaser Group (in the case of clause (a) above) or with respect to the related
Purchaser Group (in the case of clause (b) above) shall not be allocated to any
Eurodollar Tranche.
          Section 6.5 Mitigation Obligations. If an Affected Party requests
compensation under Section 6.1, or if BTF is required to pay any additional
amount to any Purchaser Group or any Governmental Authority for the account of
any Purchaser Group pursuant to Section 6.2, then, upon written notice from BTF,
such Affected Party or Purchaser Group, as the case may be, shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its obligations hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, which
pays a price for such assignment which is acceptable to such Purchaser Group and
its assignee, in the judgment of such Affected Party or Purchaser Group, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 6.1 or 6.2, as the case may be, in the future and (ii) would not
subject such Affected Party or Purchaser Group to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Affected Party or
Purchaser Group. BTF hereby agrees to pay all reasonable costs and expenses
incurred by such Affected Party or Purchaser Group in connection with any such
designation or assignment.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES, COVENANTS
          Section 7.1 Representations and Warranties of BTF and the
Administrator.

59



--------------------------------------------------------------------------------



 



          (a) BTF and the Administrator each hereby represents and warrants to
the Trustee, the Administrative Agent, each Funding Agent, each CP Conduit
Purchaser and each APA Bank that:
     (i) each and every of their respective representations and warranties
contained in the Related Documents is true and correct as of the Series 2006-1
Closing Date and as of the Series 2006-1 Initial Funding Date and true and
correct in all material respects as of each Increase Date; provided, however,
that, with respect to the representation of BTF in Section 7.14 of the Base
Indenture regarding the notation of the Trustee’s Lien for the benefit of the
Secured Parties on the Certificate of Title for any BTF Truck as of the
Series 2006-1 Closing Date, such representation shall be deemed to be true and
correct as of any such date on or before June 25, 2006 so long as the Titling
Procedures with respect to such BTF Truck have been satisfied;
     (ii) as of the Series 2006-1 Closing Date, they have not engaged, in
connection with the offering of the Series 2006-1 Notes, in any form of general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act; and
     (iii) each is solvent and is not the subject of any voluntary or
involuntary case or proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy or insolvency
law both before and after giving effect to the transactions contemplated herein
and in the Related Documents; and
          (b) BTF hereby represents and warrants to the Trustee, the
Administrative Agent, each Funding Agent, each CP Conduit Purchaser and each APA
Bank that each of the Series 2006-1 Notes has been duly authorized and executed
by BTF, and when duly authenticated by the Trustee and delivered to the Funding
Agents in accordance with the terms of this Series Supplement, will constitute
legal, valid and binding obligations of BTF enforceable in accordance with their
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, or other similar laws relating to or affecting generally the
enforcement of creditors’ rights or by general equitable principles.
          (c) Assuming the accuracy of the representations and warranties of
each CP Conduit Purchaser and APA Bank in Section 10.2, the Series 2006-1 Notes
are exempt from registration under Section 4(2) of the Securities Act of 1933,
as amended; and
          (d) BTF hereby represents and warrants to the Trustee, the
Administrative Agent, each Funding Agent, each CP Conduit Purchaser and each APA
Bank, as of the Series 2006-1 Closing Date, the Series 2006-1 Initial Funding
Date and each Increase Date, that with respect to each BTF Truck included in the
Borrowing Base, the Titling Procedures have been satisfied for such BTF Truck
and, as of any such date on or after June 25, 2006, the Oklahoma Certificate of
Title has been issued for such BTF Truck.
          Section 7.2 Covenants of BTF and the Administrator. BTF and the
Administrator hereby agree, in addition to their obligations hereunder, that:

60



--------------------------------------------------------------------------------



 



     (a) they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;
     (b) they shall afford each Funding Agent with respect to a Purchaser Group,
the Trustee or any representatives of any such Funding Agent or the Trustee
access to all records relating to the BTF Lease and the BTF Trucks at any
reasonable time during regular business hours, upon reasonable prior notice (and
with one Business Day’s prior notice if an Amortization Event with respect to
the Series 2006-1 Notes shall have been deemed to have occurred or shall have
been declared to have occurred), for purposes of inspection and shall permit
such Funding Agent, the Trustee or any representative of such Funding Agent or
the Trustee to visit any of BTF’s or the Administrator’s, as the case may be,
offices or properties during regular business hours and as often as may
reasonably be desired to discuss the business, operations, properties, financial
and other conditions of BTF or the Administrator with their respective officers
and employees and with their independent certified public accountants;
     (c) no later than 45 days after the Series 2006-1 Closing Date, they shall
provide to each Funding Agent, a report in form and substance acceptable to the
Administrative Agent from a nationally-recognized auditing firm approved by the
Administrative Agent regarding the performance by such auditing firm of the
agreed upon procedures concerning the BTF Trucks (the “Agreed Upon Procedures
Letter”);
     (d) on or before the Distribution Date in May of each year, commencing
May 21, 2007, unless such requirement is waived by the Administrative Agent,
they shall provide to each Funding Agent a report in form and substance
acceptable to the Administrative Agent from a nationally-recognized auditing
firm approved by the Administrative Agent regarding the performance by such
auditing firm of the agreed upon procedures concerning the Collateral;
     (e) they shall furnish to the Paying Agent a Monthly Noteholders’ Statement
pursuant to Section 4.1(d) of the Base Indenture with respect to the
Series 2006-1 Notes in a form acceptable to the Administrative Agent;
     (f) they shall promptly provide such additional financial and other
information with respect to the Related Documents, BTF, the Administrator, the
Lessee, the Guarantor or the Related Documents as the Administrative Agent may
from time to time reasonably request;
     (g) they shall provide to the Administrative Agent simultaneously with
delivery to the Trustee copies of information furnished to the Trustee or BTF
pursuant to the Related Documents as such information relates to all Series of
Notes generally or specifically to the Series 2006-1 Notes or the Series 2006-1
Collateral. The Administrative Agent shall distribute to the Funding Agents
copies of all information delivered to it pursuant to this Section 7.2(f); and

61



--------------------------------------------------------------------------------



 



     (h) they shall not agree to any amendment to the Base Indenture or any
other Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the
Series 2006-1 Required Noteholders
     (i) that BTF shall cause the Trustee to hold in the State of New York the
Series 2006-1 Demand Note and any other Series 2006-1 Collateral that may be
perfected by possession in the State of New York under the New York UCC.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
          Section 8.1 Appointment. Each of the CP Conduit Purchasers, the APA
Banks and the Funding Agents hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Person under this Series Supplement
and irrevocably authorizes the Administrative Agent, in such capacity, to take
such action on its behalf under the provisions of this Series Supplement and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Series Supplement, together with such
other powers as are reasonably incidental thereto. Notwithstanding any provision
to the contrary elsewhere in this Series Supplement, the Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any CP Conduit Purchaser, any APA
Bank or any Funding Agent, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Series Supplement or otherwise exist against the Administrative Agent.
          Section 8.2 Delegation of Duties. The Administrative Agent may execute
any of its duties under this Series Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
          Section 8.3 Exculpatory Provisions. Neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with the Base Indenture, this
Series Supplement or any other Related Document (except to the extent that any
of the foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the CP Conduit Purchasers, the APA Banks or the Funding Agents for any recitals,
statements, representations or warranties made by BTF, the Lessee, the
Guarantor, the Administrator or any officer thereof contained in this
Series Supplement or any other Related Document or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Administrative Agent under or in connection with, this Series Supplement or any
other Related Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Series Supplement, any other Related
Document, or for any failure of any of BTF, the Lessee, the Guarantor or the
Administrator to perform its obligations hereunder or thereunder. The
Administrative Agent

62



--------------------------------------------------------------------------------



 



shall not be under any obligation to any CP Conduit Purchaser, any APA Bank or
any Funding Agent to ascertain or to inquire as to the observance or performance
of any of the agreements contained in, or conditions of, this Series Supplement,
any other Related Document or to inspect the properties, books or records of
BTF, the Lessee, the Guarantor or the Administrator.
          Section 8.4 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to BTF or the Administrator),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the registered holder of any
Series 2006-1 Note as the owner thereof for all purposes unless a written notice
of assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Series Supplement or any other
Related Document unless it shall first receive such advice or concurrence of the
Series 2006-1 Required Noteholders, as it deems appropriate or it shall first be
indemnified to its satisfaction by the Funding Agents against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this
Series Supplement and the other Related Documents in accordance with a request
of the Series 2006-1 Required Noteholders (unless, in the case of any action
relating to the giving of consent hereunder, the giving of such consent requires
the consent of all Series 2006-1 Noteholders), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the CP
Conduit Purchasers, the APA Banks and the Funding Agents.
          Section 8.5 Notice of Administrator Default or Amortization Event or
Potential Amortization Event. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Amortization Event or
Potential Amortization Event or any Administrator Default unless the
Administrative Agent has received written notice from a CP Conduit Purchaser, an
APA Bank, a Funding Agent, BTF or the Administrator referring to the Indenture
or this Series Supplement, describing such Amortization Event or Potential
Amortization Event, or Administrator Default and stating that such notice is a
“notice of an Amortization Event or Potential Amortization Event” or “notice of
an Administrator Default,” as the case may be. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Funding Agents, the Trustee, BTF and the Administrator.
The Administrative Agent shall take such action with respect to such event as
shall be reasonably directed by the Series 2006-1 Required Noteholders, provided
that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such event as
it shall deem advisable in the best interests of the Purchaser Groups.
          Section 8.6 Non-Reliance on the Administrative Agent and Other
Purchaser Groups. Each of the CP Conduit Purchasers, the APA Banks and the
Funding Agents expressly acknowledges that neither the Administrative Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no

63



--------------------------------------------------------------------------------



 



act by the Administrative Agent hereinafter taken, including any review of the
affairs of BTF, the Lessee, the Guarantor or the Administrator shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
such Person. Each of the CP Conduit Purchasers, the APA Banks and the Funding
Agents represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other CP Conduit
Purchaser, APA Bank or Funding Agent and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of BTF, the Lessee, the Guarantor and the Administrator and
made its own decision to enter into this Series Supplement. Each of the CP
Conduit Purchasers, the APA Banks and the Funding Agents also represents that it
will, independently and without reliance upon the Administrative Agent or any
other CP Conduit Purchaser, APA Bank or Funding Agent, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Series Supplement and the other Related Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of BTF,
the Lessee, the Guarantor and the Administrator. Except for notices, reports and
other documents expressly required to be furnished to the Funding Agents by the
Administrative Agent hereunder, the Administrative Agent shall have no duty or
responsibility to provide any CP Conduit Purchaser, any APA Bank or any Funding
Agent with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
BTF, the Lessee, the Guarantor or the Administrator which may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.
          Section 8.7 Indemnification. Each of the APA Banks in a Purchaser
Group agrees to indemnify the Administrative Agent in its capacity as such (to
the extent not reimbursed by BTF and the Administrator and without limiting the
obligation of BTF and the Administrator to do so), ratably according to their
respective Commitment Percentages in effect on the date on which indemnification
is sought under this Section 8.7 (or if indemnification is sought after the date
upon which the Commitments shall have terminated and the Purchaser Group
Invested Amounts shall have been reduced to zero, ratably in accordance with
their Commitment Percentages immediately prior to such date of payment) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever which may at any time be imposed on, incurred by or asserted against
the Administrative Agent in any way relating to or arising out of this
Series Supplement, any of the other Related Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under or in connection with any of the foregoing; provided
that no APA Bank or Funding Agent shall be liable for the payment of any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of all amounts payable
hereunder.

64



--------------------------------------------------------------------------------



 



          Section 8.8 The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with BTF, the Administrator or any
of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2006-1 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Series Supplement and the other Related Documents as any
APA Bank or Funding Agent and may exercise the same as though it were not the
Administrative Agent, and the terms “APA Bank,” and “Funding Agent” shall
include the Administrative Agent in its individual capacity.
          Section 8.9 Resignation of Administrative Agent; Successor
Administrative Agent. The Administrative Agent may resign as Administrative
Agent at any time by giving 30 days’ notice to the Funding Agents, the Trustee,
BTF and the Administrator. If DBSI shall resign as Administrative Agent under
this Series Supplement, then the Series 2006-1 Required Noteholders shall
appoint a successor administrative agent from among the Funding Agents, which
successor administrative agent shall be approved by BTF and the Administrator
(which approval shall not be unreasonably withheld or delayed) whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Series Supplement. If
no successor administrative agent has accepted appointment as Administrative
Agent by the date which is 10 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Administrator shall assume and
perform all of the duties of the Administrative Agent hereunder until such time,
if any, as the Series 2006-1 Required Noteholders appoint a successor agent as
provided for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of Section 2.7 and this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Series Supplement.
ARTICLE IX
THE FUNDING AGENTS
          Section 9.1 Appointment. Each CP Conduit Purchaser and each APA Bank
with respect to such CP Conduit Purchaser hereby irrevocably designates and
appoints the Funding Agent set forth next to such CP Conduit Purchaser’s name on
Schedule I as the agent of such Person under this Series Supplement and
irrevocably authorizes such Funding Agent, in such capacity, to take such action
on its behalf under the provisions of this Series Supplement and to exercise
such powers and perform such duties as are expressly delegated to such Funding
Agent by the terms of this Series Supplement, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Series Supplement, each Funding Agent shall not have any
duties or responsibilities except those expressly set forth herein, or any
fiduciary relationship with any CP Conduit Purchaser or APA

65



--------------------------------------------------------------------------------



 



Bank and no implied covenants, functions, responsibilities, duties, obligations
or liabilities shall be read into this Series Supplement or otherwise exist
against each Funding Agent.
          Section 9.2 Delegation of Duties. Each Funding Agent may execute any
of its duties under this Series Supplement by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. Each Funding Agent shall not be responsible
to the CP Conduit Purchaser or any APA Bank in its Purchaser Group for the
negligence or misconduct of any agents or attorneys in-fact selected by it with
reasonable care.
          Section 9.3 Exculpatory Provisions. Each Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall
not be (i) liable for any action lawfully taken or omitted to be taken by it or
such Person under or in connection with the Base Indenture, this
Series Supplement or any other Related Document (except to the extent that any
of the foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the CP Conduit Purchasers and/or APA Banks for any recitals, statements,
representations or warranties made by BTF, the Lessee, the Guarantor, the
Administrator, the Administrative Agent, or any officer thereof contained in
this Series Supplement or any other Related Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by such Funding Agent under or in connection with, this Series Supplement or any
other Related Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Series Supplement, any other Related
Document, or for any failure of any of BTF, the Lessee, the Guarantor, the
Administrative Agent, or the Administrator to perform its obligations hereunder
or thereunder. Each Funding Agent shall not be under any obligation to the CP
Conduit Purchaser or any APA Bank in its Purchaser Group to ascertain or to
inquire as to the observance or performance of any of the agreements contained
in, or conditions of, this Series Supplement, any other Related Document or to
inspect the properties, books or records of BTF, the Lessee, the Guarantor, the
Administrative Agent, or the Administrator.
          Section 9.4 Reliance by Each Funding Agent. Each Funding Agent shall
be entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to BTF or the Administrator), independent
accountants and other experts selected by such Funding Agent. Each Funding Agent
shall be fully justified in failing or refusing to take any action under this
Series Supplement or any other Related Document unless it shall first receive
such advice or concurrence of the Related Purchaser Group, as it deems
appropriate or it shall first be indemnified to its satisfaction by the Related
Purchaser Group against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.
          Section 9.5 Notice of Administrator Default or Amortization Event or
Potential Amortization Event. Each Funding Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator

66



--------------------------------------------------------------------------------



 



Default unless such Funding Agent has received written notice from a CP Conduit
Purchaser, an APA Bank, BTF, the Administrative Agent or the Administrator
referring to the Indenture or this Series Supplement, describing such
Amortization Event or Potential Amortization Event, or Administrator Default and
stating that such notice is a “notice of an Amortization Event or Potential
Amortization Event” or “notice of an Administrator Default,” as the case may be.
In the event that any Funding Agent receives such a notice, such Funding Agent
shall give notice thereof to the CP Conduit Purchaser and APA Banks in its
Purchaser Group. Such Funding Agent shall take such action with respect to such
event as shall be reasonably directed by the CP Conduit Purchaser and APA Banks
in its Purchaser Group, provided that unless and until such Funding Agent shall
have received such directions, such Funding Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such event as it shall deem advisable in the best interests of the CP Conduit
Purchaser and APA Banks in its Purchaser Group.
          Section 9.6 Non-Reliance on Each Funding Agent and Other Purchaser
Groups. Each CP Conduit Purchaser and each of the related APA Banks expressly
acknowledge that neither its Funding Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates has made any representations
or warranties to it and that no act by such Funding Agent hereinafter taken,
including any review of the affairs of BTF, the Lessee, the Guarantor, the
Administrative Agent, or the Administrator shall be deemed to constitute any
representation or warranty by such Funding Agent to any such Person. Each CP
Conduit Purchaser and each of the related APA Banks represents to its Funding
Agent that it has, independently and without reliance upon such Funding Agent
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of BTF, the Lessee, the
Guarantor, the Administrative Agent, and the Administrator and made its own
decision to enter into this Series Supplement. Each CP Conduit Purchaser and
each of the related APA Banks also represents that it will, independently and
without reliance upon its Funding Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Series Supplement and the other Related Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other conditions and creditworthiness of
BTF, the Lessee, the Guarantor, the Administrative Agent, and the Administrator.
          Section 9.7 Indemnification. Each APA Bank in a Purchaser Group agrees
to indemnify its Funding Agent in its capacity as such (to the extent not
reimbursed by BTF and the Administrator and without limiting the obligation of
BTF and the Administrator to do so), ratably according to its respective APA
Bank Percentage in effect on the date on which indemnification is sought under
this Section 9.7 (or if indemnification is sought after the date upon which the
Commitments shall have been terminated, ratably in accordance with its APA Bank
Percentage at the time of termination) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against such Funding Agent in any way
relating to or arising out of this Series Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by such Funding

67



--------------------------------------------------------------------------------



 



Agent under or in connection with any of the foregoing; provided that no APA
Bank shall be liable for the payment of any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are found by a final and nonappealable decision
of a court of competent jurisdiction to have resulted from such related Funding
Agent’s gross negligence or willful misconduct. The agreements in this Section
shall survive the payment of all amounts payable hereunder.
ARTICLE X
GENERAL
          Section 10.1 Successors and Assigns.
          (a) This Series Supplement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except that BTF may not assign or transfer any of its rights under this
Series Supplement without the prior written consent of all of the Series 2006-1
Noteholders, no CP Conduit Purchaser may assign or transfer any of its rights
under this Series Supplement other than in accordance with the Asset Purchase
Agreement with respect to such CP Conduit Purchaser or otherwise to the APA Bank
with respect to such CP Conduit Purchaser or a Program Support Provider with
respect to such CP Conduit Purchaser or pursuant to clause (b) or (e) below of
this Section 10.1 and no APA Bank may assign or transfer any of its rights or
obligations under this Series Supplement except to a Program Support Provider or
pursuant to clause (c), (d) or (e) below of this Section 10.1. Notwithstanding
anything to the contrary set forth herein or any Related Document, any CP
Conduit Purchaser may at any time, without the consent of BTF, transfer and
assign all or a portion of the Purchaser Group Invested Amount with respect to
such CP Conduit Purchaser and all of its rights and obligations under this
Series Supplement and any other Related Documents to which it is a party (or
otherwise to which it has rights) to the APA Bank with respect to such CP
Conduit Purchaser.
          (b) Without limiting the foregoing, each CP Conduit Purchaser may
assign, without the consent of BTF, all or a portion of the Purchaser Group
Invested Amount with respect to such CP Conduit Purchaser and its rights and
obligations under this Series Supplement and any other Related Documents to
which it is a party (or otherwise to which it has rights) to a Conduit Assignee
with respect to such CP Conduit Purchaser. Prior to or concurrently with the
effectiveness of any such assignment (or if impracticable, immediately
thereafter), the assigning CP Conduit Purchaser shall notify the Administrative
Agent, BTF, the Trustee and the Administrator thereof. Upon such assignment by a
CP Conduit Purchaser to a Conduit Assignee, (A) such Conduit Assignee shall be
the owner of the Purchaser Group Invested Amount or such portion thereof with
respect to such CP Conduit Purchaser, (B) the related administrative or managing
agent for such Conduit Assignee shall act as the administrative agent for such
Conduit Assignee hereunder, with all corresponding rights and powers, express or
implied, granted to the Funding Agent hereunder or under the other Related
Documents, (C) such Conduit Assignee and its liquidity support provider(s) and
credit support provider(s) and other related parties shall have the benefit of
all the rights and protections provided to such CP Conduit Purchaser herein and
in the other Related Documents (including, without limitation, any limitation on
recourse against such Conduit Assignee as provided in this paragraph), (D) such
Conduit Assignee shall assume all of such CP Conduit Purchaser’s obligations, if
any, hereunder or under the Base Indenture or

68



--------------------------------------------------------------------------------



 



under any other Related Document with respect to such portion of the Purchaser
Group Invested Amount and such CP Conduit Purchaser shall be released from such
obligations, (E) all distributions in respect of the Purchaser Group Invested
Amount or such portion thereof with respect to such CP Conduit Purchaser shall
be made to the applicable agent or administrative agent, as applicable, on
behalf of such Conduit Assignee, (F) the definitions of the terms “Monthly
Funding Costs” and “Discount” shall be determined in the manner set forth in the
definition of “Monthly Funding Costs” and “Discount” applicable to such CP
Conduit Purchaser on the basis of the interest rate or discount applicable to
commercial paper issued by such Conduit Assignee (rather than such CP Conduit
Purchaser), (G) the defined terms and other terms and provisions of this
Series Supplement, the Base Indenture and the other Related Documents shall be
interpreted in accordance with the foregoing, and (H) if requested by the
Administrative Agent or the agent or administrative agent with respect to the
Conduit Assignee, the parties shall execute and deliver such further agreements
and documents and take such other actions as the Administrative Agent or such
agent or administrative agent may reasonably request to evidence and give effect
to the foregoing. No assignment by any CP Conduit Purchaser to a Conduit
Assignee of the Purchaser Group Invested Amount with respect to such CP Conduit
Purchaser shall in any way diminish the obligations of the APA Bank with respect
to such CP Conduit Purchaser under Section 2.3 to fund any Increase.
          (c) Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell all or any part of its rights
and obligations under this Series Supplement and the Series 2006-1 Notes, with
the prior written consent of the Administrative Agent, BTF and the Administrator
(in each case, which consent shall not be unreasonably withheld), to one or more
banks (an “Acquiring APA Bank”) pursuant to a transfer supplement, substantially
in the form of Exhibit E (the “Transfer Supplement”), executed by such Acquiring
APA Bank, such assigning APA Bank, the Funding Agent with respect to such APA
Bank, the Administrative Agent, BTF and the Administrator and delivered to the
Administrative Agent. Notwithstanding the foregoing, no APA Bank shall so sell
its rights hereunder if such Acquiring APA Bank is not an Eligible Assignee.
          (d) Any APA Bank may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more financial
institutions or other entities (“Participants”) participations in its APA Bank
Percentage of the Maximum Purchaser Group Invested Amount with respect to it and
the other APA Banks included in the related Purchaser Group, its Series 2006-1
Note and its rights hereunder pursuant to documentation in form and substance
satisfactory to such APA Bank and the Participant; provided, however, that
(i) in the event of any such sale by an APA Bank to a Participant, (A) such APA
Bank’s obligations under this Series Supplement shall remain unchanged, (B) such
APA Bank shall remain solely responsible for the performance thereof and (C) BTF
and the Administrative Agent shall continue to deal solely and directly with
such APA Bank in connection with its rights and obligations under this Series
Supplement and (ii) no APA Bank shall sell any participating interest under
which the Participant shall have rights to approve any amendment to, or any
consent or waiver with respect to, this Series Supplement, the Base Indenture or
any Related Document, except to the extent that the approval of such amendment,
consent or waiver otherwise would require the unanimous consent of all APA Banks
hereunder. A Participant shall have the right to receive Article VI Costs but
only to the extent that the related selling APA Bank would have had such right
absent the sale of the related participation and, with respect to

69



--------------------------------------------------------------------------------



 



amounts due pursuant to Section 6.2, only to the extent such Participant shall
have complied with the provisions of Section 6.2(e) and (g) as if such
Participant were the Administrative Agent, a Funding Agent, a Program Support
Provider or a member of a Purchaser Group.
          (e) Any CP Conduit Purchaser and the APA Bank with respect to such CP
Conduit Purchaser may at any time sell all or any part of their respective
rights and obligations under this Series Supplement and the Series 2006-1 Notes,
with the prior written consent of the Administrative Agent, BTF and the
Administrator (in each case, which consent shall not be unreasonably withheld),
to a multi-seller commercial paper conduit and one or more banks providing
support to such multi-seller commercial paper conduit (an “Acquiring Purchaser
Group”) pursuant to a transfer supplement, substantially in the form of
Exhibit F, (the “Purchaser Group Supplement”), executed by such Acquiring
Purchaser Group, the Funding Agent with respect to such Acquiring Purchaser
Group (including the CP Conduit Purchaser and the APA Banks with respect to such
Purchaser Group), such assigning CP Conduit Purchaser and the APA Banks with
respect to such CP Conduit Purchaser, the Funding Agent with respect to such
assigning CP Conduit Purchaser and APA Banks, the Administrative Agent, BTF and
the Administrator and delivered to the Administrative Agent.
          (f) BTF authorizes each APA Bank to disclose to any Participant or
Acquiring APA Bank (each, a “Transferee”) and any prospective Transferee any and
all financial information in such APA Bank’s possession concerning BTF, the
Collateral, the Administrator and the Related Documents which has been delivered
to such APA Bank by BTF or the Administrator in connection with such APA Bank’s
credit evaluation of BTF, the Collateral and the Administrator.
          Section 10.2 Securities Law. Each CP Conduit Purchaser and APA Bank
hereby represents and warrants to BTF that it is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act and
has sufficient assets to bear the economic risk of, and sufficient knowledge and
experience in financial and business matters to evaluate the merits and risks
of, its investment in a Series 2006-1 Note. Each CP Conduit Purchaser and APA
Bank agrees that its Series 2006-1 Note will be acquired for investment only and
not with a view to any public distribution thereof, and that such CP Conduit
Purchaser and APA Bank will not offer to sell or otherwise dispose of its
Series 2006-1 Note (or any interest therein) in violation of any of the
registration requirements of the Securities Act, or any applicable state or
other securities laws. Each CP Conduit Purchaser and APA Bank acknowledges that
it has no right to require BTF to register its Series 2006-1 Note under the
Securities Act or any other securities law. Each CP Conduit Purchaser and APA
Bank hereby confirms and agrees that in connection with any transfer by it of an
interest in the Series 2006-1 Note, such CP Conduit Purchaser or APA Bank has
not engaged and will not engage in a general solicitation or general advertising
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.
          Section 10.3 Adjustments; Set-off.

70



--------------------------------------------------------------------------------



 



          (a) If any CP Conduit Purchaser or APA Bank in a Purchaser Group (a
“Benefited Purchaser Group”) shall at any time receive in respect of its
Purchaser Group Invested Amount any distribution of principal, interest,
Commitment Fees or any interest thereon, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off or otherwise) in a
greater proportion than any such distribution received by any other Purchaser
Group, if any, in respect of such other Purchaser Group’s Purchaser Group
Invested Amount, or interest thereon, the APA Banks in such Benefited Purchaser
Group shall purchase for cash from the CP Conduit Purchaser or APA Banks in the
other Purchaser Group such portion of such other CP Conduit Purchaser’s or APA
Banks’ interest in the Series 2006-1 Notes, or shall provide such other CP
Conduit Purchaser or APA Bank with the benefits of any such collateral, or the
proceeds thereof, as shall be necessary to cause such Benefited Purchaser Group
to share the excess payment or benefits of such collateral or proceeds ratably
with the other Purchaser Group; provided, however, that if all or any portion of
such excess payment or benefits is thereafter recovered from such Benefited
Purchaser Group, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest. BTF
agrees that any CP Conduit Purchaser or APA Bank so purchasing a portion of
another Purchaser Group’s Purchaser Group Invested Amount may exercise all
rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such CP Conduit Purchaser or APA Bank
were the direct holder of such portion.
          (b) In addition to any rights and remedies of the Purchaser Groups
provided by law, each CP Conduit Purchaser and APA Bank shall have the right,
without prior notice to BTF, any such notice being expressly waived by BTF to
the extent permitted by applicable law, upon any amount becoming due and payable
by BTF hereunder or under the Series 2006-1 Notes to set-off and appropriate and
apply against any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Purchaser
Group to or for the credit or the account of BTF. Each CP Conduit Purchaser and
APA Bank agrees promptly to notify BTF, the Administrator and the Administrative
Agent after any such set-off and application made by such CP Conduit Purchaser
or APA Bank; provided that the failure to give such notice shall not affect the
validity of such set-off and application.
          Section 10.4 No Bankruptcy Petition.
          (a) Each of the Administrative Agent, the CP Conduit Purchasers, the
APA Banks and the Funding Agents hereby covenants and agrees that, prior to the
date which is one year and one day after the later of payment in full of all
Series of Notes, it will not institute against, or join any other Person in
instituting against, BTF any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceedings, or other similar proceedings under any federal or
state bankruptcy or similar law.
          (b) BTF, the Administrator, the Trustee, the Administrative Agent,
each Funding Agent and each APA Bank hereby covenants and agrees that, prior to
the date which is one year and one day after the payment in full of all
outstanding Commercial Paper issued by, or for the benefit of, a CP Conduit
Purchaser, it will not institute against, or join any other Person in
instituting against, such CP Conduit Purchaser (or the Person issuing Commercial
Paper for the

71



--------------------------------------------------------------------------------



 



benefit of such CP Conduit Purchaser) any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other similar proceedings
under any federal or state bankruptcy or similar law.
          (c) This covenant shall survive the termination of this
Series Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.
          Section 10.5 Limited Recourse.
          (a) Notwithstanding anything to the contrary contained herein, any
obligations of each CP Conduit Purchaser hereunder to any party hereto are
solely the corporate obligations of such CP Conduit Purchaser and shall be
payable at such time as funds are received by or are available to such CP
Conduit Purchaser in excess of funds necessary to pay in full all of its
outstanding Commercial Paper and, to the extent funds are not available to pay
such obligations, the claims relating thereto shall not constitute a claim
against such CP Conduit Purchaser but shall continue to accrue. Each party
hereto agrees that the payment of any claim (as defined in Section 101 of Title
11 of the Bankruptcy Code) of any such party against a CP Conduit Purchaser
shall be subordinated to the payment in full of all of its Commercial Paper.
          (b) No recourse under any obligation, covenant or agreement of any CP
Conduit Purchaser contained herein shall be had against any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of their Affiliates by the enforcement of any assessment or by
any legal or equitable proceeding, by virtue of any statute or otherwise; it
being expressly agreed and understood that this Series Supplement is solely a
corporate obligation of such CP Conduit Purchaser individually, and that no
personal liability whatever shall attach to or be incurred by any incorporator,
stockholder, officer, director, employee or agent of such CP Conduit Purchaser,
its administrative agent, the Funding Agent with respect to such CP Conduit
Purchaser or any of its Affiliates (solely by virtue of such capacity) or any of
them under or by reason of any of the obligations, covenants or agreements of
such CP Conduit Purchaser contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by such CP Conduit Purchaser of
any of such obligations, covenants or agreements, either at common law or at
equity, or by statute, rule or regulation, of every such incorporator,
stockholder, officer, director, employee or agent is hereby expressly waived as
a condition of and in consideration for the execution of this Series Supplement;
provided that the foregoing shall not relieve any such Person from any liability
it might otherwise have as a result of fraudulent actions taken or omissions
made by them. The provisions of this Section 10.5 shall survive termination of
this Series Supplement and the Base Indenture.
          Section 10.6 Costs and Expenses. BTF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser Group (including in connection
with the preparation, execution and delivery of this Series Supplement the
reasonable fees and disbursements of one counsel, other than counsel to the
Administrative Agent, for all such Purchaser Groups) in connection with (i) the
preparation, execution and delivery of this Series Supplement, the Base
Indenture and the other Related Documents and any amendments or waivers of, or
consents under, any such documents

72



--------------------------------------------------------------------------------



 



and (ii) the enforcement by the Administrative Agent or any Funding Agent of the
obligations and liabilities of BTF, the Lessee, the Guarantor and the
Administrator under the Indenture, this Series Supplement, the other Related
Documents or any related document and all costs and expenses, if any (including
reasonable counsel fees and expenses), in connection with the enforcement of
this Series Supplement, the Base Indenture and the other Related Documents,
(y) all reasonable out of pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) in connection with the administration of this
Series Supplement, the Base Indenture and the other Related Documents and
(z) the rating agency fees and expenses incurred by each CP Conduit in
connection with its investment in the Series 2006-1 Notes. Any payments made by
BTF pursuant to this Section 10.6 shall be made solely from funds available in
the Series 2006-1 Distribution Account for the payment of the Article VI Costs,
shall be non-recourse other than with respect to such funds, and shall not
constitute a claim against BTF to the extent that insufficient funds exist to
make such payment. The agreements in this Section shall survive the termination
of this Series Supplement and the Base Indenture and the payment of all amounts
payable hereunder and thereunder.
          Section 10.7 Exhibits. The following exhibits attached hereto
supplement the exhibits included in the Indenture.

     
Exhibit A:
  Form of Variable Funding Note
Exhibit B:
  Form of Notice of Increase
Exhibit C:
  Form of Lease Payment Deficit Notice
Exhibit D:
  Form of Demand Notice
Exhibit E:
  Form of Transfer Supplement
Exhibit F:
  Form of Purchaser Group Supplement
Exhibit G:
  Form of Series 2006-1 Demand Note
Exhibit H:
  Form of Series 2006-1 Letter of Credit

          Section 10.8 Ratification of Base Indenture. As supplemented by this
Series Supplement, the Base Indenture is in all respects ratified and confirmed
and the Base Indenture as so supplemented by this Series Supplement shall be
read, taken, and construed as one and the same instrument.
          Section 10.9 Counterparts. This Series Supplement may be executed in
any number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.
          Section 10.10 Governing Law. This Series Supplement shall be construed
in accordance with the law of the State of New York, and the obligations, rights
and remedies of the parties hereto shall be determined in accordance with such
law.
          Section 10.11 Amendments. This Series Supplement may be modified or
amended from time to time in accordance with the terms of the Base Indenture.
          Section 10.12 Discharge of Indenture. Notwithstanding anything to the
contrary contained in the Base Indenture, no discharge of the Indenture pursuant
to Section 10.1(b) of the

73



--------------------------------------------------------------------------------



 



Base Indenture will be effective as to the Series 2006-1 Notes without the
consent of the Series 2006-1 Required Noteholders.
          Section 10.13 Series 2006-1 Demand Notes. Other than pursuant to a
demand thereon pursuant to Section 3.5 of this Series Supplement, BTF shall not
reduce the amount of the Series 2006-1 Demand Notes or forgive amounts payable
thereunder so that the outstanding principal amount of the Series 2006-1 Demand
Notes after such reduction or forgiveness is less than the Series 2006-1 Letter
of Credit Liquidity Amount. BTF shall not agree to any amendment of the Series
2006-1 Demand Notes without the prior written consent of the Required
Noteholders.
          Section 10.14 Termination of Series Supplement. This Series Supplement
shall cease to be of further effect when all outstanding Series 2006-1 Notes
theretofore authenticated and issued have been delivered (other than destroyed,
lost, or stolen Series 2006-1 Notes which have been replaced or paid) to the
Trustee for cancellation and BTF has paid all sums payable hereunder and, if the
Series 2006-1 Demand Note Payment Amount on the Series 2006-1 Letter of Credit
Termination Date was greater than zero, the Series 2006-1 Cash Collateral
Account Surplus shall equal zero, the Demand Note Preference Payment Amount
shall have been reduced to zero and all amounts have been withdrawn from the
Series 2006-1 Cash Collateral Account in accordance with Section 3.8(h) of this
Series Supplement.
          Section 10.15 Collateral Representations and Warranties of BTF.
          (a) BTF owns and has good and marketable title to the Series 2006-1
Collateral, free and clear of all Liens other than Permitted Liens. This
Indenture constitutes a valid and continuing Lien on the Series 2006-1
Collateral in favor of the Trustee on behalf of the Secured Parties, which Lien
on the Series 2006-1 Collateral has been perfected and is prior to all other
Liens (other than Permitted Liens), enforceable as such as against creditors of
and purchasers from BTF in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws affecting creditors’ rights
generally or by general equitable principles, whether considered in a proceeding
at law or in equity and by an implied covenant of good faith and fair dealing.
BTF has received all consents and approvals required by the terms of the
Series 2006-1 Collateral to the pledge of the Series 2006-1 Collateral to the
Trustee.
          (b) Other than the security interest granted to the Trustee hereunder,
BTF has not pledged, assigned, sold or granted a security interest in the
Series 2006-1 Collateral. All action necessary to protect and perfect the
Trustee’s security interest in the Series 2006-1 Collateral has been duly and
effectively taken. No security agreement, financing statement, equivalent
security or lien instrument or continuation statement listing BTF as debtor
covering all or any part of the Series 2006-1 Collateral is on file or of record
in any jurisdiction, except such as may have been filed, recorded or made by BTF
in favor of the Trustee on behalf of the Secured Parties in connection with this
Indenture, and BTF has not authorized any such filing.
          Section 10.16 No Waiver; Cumulative Remedies. No failure to exercise
and no delay in exercising, on the part of the Trustee, the Administrative
Agent, any Funding Agent, any CP Conduit Purchaser or any APA Bank, any right,
remedy, power or privilege hereunder shall

74



--------------------------------------------------------------------------------



 



operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privileges provided by law.
          Section 10.17 Waiver of Setoff. Notwithstanding any other provision of
this Series Supplement or any other agreement to the contrary, all payments to
the Administrative Agent, the Funding Agents, the CP Conduit Purchasers and the
APA Banks hereunder shall be made without set-off or counterclaim.
          Section 10.18 Notices. All notices, requests, instructions and demands
to or upon any party hereto to be effective shall be given (i) in the case of
BTF, the Administrator and the Trustee, in the manner set forth in Section 13.1
of the Base Indenture and (ii) in the case of the Administrative Agent, the CP
Conduit Purchasers, the APA Banks and the Funding Agents, in writing, and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered by hand or three days after being deposited in the
mail, postage prepaid, in the case of facsimile notice, when received, or in the
case of overnight air courier, one Business Day after the date such notice is
delivered to such overnight courier, addressed as follows in the case of the
Administrative Agent and to the addresses therefor set forth in Schedule I, in
the case of the CP Conduit Purchasers, the APA Banks and the Funding Agents; or
to such other address as may be hereafter notified by the respective parties
hereto:

     
Administrative
   
Agent:
  Deutsche Bank Securities, Inc.
 
  60 Wall Street, 19th Floor
 
  New York, New York 10005
 
  Attention: Mary Conners
 
  Fax: 212-797-5150

          Section 10.19 Collateral Covenants of the Trustee. The Trustee shall
hold the Series 2006-1 Demand Note and any other Series 2006-1 Collateral in the
State of New York pursuant to instructions of BTF in accordance with
Section 7.2(i) or as otherwise directed by the Administrative Agent.

75



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this
Series Supplement to be duly executed by their respective officers thereunto
duly authorized as of the day and year first above written.

            BUDGET TRUCK FUNDING, LLC,
     as Issuer
      By:   /s/: Alex Georgianna         Name: Alex Georgianna        Title:
Vice President     

            BUDGET TRUCK RENTAL, LLC,
     as Administrator
      By:   /s/: Alex Georgianna         Name: Alex Georgianna        Title:
Vice President   

 



--------------------------------------------------------------------------------



 



         

            DEUTSCHE BANK SECURITIES, INC.,
     as Administrative Agent
      By:   /s/: Eric Shea         Name: Eric Shea        Title: Director       
      By:   /s/: Peter Kim         Name: Peter Kim        Title: Vice President 
      RIVERSIDE FUNDING LLC,
     as a CP Conduit Purchaser
      By:   /s/: Andrew L. Stidd         Name: Andrew L. Stidd        Title:
President        DEUTSCHE BANK SECURITIES, INC., as a
     Funding Agent
      By:   /s/: Eric Shea         Name: Eric Shea        Title: Director       
      By:   /s/: Peter Kim         Name: Peter Kim        Title: Vice President 
      DEUTSCHE BANK AG, New York Branch, as an
     APA Bank
      By:   /s/: Eric Shea         Name: Eric Shea        Title: Director       
      By:   /s/: Peter Kim         Name: Peter Kim        Title: Vice President 
   

 



--------------------------------------------------------------------------------



 



            THE BANK OF NEW YORK TRUST
     COMPANY, N.A., as Trustee
      By:   /s/: Marian Onischak         Name: Marian Onischak        Title:
Assistant Vice President        THE BANK OF NEW YORK TRUST
     COMPANY, N.A., as Series 2006-1 Agent
      By:   /s/: Marian Onischak         Name:   Marian Onischak        Title:  
Assistant Vice President     

 



--------------------------------------------------------------------------------



 



SCHEDULE I TO SERIES 2006-1 SUPPLEMENT

                                                              Maximum          
            APA Bank     Purchaser Group   CP Conduit   APA Banks     Funding
Agent     Percentage     Invested Amount  
Riverside Funding LLC
  Deutsche Bank, AG, New York Branch   Deutsche Bank Securities, Inc.     100 %
  $ 200,000,000  

 



--------------------------------------------------------------------------------



 



     
 
  EXHIBIT A
to
Series 2006-1
Supplement

BUDGET TRUCK FUNDING, LLC
FORM OF SERIES 2006-1 NOTE
VARIABLE FUNDING RENTAL CAR ASSET
BACKED NOTES SERIES 2006-1
     BUDGET TRUCK FUNDING, LLC, a Delaware limited liability company (herein
referred to as the “Company”), for value received, hereby promises to pay to
Riverside Funding LLC, as the CP Conduit Purchaser, or registered assigns, the
principal sum of TWO HUNDRED MILLION DOLLARS, or, if less, the aggregate unpaid
principal amount hereof shown on the records of the Administrative Agent
pursuant to Section 2.2(b) of the Series 2006-1 Supplement, which amount shall
be payable in the amounts and at the times set forth in the Indenture, provided,
however, that the entire unpaid principal amount of this Series 2006-1 Note
shall be due on the Series 2006-1 Termination Date. The Company shall pay
interest on this Series 2006-1 Note as provided in Sections 3.4 and 3.5 of the
Series 2006-1 Supplement. Such interest shall be payable on each Distribution
Date until the principal of this Series 2006-1 Note is paid or made available
for payment, to the extent funds will be available from Interest Collections
allocable to the Series 2006-1 Notes processed from but not including the
preceding Distribution Date through each such Distribution Date. The principal
amount of this Series 2006-1 Note shall be subject to Increases and Decreases on
any Business Day, and accordingly, such principal amount is subject to
prepayment at any time. In addition, the principal of this Series 2006-1 Note
shall be paid in installments on each Distribution Date to the extent of funds
available for payment therefor pursuant to the Indenture, and shall be subject
to scheduled amortization commencing on the initial Series 2006-1 Scheduled
Amortization Distribution Date. Such principal of and interest on this
Series 2006-1 Note shall be paid in the manner specified on the reverse hereof.
     The principal of and interest on this Series 2006-1 Note are payable in
such coin or currency of the United States of America as at the time of payment
is legal tender for payment of public and private debts. All payments made by
the Company with respect to this Series 2006-1 Note shall be applied first to
interest due and payable on this Series 2006-1 Note as provided above and then
to the unpaid principal of this Series 2006-1 Note.
     Reference is made to the further provisions of this Series 2006-1 Note set
forth on the reverse hereof, which shall have the same effect as though fully
set forth on the face of this Series 2006-1 Note. Although a summary of certain
provisions of the Indenture is set forth below and on the reverse hereof and
made a part hereof, this Series 2006-1 Note does not purport to summarize the
Indenture and reference is made to the Indenture for information with respect to
the interests, rights, benefits, obligations, proceeds and duties evidenced
hereby and the rights, duties and obligations of the Company and the Trustee. A
copy of the Indenture may be requested from the Trustee by writing to the
Trustee at: The Bank of New York Trust Company, N.A., 2 North LaSalle Street,
Suite 1020, Chicago, Illinois 60602. To the extent not defined herein, the
capitalized terms used herein have the meanings ascribed to them in the
Indenture.

 



--------------------------------------------------------------------------------



 



Exhibit A
     Unless the certificate of authentication hereon has been executed by the
Trustee whose name appears below by manual signature, this Series 2006-1 Note
shall not be entitled to any benefit under the Indenture referred to on the
reverse hereof, or be valid or obligatory for any purpose.
     IN WITNESS WHEREOF, the Company has caused this instrument to be signed,
manually or in facsimile, by its Authorized Officer.

          Date:                       BUDGET TRUCK FUNDING, LLC
      By:           Name:        Title:     

TRUSTEE’S CERTIFICATE OF AUTHENTICATION
     This is one of the Series 2006-1 Notes of a series issued under the
within-mentioned Indenture.

            THE BANK OF NEW YORK TRUST
     COMPANY, N.A., as Trustee
      By:           Authorized Signature           

 



--------------------------------------------------------------------------------



 



         

Exhibit A
REVERSE OF VARIABLE FUNDING NOTE
     This Series 2006-1 Note is one of a duly authorized issue of Series 2006-1
Notes of the Company, designated as its Variable Funding Rental Truck Asset
Backed Notes (herein called the “Series 2006-1 Notes”), all issued under (i) a
Base Indenture, dated as of May 11, 2006 (such Base Indenture, as amended or
modified (exclusive of any Supplements thereto creating a new Series of Notes),
is herein called the “Base Indenture”), between the Company and The Bank of New
York Trust Company, N.A., as trustee (the “Trustee”, which term includes any
successor Trustee under the Base Indenture) and (ii) a Series 2006-1 Supplement
dated as of May 11, 2006 (such supplement, as may be amended or modified, is
herein called the “Series 2006-1 Supplement”), among the Company, Budget Truck
Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative
Agent, the CP Conduit Purchasers, the Funding Agents and APA Banks named
therein, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2006-1 Agent. The Base Indenture and the Series 2006-1 Supplement are
referred to herein as the “Indenture”. The Series 2006-1 Notes are subject to
all terms of the Indenture. All terms used in this Series 2006-1 Note that are
defined in the Indenture, shall have the meanings assigned to them in or
pursuant to the Indenture.
     The Series 2006-1 Notes are and will be equally and ratably secured by the
Collateral pledged as security therefor as provided in the Indenture and the
Series 2006-1 Supplement.
     “Distribution Date” means the 20th day of each month, or, if any such date
is not a Business Day, the next succeeding Business Day, commencing May 22,
2006.
     As described above, principal of this Series 2006-1 Note shall be payable
in the amounts and at the times set forth in the Indenture, provided, however,
the entire unpaid principal amount of this Series 2006-1 Note shall be due and
payable on the Series 2006-1 Termination Date. All principal payments on the
Series 2006-1 Notes shall be made pro rata to the Noteholders entitled thereto.
     Payments of interest on this Series 2006-1 Note due and payable on each
Distribution Date, together with the installment of principal then due, and any
payments of principal made on any Business Day in respect of any Decreases, to
the extent not in full payment of this Series 2006-1 Note, shall be made by wire
transfer to the Administrative Agent for the accounts of the Purchaser Groups.
Any reduction in the principal amount of this Series 2006-1 Note (or any one or
more predecessor Series 2006-1 Notes) effected by any payments made in
accordance with the terms hereof and of the Indenture shall be binding upon all
future Holders of this Series 2006-1 Note and of any Series 2006-1 Note issued
upon the registration of transfer hereof or in exchange hereof or in lieu
hereof, whether or not noted thereon.
     The Company shall pay interest on overdue installments of interest at a
rate per annum equal to the Alternate Base Rate, plus 2% per annum, to the
extent lawful.
     This Series 2006-1 Note is nontransferable except in accordance with the
Series 2006-1 Supplement.

 



--------------------------------------------------------------------------------



 



Exhibit A
     Each Noteholder, by acceptance of a Series 2006-1 Note, covenants and
agrees that no recourse may be taken, directly or indirectly, with respect to
the obligations of the Company, the Administrator or the Trustee on the
Series 2006-1 Notes or under the Indenture or any certificate or other writing
delivered in connection therewith, against (i) the Trustee or the Administrator
in its individual capacity, (ii) any owner of a beneficial interest in the
Company or (iii) any partner, owner, beneficiary, agent, officer, director or
employee of the Trustee or the Administrator in its individual capacity, any
holder of a beneficial interest in the Company or the Trustee or of any
successor or assign of the Trustee in its individual capacity, except (a) as any
such Person may have expressly agreed and (b) any such partner, owner or
beneficiary shall be fully liable, to the extent provided by applicable law, for
any unpaid consideration for stock, unpaid capital contribution or failure to
pay any installment or call owing to such entity; provided, however, that
nothing contained herein shall be taken to prevent recourse to, and enforcement
against, the assets of the Company for any and all liabilities, obligations and
undertakings contained in the Indenture or in this Series 2006-1 Note, subject
to Section 13.18 of the Base Indenture.
     Each Noteholder, by acceptance of a Note, covenants and agrees that by
accepting the benefits of the Indenture that such Noteholder will not, for a
period of one year and one day following payment in full of all Notes institute
against the Company, or join in any institution against the Company of, any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under any United States Federal or state bankruptcy or similar law in connection
with any obligations relating to the Notes, the Indenture or the Related
Documents.
     Prior to the due presentment for registration of transfer of this
Series 2006-1 Note, the Company, the Trustee and any agent of the Company or the
Trustee may treat the Person in whose name this Series 2006-1 Note (as of the
day of determination or as of such other date as may be specified in the
Indenture) is registered as the owner hereof for all purposes, whether or not
this Series 2006-1 Note be overdue, and neither the Company, the Trustee nor any
such agent shall be affected by notice to the contrary.
     It is the intent of the Company and each Noteholder that, for Federal,
state and local income and franchise tax purposes, the Series 2006-1 Notes will
evidence indebtedness of the Company secured by the Series 2006-1 Collateral.
Each Noteholder, by the acceptance of this Series 2006-1 Note, agrees to treat
this Series 2006-1 Note for Federal, state and local income and franchise tax
purposes as indebtedness of the Company.
     The Indenture permits, with certain exceptions as therein provided, the
amendment thereof and the modification of the rights and obligations of the
Company and the rights of the Holders of the Series 2006-1 Notes under the
Indenture at any time by the Company with the consent of Purchaser Groups having
in the aggregate Commitment Percentages in excess of 50%. The Indenture also
contains provisions permitting the Holders of Series 2006-1 Notes representing
specified percentages of the aggregate outstanding amount of the Series 2006-1
Notes, on behalf of the Holders of all the Series 2006-1 Notes, to waive
compliance by the Company with certain provisions of the Indenture and certain
past defaults under the Indenture and their consequences. Any such consent or
waiver by the Holder of this Series 2006-1 Note (or any one or more predecessor
Series 2006-1 Notes) shall be conclusive and binding upon such Holder and upon
all future Holders of this Series 2006-1 Note and of any

 



--------------------------------------------------------------------------------



 



Exhibit A
Series 2006-1 Note issued upon the registration of transfer hereof or in
exchange hereof or in lieu hereof whether or not notation of such consent or
waiver is made upon this Series 2006-1 Note. The Indenture also permits the
Trustee to amend or waive certain terms and conditions set forth in the
Indenture without the consent of Holders of the Series 2006-1 Notes issued
thereunder.
     The term “Company” as used in this Series 2006-1 Note includes any
successor to the Company under the Indenture.
     The Series 2006-1 Notes are issuable only in registered form in
denominations as provided in the Indenture, subject to certain limitations set
forth therein.
     This Series 2006-1 Note and the Indenture shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereunder and thereunder shall be determined in accordance with
such law.
     No reference herein to the Indenture and no provision of this Series 2006-1
Note or of the Indenture shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of and interest on
this Series 2006-1 Note at the times, place, and rate, and in the coin or
currency herein prescribed, subject to any duty of the Company to deduct or
withhold any amounts as required by law, including any applicable U.S.
withholding taxes.

 



--------------------------------------------------------------------------------



 



Exhibit A
ASSIGNMENT
Social Security or taxpayer I.D. or other identifying number of assignee
 
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto
 
(name and address of assignee)
the within Series 2006-1 Note and all rights thereunder, and hereby irrevocably
constitutes and appoints                                         , attorney, to
transfer said Series 2006-1 Note on the books kept for registration thereof,
with full power of substitution in the premises.

             
 
           
Dated:
          *
 
           
 
          Signature Guaranteed:
 
           
 
                     
 
           

 

*   NOTE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Note in every
particular, without alteration, enlargement or any change whatsoever.

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT B
to
Series 2006-1 Supplement

FORM OF NOTICE OF INCREASE
Deutsche Bank Securities, Inc.
220 Park Avenue, 5th Floor
New York, New York 10166
Telecopier:
Ladies and Gentlemen:
          Reference is hereby made to the Series 2006-1 Supplement, dated as of
May 11, 2006 (as amended, modified, restated or supplemented, the “Series 2006-1
Supplement”), among Budget Truck Funding, LLC, as Issuer (“BTF”), Budget Truck
Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative
Agent, the CP Conduit Purchasers, the APA Banks and Funding Agents named therein
and The Bank of New York Trust Company, N.A., as trustee (the “Trustee”) and
Series 2006-1 Agent, to the Base Indenture, dated as of May 11, 2006 (the “Base
Indenture”), between BTF and the Trustee. Capitalized terms used in this Notice
of Increase and not otherwise defined herein shall have the meanings assigned
thereto in the Series 2006-1 Supplement.
          This letter constitutes the notice required in connection with any
Increase pursuant to Section 2.3(a) of the Series 2006-1 Supplement.
          BTF hereby requests that an Increase be made by each Purchaser Group
on                                                               in the
aggregate amount equal to its Commitment Percentage of
$                                                            . The Series 2006-1
Invested Amount will equal
$                                                             after giving
effect thereto. BTF hereby represents and warrants as of the date of such
Increase after giving effect thereto, the conditions set forth in
Sections 2.3(a) and (c) of the Series 2006-1 Supplement with respect to such
Increase have been satisfied.
          IN WITNESS WHEREOF, the undersigned has caused this Increase Notice to
be executed by its duly authorized officer as of the date first above written.

            BUDGET TRUCK FUNDING, LLC
      By:           Name:           Title:        

cc:   The Bank of New York Trust Company, N.A.,
as Trustee

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT C
to
Series 2006-1 Supplement

FORM OF LEASE PAYMENT DEFICIT NOTICE
[DATE]
The Bank of New York Trust Company, N.A., as Trustee
2 North LaSalle Street
Chicago, IL 60602
Attn: Corporate Trust Officer
          Reference is made to the Series 2006-1 Supplement, dated as of May 11,
2006 (the “Series 2006-1 Supplement”), among Budget Truck Funding, LLC (“BTF”),
Budget Truck Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as
Administrative Agent, the CP Conduit Purchasers, the APA Banks and the Funding
Agents named therein and The Bank of New York Trust Company, N.A., as trustee
(the “Trustee”) and Series 2006-1 Agent, to the Base Indenture, dated as of
May 11, 2006, between BTF and the Trustee. Capitalized terms used herein and not
defined herein have the meanings set forth in the Series 2006-1 Supplement.
          Pursuant to Section 3.3(c) of the Series 2006-1 Supplement, Budget
Truck Rental, LLC, in its capacity as Administrator under the Series 2006-1
Supplement and the Related Documents, hereby provides notice of a Series 2006-1
Lease Payment Deficit in the amount of
$[                                        ].

            BUDGET TRUCK RENTAL, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT D
to
Series 2006-1 Supplement

FORM OF DEMAND NOTICE
[DATE]
[Insert Demand Note Issuer]
Ladies and Gentlemen:
          Reference is made to the Series 2006-1 Supplement, dated as of May 11,
2006 (the “Series 2006-1 Supplement”), among Budget Truck Funding, LLC (“BTF”),
Budget Truck Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as
Administrative Agent, the CP Conduit Purchasers, the APA Banks and the Funding
Agents named therein and The Bank of New York Trust Company, N.A., as trustee
(the “Trustee”) and Series 2006-1 Agent, to the Base Indenture, dated as of
May 11, 2006, between BTF and the Trustee. Capitalized terms used herein and not
defined herein have the meanings set forth in the Series 2006-1 Supplement.
          Pursuant to Section 3.5[(c)(iii)][(d)(ii)] of the Series 2006-1
Supplement, the Trustee under the Series 2006-1 Supplement hereby makes a demand
for payment on the Series 2006-1 Demand Notes in the amount of
$[                                        ].

            THE BANK OF NEW YORK TRUST
COMPANY, N.A., as Trustee
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT E
to
Series 2006-1 Supplement

[FORM OF TRANSFER SUPPLEMENT]
          TRANSFER SUPPLEMENT, dated as of
                                        ,                       among [NAME OF
APA BANK] (the “Transferor”), each purchaser listed as an Acquiring APA Bank on
the signature pages hereof (each, an “Acquiring APA Bank”), the Funding Agent
with respect to such Acquiring APA Bank listed in the signature pages hereof
(each, a “Funding Agent”), Budget Truck Funding, LLC, a Delaware limited
liability company (the “Company”) and Deutsche Bank Securities, Inc., as
Administrative Agent (in such capacity, the “Administrative Agent”) and Budget
Truck Rental, LLC, as Administrator (the “Administrator”).
W I T N E S S E T H:
          WHEREAS, this Transfer Supplement is being executed and delivered in
accordance with subsection 10.1(c) of the Series 2006-1 Supplement, dated as of
May 11, 2006 (as from time to time amended, supplemented or otherwise modified
in accordance with the terms thereof, the “Series 2006-1 Supplement”; terms
defined therein being used herein as therein defined), among the Company, the
Administrator, the CP Conduit Purchasers, the APA Banks and the Funding Agents
named therein, the Administrative Agent and The Bank of New York Trust Company,
N.A., as trustee (the “Trustee”) and Series 2006-1 Agent, to the Base Indenture,
dated as of May 11, 2006 (as may be amended, supplemented or otherwise modified,
the “Base Indenture” and, together with the Series 2006-1 Supplement, the
“Indenture”), between the Company and the Trustee;
          WHEREAS, each Acquiring APA Bank (if it is not already an existing APA
Bank) wishes to become an APA Bank party to the Series 2006-1 Supplement; and
          WHEREAS, the Transferor is selling and assigning to each Acquiring APA
Bank, rights, obligations and commitments under the Series 2006-1 Supplement and
the Series 2006-1 Notes;
          NOW, THEREFORE, the parties hereto hereby agree as follows:
          1.    Upon the execution and delivery of this Transfer Supplement by
each Acquiring APA Bank, each Funding Agent, the Transferor, the Company, the
Administrator and the Administrative Agent (the date of such execution and
delivery, the “Transfer Issuance Date”), each Acquiring APA Bank shall be an APA
Bank party to the Series 2006-1 Supplement for all purposes thereof.
          2.    The Transferor acknowledges receipt from each Acquiring APA Bank
of an amount equal to the purchase price, as agreed between the Transferor and
such Acquiring APA Bank (the “Purchase Price”), of the portion being purchased
by such Acquiring APA Bank (such Acquiring APA Bank’s “Purchased Percentage”) of
the Transferor’s Commitment under the Series 2006-1 Supplement and the
Transferor’s Purchaser Group Invested Amount. The Transferor hereby irrevocably
sells, assigns and transfers to each Acquiring APA Bank, without

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT E
to
Series 2006-1 Supplement

recourse, representation or warranty, and each Acquiring APA Bank hereby
irrevocably purchases, takes and assumes from the Transferor, such Acquiring APA
Bank’s Purchased Percentage of the Transferor’s Commitment under the
Series 2006-1 Supplement and the Transferor’s Purchaser Group Invested Amount.
          3.    The Transferor has made arrangements with each Acquiring APA
Bank with respect to (i) the portion, if any, to be paid, and the date or dates
for payment, by such Acquiring APA Bank to the Transferor of any Commitment Fees
heretofore received by the Transferor pursuant to the Series 2006-1 Supplement
prior to the Transfer Issuance Date and (ii) the portion, if any to be paid, and
the date or dates for payment, by such Acquiring APA Bank to the Transferor of
Commitment Fees or Series 2006-1 Monthly Interest received by such Acquiring APA
Bank pursuant to the Series 2006-1 Supplement from and after the Transfer
Issuance Date.
          4.    From and after the Transfer Issuance Date, amounts that would
otherwise be payable to or for the account of the Transferor pursuant to the
Series 2006-1 Supplement shall, instead, be payable to or for the account of the
Transferor and the Acquiring APA Banks, as the case may be, in accordance with
their respective interests as reflected in this Transfer Supplement, whether
such amounts have accrued prior to the Transfer Issuance Date or accrue
subsequent to the Transfer Issuance Date.
          5.    Each of the parties to this Transfer Supplement agrees that at
any time and from time to time upon the written request of any other party, it
will execute and deliver such further documents and do such further acts and
things as such other party may reasonably request in order to effect the
purposes of this Transfer Supplement.
          6.    By executing and delivering this Transfer Supplement, the
Transferor and each Acquiring APA Bank confirm to and agree with each other and
the APA Banks as follows: (i) other than the representation and warranty that it
is the legal and beneficial owner of the interest being assigned hereby free and
clear of any adverse claim, the Transferor makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Series 2006-1 Supplement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Indenture, the Series 2006-1 Notes, the Related Documents or any
instrument or document furnished pursuant thereto; (ii) the Transferor makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Company or the performance or observance by the
Company of any of the Company’s obligations under the Indenture, the Related
Documents or any other instrument or document furnished pursuant hereto;
(iii) each Acquiring APA Bank confirms that it has received a copy of the
Indenture and such other Related Documents and other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Transfer Supplement; (iv) each Acquiring APA Bank will,
independently and without reliance upon the Administrative Agent, the Transferor
or any other Purchaser Group and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT E
to
Series 2006-1 Supplement

taking action under the Indenture; (v) each Acquiring APA Bank appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under the Series 2006-1 Supplement as are delegated
to the Administrative Agent by the terms thereof, together with such powers as
are reasonably incidental thereto, all in accordance with Article 9 of the
Series 2006-1 Supplement; (vi) each Acquiring APA Bank appoints and authorizes a
Funding Agent to take such action as agent on its behalf and to exercise such
powers under the Series 2006-1 Supplement as are delegated to such Funding Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto, all in accordance with Article 10 of the Series 2006-1 Supplement;
(vii) each Acquiring APA Bank agrees that it will perform in accordance with
their terms all of the obligations which by the terms of the Indenture are
required to be performed by it as an Acquiring APA Bank and (viii) each
Acquiring APA Bank confirms that it is an Eligible Assignee.
          7.    Schedule I hereto sets forth the revised Commitment Percentages
of the Transferor and each Acquiring APA Bank as well as administrative
information with respect to each Acquiring APA Bank and its Funding Agent.
          8.    This Transfer Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT E
to
Series 2006-1 Supplement

          IN WITNESS WHEREOF, the parties hereto have caused this Transfer
Supplement to be executed by their respective duly authorized officers as of the
date first set forth above.

            [NAME OF SELLING APA BANK], as
  Transferor
      By:           Name:           Title:           [NAME OF ACQUIRING APA
BANK], as
  Acquiring APA Bank
      By:           Name:           Title:           [NAME OF FUNDING AGENT FOR
  ACQUIRING APA BANK], as Funding Agent
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT E
to
Series 2006-1 Supplement

          CONSENTED AND ACKNOWLEDGED:    
 
        BUDGET TRUCK FUNDING, LLC    
 
       
By:
       
 
       
 
  Title:    
 
        BUDGET TRUCK RENTAL, LLC,
as Administrator    
 
       
By:
       
 
       
 
  Title:    
 
        DEUTSCHE BANK SECURITIES, INC.,
as Administrative Agent    
 
       
By:
       
 
       
 
  Title:    

 



--------------------------------------------------------------------------------



 



Schedule I
LIST OF ADDRESSES FOR NOTICES
AND OF COMMITMENT PERCENTAGES
DEUTSCHE BANK SECURITIES, INC., as
Administrative Agent
60 Wall Street, 19th Floor
New York, New York 10005
Attention:
Telecopier:
[TRANSFEROR]
Address:
Prior Commitment Percentage:
Revised Commitment Percentage:
Prior Purchaser Group Invested Amount:
Revised Purchaser Group Invested Amount:

              [ACQUIRING APA BANK]   [FUNDING AGENT]                      
Address:   Address:        

[Prior] Commitment Percentage:
[Revised Commitment Percentage:]
[Prior Purchaser Group Invested Amount:]
[Revised] Purchaser Group Invested Amount:

 



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF PURCHASER GROUP SUPPLEMENT]
          PURCHASER GROUP SUPPLEMENT, dated as of
                                        ,                      among [NAME OF CP
CONDUIT PURCHASER] and [NAME OF APA BANK] (collectively, the “Transferor
Purchaser Group”), the CP Conduit Purchaser and the APA Bank or Banks listed on
the signature pages hereof (collectively, the “Acquiring Purchaser Group”), the
Funding Agent with respect to such Acquiring Purchaser Group listed in the
signature pages hereof (each, a “Funding Agent”), BUDGET TRUCK FUNDING, LLC, a
Delaware limited liability company (the “Company”) and DEUTSCHE BANK SECURITIES,
INC., as Administrative Agent (in such capacity, the “Administrative Agent”) and
BUDGET TRUCK RENTAL, LLC, as Administrator, as Administrator (the
“Administrator”).
W I T N E S S E T H:
          WHEREAS, this Purchaser Group Supplement is being executed and
delivered in accordance with subsection 10.1(e) of the Series 2006-1 Supplement,
dated as of May 11, 2006 (as from time to time amended, supplemented or
otherwise modified in accordance with the terms thereof, the “Series 2006-1
Supplement”; terms defined therein being used herein as therein defined), among
the Company, the Administrator, the CP Conduit Purchasers, the APA Banks and the
Funding Agents from time to time parties thereto, the Administrative Agent and
The Bank of New York Trust Company, N.A., as trustee (the “Trustee”) and
Series 2006-1 Agent, to the Base Indenture, dated as of May 11, 2006 (as may be
amended, supplemented or otherwise modified, the “Base Indenture” and, together
with the Series 2006-1 Supplement, the “Indenture”), between the Company and the
Trustee;
          WHEREAS, the Acquiring Purchaser Group wishes to become a CP Conduit
Purchaser and the APA Banks with respect to such CP Conduit Purchaser; and
          WHEREAS, the Transferor Purchaser Group is selling and assigning to
the Acquiring Purchaser Group their respective rights, obligations and
commitments under the Series 2006-1 Supplement and the Series 2006-1 Notes;
     NOW, THEREFORE, the parties hereto hereby agree as follows:
          1.    Upon the execution and delivery of this Purchaser Group
Supplement by the Acquiring Purchaser Group, the Funding Agent with respect
thereto, the Transferor Purchaser Group, the Company, the Administrator and the
Administrative Agent (the date of such execution and delivery, the “Transfer
Issuance Date”), the CP Conduit Purchaser and the APA Banks with respect to such
Acquiring Purchaser Group shall be parties to the Series 2006-1 Supplement for
all purposes thereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
          2.    The Transferor Purchaser Group acknowledges receipt from the
Acquiring Purchaser Group of an amount equal to the purchase price, as agreed
between the Transferor Purchaser Group and such Acquiring Purchaser Group (the
“Purchase Price”), of the portion being purchased by such Acquiring Purchaser
Group (such Acquiring Purchaser Group’s “Purchased Percentage”) of the Maximum
Purchaser Group Invested Amount with respect to the APA Banks included in the
Transferor Purchaser Group under the Series 2006-1 Supplement and the Transferor
Purchaser Group’s Purchaser Group Invested Amount. The Transferor Purchaser
Group hereby irrevocably sells, assigns and transfers to the Acquiring Purchaser
Group, without recourse, representation or warranty, and the Acquiring Purchaser
Group hereby irrevocably purchases, takes and assumes from the Transferor
Purchaser Group, such Acquiring Purchaser Group’s Purchased Percentage of the
Transferor Purchaser Group’s Purchaser Group Invested Amount.
          3.    The Transferor Purchaser Group has made arrangements with the
Acquiring Purchaser Group with respect to (i) the portion, if any, to be paid
and the date or dates for payment, by such Acquiring Purchaser Group to the
Transferor Purchaser Group of Commitment Fees or Series 2006-1 Monthly Interest
received by such Acquiring Purchaser Group pursuant to the Series 2006-1
Supplement from and after the Transfer Issuance Date and (ii) the portion, if
any, to be paid and the date or dates for payment, by such Acquiring Purchaser
Group to the Transferor Purchaser Group of Series 2006-1 Monthly Interest
received by such Acquiring Purchaser Group pursuant to the Series 2006-1
Supplement from and after the Transfer Issuance Date.
          4.    From and after the Transfer Issuance Date, amounts that would
otherwise be payable to or for the account of the Transferor Purchaser Group
pursuant to the Series 2006-1 Supplement shall, instead, be payable to or for
the account of the Transferor Purchaser Group and the Acquiring Purchaser Group,
as the case may be, in accordance with their respective interests as reflected
in this Purchaser Group Supplement, whether such amounts have accrued prior to
the Transfer Issuance Date or accrue subsequent to the Transfer Issuance Date.
          5.    Each of the parties to this Purchaser Group Supplement agrees
that at any time and from time to time upon the written request of any other
party, it will execute and deliver such further documents and do such further
acts and things as such other party may reasonably request in order to effect
the purposes of this Purchaser Group Supplement.
          6.    By executing and delivering this Purchaser Group Supplement, the
Transferor Purchaser Group and the Acquiring Purchaser Group confirm to and
agree with each other as follows: (i) other than the representation and warranty
that it is the legal and beneficial owner of the interest being assigned hereby
free and clear of any adverse claim, the Transferor Purchaser Group makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with the
Series 2006-1 Supplement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Indenture, the Series 2006-1 Notes, the
Related Documents or any instrument or document furnished pursuant thereto; (ii)
the Transferor Purchaser Group makes no representation or warranty and assumes
no responsibility with respect to the financial condition of the Company or the
performance or observance by the Company of any of the Company’s obligations
under the Indenture, the Related Documents or any other instrument or document
furnished pursuant

 



--------------------------------------------------------------------------------



 



EXHIBIT F
hereto; (iii) the Acquiring Purchaser Group confirms that it has received a copy
of the Indenture and such other Related Documents and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Purchaser Group Supplement; (iv) the Acquiring
Purchaser Group will, independently and without reliance upon the Administrative
Agent, the Transferor Purchaser Group or any other Person and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Indenture; (v) the Acquiring Purchaser Group appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Series 2006-1 Supplement as are delegated to the
Administrative Agent by the terms thereof together with such powers as are
reasonably incidental thereto, all in accordance with Article VIII of the
Series 2006-1 Supplement; (vi) each member of the Acquiring Purchaser Group
appoints and authorizes the Funding Agent to take such action as agent on its
behalf and to exercise such powers under the Series 2006-1 Supplement as are
delegated to such Funding Agent by the terms thereof, together with such powers
as are reasonably incidental thereto, all in accordance with Article IX of the
Series 2006-1 Supplement; (vii) each member of the Acquiring Purchaser Group
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of the Indenture are required to be performed by
it as a member of the Acquiring Purchaser Group and (viii) each member of the
Acquiring Purchaser Group confirms that it is an Eligible Assignee.
          7.    Schedule I hereto sets forth the revised Commitment Percentages
of the Transferor Purchaser Group and each Acquiring Purchaser Group as well as
administrative information with respect to the Acquiring Purchaser Group and its
Funding Agent.
          8.    This Purchaser Group Supplement shall be governed by, and
construed in accordance with, the laws of the State of New York.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
          IN WITNESS WHEREOF, the parties hereto have caused this Purchaser
Group Supplement to be executed by their respective duly authorized officers as
of the date first set forth above.

            [NAME OF SELLING CP CONDUIT
   PURCHASER], as
   Transferor Purchaser Group
      By:           Title:                [NAME OF SELLING APA BANK], as
   Transferor Purchaser Group
      By:           Title:                [NAME OF ACQUIRING CP CONDUIT
   PURCHASER], as
   Acquiring Purchaser Group
      By:           Title:                [NAME OF ACQUIRING APA BANK],
   as Acquiring Purchaser Group
      By:           Title:                [NAME OF FUNDING AGENT FOR
   ACQUIRING PURCHASER GROUP], as
   Funding Agent
      By:           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT F

          CONSENTED AND ACKNOWLEDGED:    
 
        BUDGET TRUCK FUNDING, LLC    
 
       
By:
       
 
       
 
  Title:    
 
        BUDGET TRUCK RENTAL, LLC,     as Administrator    
 
       
By:
       
 
       
 
  Title:    
 
        DEUTSCHE BANK SECURITIES, INC.,     as Administrative Agent    
 
       
By:
       
 
       
 
  Title:    

 



--------------------------------------------------------------------------------



 



                                  EXHIBIT G
to
Series 2006-1 Supplement

DEMAND NOTE
(Series 2006-1)

           $[                                                            ]   New
York, New York
[                    ],2006

          FOR VALUE RECEIVED, the undersigned, Budget Rent A Car System, Inc., a
Delaware corporation (the “Demand Note Issuer”), promises to pay to the order of
Budget Truck Funding, LLC, a Delaware corporation, or its permitted assigns
(“Holder”) on any date of demand (each, a “Demand Date”) the principal sum of
$[                    ], together with interest thereon at a rate per annum (the
“Interest Rate”) equal to LIBOR plus [                    ]%, computed on the
basis of a 360-day year for the actual number of days elapsed (including the
first day but excluding the last day).
Definitions. Capitalized terms used, but not defined, in this Demand Note shall
have the respective meanings assigned to them in the Base Indenture, dated as of
May 11, 2006 (as may be amended, restated, supplemented or modified from time to
time, exclusive of Series Supplements thereto creating a new Series of Notes,
the “Base Indenture”), between Budget Truck Funding, LLC and The Bank of New
York Trust Company, N.A., a national banking association, as trustee (the
“Trustee”), as supplemented by the Series 2006-1 Supplement, dated as of May 11,
2006 (as amended, restated, supplemented or otherwise modified from time to
time, the “Series 2006-1 Supplement”), among Budget Truck Funding, LLC, Budget
Truck Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as
Administrative Agent, the CP Conduit Purchasers, the APA Banks and the Funding
Agents named therein and The Bank of New York Trust Company, N.A., as Trustee
and Series 2006-1 Agent.
Principal. The outstanding principal balance (or any portion thereof) of this
Demand Note shall be due and payable on each Demand Date to the extent demand is
made therefor by Holder. No portion of the outstanding principal amount of this
Demand Note may be voluntarily prepaid.
Interest. Interest shall be paid monthly on the 20th day (or the first Business
Day thereafter) of each calendar month commencing [                    ,     ].
In addition, interest shall be paid on each Demand Date to the extent demand is
made therefor.
Calculation of Principal and Interest. The interest shall be computed on a
monthly basis by applying the Interest Rate effective for the Series 2006-1
Interest Period to the outstanding principal balance for such Series 2006-1
Interest Period. The outstanding principal balance as of any day shall be the
outstanding principal balance as of the beginning of such day, less any payments
of principal credited to the Demand Note Issuer’s account on that day. The
records of Holder with respect to amounts due and payments received hereunder
shall be presumed to be correct evidence thereof.

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Maturity Date. On the Demand Date on which payment of the remaining principal
balance of this Demand Note is to be made, or such earlier date as payment of
the indebtedness evidenced hereby shall be due, whether by mandatory prepayment,
acceleration or otherwise (the “Maturity Date”), the entire outstanding
principal balance of this Demand Note, together with accrued interest and any
other sums then outstanding under this Demand Note, shall be due and payable.
Payments. All payments shall be made in lawful money of the United States of
America by wire transfer in immediately available funds and shall be applied
first to fees and costs, including collection costs, if any, next to interest
and then to principal. Payments shall be made to the account designated in the
written demand for payment.
Collection Costs. The Demand Note Issuer agrees to pay all costs of collection
of this Demand Note, including, without limitation, reasonable attorney’s fees,
paralegal’s fees and other legal costs (including court costs) incurred in
connection with consultation, arbitration and litigation (including trial,
appellate, administrative and bankruptcy proceedings) regardless of whether or
not suit is brought, and all other costs and expenses incurred by Holder
exercising its rights and remedies hereunder. Such costs of collection shall
bear interest at the Default Rate (as defined below) until paid.
Default. (a) If the Demand Note Issuer shall fail to pay any principal, interest
or other amounts on the date of written demand for payment; provided that such
demand is made prior to 2:00 p.m. (New York City time) on a Business Day, or on
the next Business Day if written demand is made on or after 2:00 p.m. (New York
City time) on a Business Day, or (b) upon the occurrence of an Event of
Bankruptcy with respect to the Demand Note Issuer (each, an “Event of Default”),
the entire outstanding principal balance of this Demand Note, together with all
accrued and unpaid interest, shall (x) in the case of an Event of Default under
clause (a) above, at the option of Holder and without further notice (any notice
of such event being hereby waived by the Demand Note Issuer), or (y) in the case
of an Event of Default under clause (b) above, automatically without notice (any
notice of any such event being waived by the Demand Note Issuer), become
immediately due and payable and may be collected forthwith, and Holder may
exercise any and all rights and remedies provided herein, in law or in equity.
Default Interest. After the Maturity Date or the occurrence of an Event of
Default, the outstanding principal balance of this Demand Note and, to the
extent permitted by applicable law, accrued and unpaid interest, shall bear
interest (the “Default Rate”) at the Interest Rate plus two percent (2%) until
paid in full, provided, however, in no event shall such rate exceed the highest
rate permissible under applicable law.
Waivers. The Demand Note Issuer waives all applicable exemption rights and also
waives valuation and appraisement, demand, presentment, protest and demand, and
notice of protest, demand and dishonor, and nonpayment of this Demand Note, and
agrees that Holder shall have the right, without notice, to grant any extension
or extensions of time for payment of any of said indebtedness or any other
indulgences or forbearances whatsoever.
No Waiver. No delay or omission on the part of Holder in exercising its rights
under this Demand Note, or delay or omission on the part of Holder in exercising
its rights hereunder, or course of conduct relating thereto, shall operate as a
waiver of such rights or any other right of

 



--------------------------------------------------------------------------------



 



EXHIBIT G
Holder, nor shall any waiver by Holder of any such right or rights on any one
occasion be deemed a bar to, or waiver of, the same right or rights on any
future occasion. Acceptance by Holder of any payment after its due date shall
not be deemed a waiver of the right to require prompt payment when due of all
other sums, and acceptance of any payment after Holder has declared the
indebtedness evidenced by this Demand Note due and payable shall not cure any
Event of Default or operate as a waiver of any right of Holder.
Modifications. No amendment, modification or waiver of, or consent with respect
to, any provision of this Demand Note shall in any event be effective unless
(a) the same shall be in writing and signed and delivered by each of Holder and
the Demand Note Issuer, and (b) all consents required for such actions under the
Base Indenture and the Related Documents shall have been received by the
appropriate Persons.
Binding Effect. This Demand Note shall be binding upon the Demand Note Issuer
and its successors and assigns, and shall inure to the benefit of Holder and its
successors and assigns.
Governing Law. THIS DEMAND NOTE HAS BEEN DELIVERED IN NEW YORK, NEW YORK AND
SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
No Negotiation. This Demand Note is not negotiable other than to the Trustee for
the benefit of the Secured Parties under the Series 2006-1 Supplement. The
parties intend that this Demand Note will be pledged by the initial Holder to
the Trustee for the benefit of the Secured Parties under the Series 2006-1
Supplement and the Demand Note Issuer consents and agrees thereto. Upon such
pledge, this Demand Note shall be subject to all of the rights and remedies of
the Trustee in the Base Indenture, the Series 2006-1 Supplement and the other
Related Documents and payments hereunder shall be made only to said Trustee.
Reduction of Principal. The principal amount of this Demand Note may be reduced
only in accordance with the provisions of the Series 2006-1 Supplement.
Acknowledgment. The Demand Note Issuer hereby acknowledges receipt of
[cash/capital contribution] on the date of the issuance of this Demand Note in
the principal amount of $[                    ].
Captions. Paragraph captions used in this Demand Note are provided solely for
convenience of reference only and shall not affect the meaning or interpretation
of any provision of this Demand Note.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



EXHIBIT G
          IN WITNESS WHEREOF, the undersigned has executed this Demand Note or
caused this Demand Note to be duly executed by its officer thereunto duly
authorized as of the day and year first above written.

            BUDGET RENT A CAR SYSTEM, INC.
      By:           Name:           Title:        

ENDORSEMENT
Pay to the Order of
                                                                 
                                  , without recourse

            BUDGET TRUCK FUNDING, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT G
PAYMENT GRID

                                  Date     Principal     Amount of Principal    
Outstanding     Notation           Amount     Payment     Principal     Made    
                  Balance     By                                                
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
               

 



--------------------------------------------------------------------------------



 



EXHIBIT H
to
Series 2006-1
Supplement
FORM OF IRREVOCABLE SERIES 2006-1 LETTER OF CREDIT
No.[   ]
[                    ], 2006                    
The Bank of New York Trust Company, N.A., as Trustee
2 North LaSalle Street, 10th Floor
Chicago, Illinois 60602
Attention:
Dear Sir or Madam:
               The undersigned (“Series 2006-1 Letter of Credit Provider”)
hereby establishes, at the request and for the account of Avis Budget Car
Rental, LLC, a Delaware limited liability company (“ABCR”), pursuant to, and in
accordance with, that certain [Credit Agreement], dated as of
                          , 200    (as amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof, the
“Credit Agreement”), among ABCR and the financial institutions party thereto
(collectively, the “Series 2006-1 Letter of Credit Providers”), in accordance
with the terms of such Credit Agreement (i) in your favor in respect of Lease
Deficit Demands (as defined below), (ii) in your favor in respect of Unpaid
Demand Note Demands (as defined below) and (iii) in your favor in respect of
Termination Demands (as defined below) this Irrevocable Letter of Credit No.
[     ], in an aggregate maximum amount of [                    ] DOLLARS
($[                    ]) (such amount, as the same may be reduced and
reinstated from time to time as provided herein, being the “Letter of Credit
Amount”), effective immediately and expiring at 4:00 p.m. (New York time) at our
[                    ] office located at [                    ] Attention:
[                    ], Telephone No.: [                    ], Facsimile No.:
[                    ] (such office or any other office which may be designated
by the Series 2006-1 Letter of Credit Provider by written notice delivered to
you, being the “Series 2006-1 Letter of Credit Provider’s Office”) on the date
(the “Expiration Date”) that is the earlier of (i)                      200   
or such later date to which the term of this Series 2006-1 Letter of Credit is
extended (or, if such date is not a Business Day (as defined below), the
immediately succeeding Business Day) (the “Scheduled Expiration Date”) and
(ii) the date on which we receive written notice from you that the Series 2006-1
Letter of Credit Termination Date shall have occurred. You are the Trustee under
that certain Base Indenture (the “Base Indenture”), dated as of May 11, 2006,
between you and Budget Truck Funding, LLC (“BTF”), as the same may be amended,
supplemented or otherwise modified from time to time, and are referred to herein
(and in each Annex hereto), as the Trustee (the “Trustee”). “Series 2006-1
Supplement” means the Series 2006-1 Supplement to the Base Indenture, dated as
of May 11, 2006, among BTF, Budget Truck Rental, LLC, as Administrator, Deutsche
Bank Securities, Inc., as Administrative Agent, the CP Conduit Purchasers, the
APA Banks and the Funding Agents named therein and you, as Trustee and
Series 2006-1 Agent, as the same may be amended, supplemented, restated or
otherwise modified from time to time. Capitalized terms used herein and in the
Annexes hereto and not

 



--------------------------------------------------------------------------------



 



EXHIBIT H
otherwise defined herein shall have the meaning set forth in the Series 2006-1
Supplement and the Base Indenture.
               The Series 2006-1 Letter of Credit Provider irrevocably
authorizes you to draw on it, in accordance with the terms and conditions and
subject to the reductions in amount as hereinafter set forth, (1) in one or more
drawings by the Trustee pursuant to the Trustee’s written and completed
certificate signed by the Trustee substantially in the form of Annex A attached
hereto (any such certificate being a “Lease Deficit Demand”), each presented to
the Series 2006-1 Letter of Credit Provider at the Series 2006-1 Letter of
Credit Provider’s Office, payable at sight on a Business Day (as defined below),
in each case, in an amount equal to the amount set forth in such Lease Deficit
Demand but in an aggregate amount not exceeding the Letter of Credit Amount as
in effect on such Business Day, (2) in one or more drawings by the Trustee
pursuant to the Trustee’s written and completed certificate signed by the
Trustee substantially in the form of Annex B attached hereto (any such
certificate being an “Unpaid Demand Note Demand”), each presented to the
Series 2006-1 Letter of Credit Provider at the Series 2006-1 Letter of Credit
Provider’s Office, payable at sight on a Business Day, in each case, in an
amount equal to the amount set forth in such Unpaid Demand Note Demand but in
the aggregate amount not exceeding the Letter of Credit Amount as in effect on
such Business Day, (3) in a single drawing by the Trustee pursuant to the
Trustee’s written and completed certificate signed by the Trustee substantially
in the form of Annex C attached hereto (such certificate being a “Termination
Demand”), presented to the Series 2006-1 Letter of Credit Provider at the
Series 2006-1 Letter of Credit Provider’s Office, payable at sight on a Business
Day, in an amount equal to the amount set forth in such Termination Demand but
not exceeding the Letter of Credit Amount as in effect on such Business Day,
provided that only one such Termination Demand may be made hereunder and (4) in
a single drawing by the Trustee pursuant to the Trustee’s written and completed
certificate signed by the Trustee substantially in the form of Annex D attached
hereto (such certificate being a “Termination Date Demand”), presented to the
Series 2006-1 Letter of Credit Provider at the Series 2006-1 Letter of Credit
Provider’s Office, payable at sight on a Business Day, in an amount equal to the
amount set forth in such Termination Date Demand but not exceeding the Letter of
Credit Amount as in effect on such Business Day, provided that only one such
Termination Date Demand may be made hereunder. In the event that there is more
than one draw request payable on the same Business Day, the draw requests shall
be honored in the following order: (1) the Lease Deficit Demand; (2) the Unpaid
Demand Note Demand; (3) the Termination Demand and (4) the Termination Date
Demand; provided that in no event shall the Series 2006-1 Letter of Credit
Provider be required to honor any draw request to the extent such draw request
is in an amount greater than the Letter of Credit Amount at such time after
giving effect to all other draw requests honored on such day. Upon the honoring
of a Termination Date Demand in full, the Series 2006-1 Letter of Credit
Provider shall have no obligation to honor any other draw request. Any payments
made by the Series 2006-1 Letter of Credit Provider shall be paid from funds of
the Series 2006-1 Letter of Credit Provider. Any Lease Deficit Demand, Unpaid
Demand Note Demand, Termination Demand or Termination Date Demand may be
delivered by facsimile transmission to the Series 2006-1 Letter of Credit
Provider’s Office as herein provided. “Business Day” means any day other than a
Saturday, Sunday or other day on which banks are required or authorized by law
to close in New York City, New York or Chicago, Illinois. Upon the Series 2006-1
Letter of Credit Provider’s honoring any Lease Deficit Demand, Unpaid Demand
Note Demand, Termination Demand or Termination Date Demand presented hereunder,
the Letter of Credit Amount shall automatically be decreased by an amount equal
to

 



--------------------------------------------------------------------------------



 



EXHIBIT H
the amount of the Lease Deficit Demand, Unpaid Demand Note Demand, Termination
Demand or Termination Date Demand paid by the Series 2006-1 Letter of Credit
Provider to the Trustee. In addition to the foregoing reduction, upon the
Series 2006-1 Letter of Credit Provider’s honoring any Termination Date Demand
presented to it hereunder in full, the Letter of Credit Amount shall
automatically be reduced to zero and this Series 2006-1 Letter of Credit shall
be terminated.
               The Letter of Credit Amount shall be automatically reinstated
when and to the extent, but only when and to the extent, that (i) the
Series 2006-1 Letter of Credit Provider is reimbursed by the Lessee or ABCR for
any amount drawn hereunder as a Lease Deficit Demand or Unpaid Demand Note
Demand, (ii) the Series 2006-1 Letter of Credit Provider receives written notice
from ABCR substantially in the form of Annex E hereto that the Letter of Credit
Amount should be reinstated in an amount set forth therein (which shall equal
the amount reimbursed pursuant to clause (i)) and that no Event of Bankruptcy
(as defined in Annex E attached hereto) with respect to ABCR or the Lessee has
occurred and is continuing and (iii) this Series 2006-1 Letter of Credit has not
been terminated in accordance with the terms hereof.
               Each Lease Deficit Demand, Unpaid Demand Note Demand, Termination
Demand and Termination Date Demand shall be dated the date of its presentation,
shall have a cover letter clearly marked “PAYMENT DEMAND-IMMEDIATE ACTION
REQUIRED” and shall be presented to the Series 2006-1 Letter of Credit Provider
at the Series 2006-1 Letter of Credit Provider’s Office. If the Series 2006-1
Letter of Credit Provider receives any Lease Deficit Demand, Unpaid Demand Note
Demand, Termination Demand or Termination Date Demand at such office on or prior
to the Scheduled Expiration Date, all in conformity with the terms and
conditions of this Series 2006-1 Letter of Credit, not later than 12:00 noon
(New York City time) on a Business Day, the Series 2006-1 Letter of Credit
Provider will make such funds available by 4:00 p.m. (New York City time) on the
same day in accordance with your payment instructions. If the Series 2006-1
Letter of Credit Provider receives any Lease Deficit Demand, Unpaid Demand Note
Demand, Termination Demand or Termination Date Demand at such office on or prior
to the termination hereof, all in conformity with the terms and conditions of
this Series 2006-1 Letter of Credit, after 12:00 noon (New York City time) on a
Business Day, the Series 2006-1 Letter of Credit Provider will make the funds
available by 4:00 p.m. (New York City time) on the next succeeding Business Day
in accordance with your payment instructions. If you so request the
Series 2006-1 Letter of Credit Provider, payment under this Series 2006-1 Letter
of Credit may be made by wire transfer of Federal Reserve Bank of New York funds
to your account in a bank on the Federal Reserve wire system or by deposit of
same day funds into a designated account.
               Upon the earliest of (i) the date on which the Series 2006-1
Letter of Credit Provider honors a Termination Date Demand presented hereunder,
(ii) the date on which the Series 2006-1 Letter of Credit Provider receives
written notice from you that this Series 2006-1 Letter of Credit has been
replaced by an alternate letter of credit and such alternate letter of credit
has been received by you, (iii) the date on which the Series 2006-1 Letter of
Credit Provider receives written notice from you substantially in the form
attached hereto as Annex F, and (iv) the Scheduled Expiration Date, this
Series 2006-1 Letter of Credit shall automatically terminate and you shall
surrender this Series 2006-1 Letter of Credit to the undersigned Series 2006-1
Letter of Credit Provider on such day.

 



--------------------------------------------------------------------------------



 



EXHIBIT H
               For purposes of the certificates to be delivered by you in the
form attached hereto as Annexes A, B and D: “Pro Rata Share” means, with respect
to any Series 2006-1 Letter of Credit Provider as of any date, the fraction
(expressed as a percentage) obtained by dividing (A) such Series 2006-1 Letter
of Credit Provider’s Letter of Credit Amount as of such date by (B) an amount
equal to the aggregate amount of the Letter of Credit Amounts of all the
Series 2006-1 Letter of Credit Providers under their respective Series 2006-1
Letters of Credit as of such date; provided, that only for purposes of
calculating the Pro Rata Share with respect to any Series 2006-1 Letter of
Credit Provider as of any date, if such Series 2006-1 Letter of Credit Provider
has not complied with its obligation to pay the Trustee the amount of any Lease
Deficit Demand, Unpaid Demand Note Demand, Termination Demand or Termination
Date Demand (as defined in the related Series 2006-1 Letter of Credit) made
prior to such date, such Series 2006-1 Letter of Credit Provider’s Letter of
Credit Amount, as of such date shall be treated as reduced (for calculation
purposes only) by the amount of such unpaid Lease Deficit Demand, Unpaid Demand
Note Demand, Termination Demand or Termination Date Demand, as the case may be,
and shall not be reinstated for purposes of such calculation unless and until
the date as of which such Series 2006-1 Letter of Credit Provider has paid such
amount to the Trustee and been reimbursed by the Lessee or ABCR, as the case may
be, for such amount (provided that the foregoing calculation shall not in any
manner reduce the undersigned’s actual liability in respect of any failure to
pay any Lease Deficit Demand, Unpaid Demand Note Demand, Termination Demand or
Termination Date Demand).
               This Series 2006-1 Letter of Credit is transferable in its
entirety to any transferee(s) who you certify to the Series 2006-1 Letter of
Credit Provider has succeeded you, as Trustee, and may be successively
transferred. Transfer of this 2006-1 Letter of Credit to such transferee shall
be effected by the presentation to the Series 2006-1 Letter of Credit Provider
of this Series 2006-1 Letter of Credit accompanied by a certificate
substantially in the form of Annex G attached hereto. Upon such presentation the
Series 2006-1 Letter of Credit Provider shall forthwith transfer this
Series 2006-1 Letter of Credit to the transferee.
               This Series 2006-1 Letter of Credit sets forth in full the
undertaking of the Series 2006-1 Letter of Credit Provider, and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein, except only the
certificates referred to herein; and any such reference shall not be deemed to
incorporate herein by reference any document, instrument or agreement except for
such certificates. In furtherance of the foregoing, with regard to any conflict
between the terms hereof and those contained in the Credit Agreement, the terms
hereof shall govern.
               On the Business Day immediately following any Business Day on
which the Series 2006-1 Invested Amount shall have been reduced (each a
“Decrease Day”), the Letter of Credit Amount may be reduced upon prior written
notice (which may be by facsimile transmission with telephone confirmation of
receipt as herein provided) delivered to the Series 2006-1 Letter of Credit
Provider on or before such Decrease Day purportedly signed by the Administrator
by an amount (which will be expressed in United States Dollars in such notice)
set forth in such notice equal to the lesser of the Pro Rata Share of (1) the
excess, if any, of the Series 2006-1 Permitted Principal Amount over the
Series 2006-1 Invested Amount and (2) the excess, if any, of the Series 2006-1
Liquidity Amount over the Series 2006-1 Required Liquidity

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Amount, in the case of (1) and (2) calculated as of such Decrease Day after
giving effect to all payments of principal on such Decrease Day with respect to
the Series 2006-1 Notes.
               Making a non-complying drawing, withdrawing a drawing or failing
to make any drawing does not waive or otherwise prejudice the right to make
another timely drawing or a timely redrawing. Article 41 of the Uniform Customs
(as defined below) shall not apply to this Series 2006-1 Letter of Credit.
               This Series 2006-1 Letter of Credit is subject to the Uniform
Customs and Practice for Documentary Credits, 1993 Revision, ICC Publication
No. 500 (the “Uniform Customs”), except as otherwise provided above and except
that notwithstanding any provisions of Article 17 of the Uniform Customs which
contains provisions to the contrary, if this Series 2006-1 Letter of Credit
expires during an interruption of business (as described in Article 17), we
agree to effect payment under this Series 2006-1 Letter of Credit, if a drawing
which conforms to the terms and conditions of this Series 2006-1 Letter of
Credit is made within twenty (20) days after the resumption of business, and, as
to matters not covered by the Uniform Customs, shall be governed by the law of
the State of New York, including the Uniform Commercial Code as in effect in the
State of New York. Communications with respect to this Series 2006-1 Letter of
Credit shall be in writing and shall be addressed to the Series 2006-1 Letter of
Credit Provider at the Series 2006-1 Letter of Credit Provider’s Office,
specifically referring to the number of this Series 2006-1 Letter of Credit.

            Very truly yours,

[Series 2006-1 Letter of Credit Provider]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

ANNEX A
CERTIFICATE OF LEASE DEFICIT DEMAND
[Series 2006-1 Letter of Credit Provider]
[Address]
Attention: [          ]
               Certificate of Lease Deficit Demand under the Irrevocable Letter
of Credit No. [                    ] (the “Series 2006-1 Letter of Credit”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined or incorporated), dated as of                           ,
200   , issued by                     , as the Series 2006-1 Letter of Credit
Provider, in favor of The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”), under that certain Base Indenture, dated as of May 11, 2006, between
the Trustee and Budget Truck Funding, LLC (“BTF”), as amended or supplemented
(exclusive of any Series Supplement creating a new Series of Notes), and as
further supplemented by that certain Series 2006-1 Supplement thereto (the
“Series 2006-1 Supplement”), dated as of May 11, 2006, among BTF, Budget Truck
Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents named
therein, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2006-1 Agent (the “Indenture”).
               The undersigned, a duly authorized officer of the Trustee, hereby
certifies to the Series 2006-1 Letter of Credit Provider as follows:
               1.     [                    ] is the Trustee under the Indenture.
               2.     [The Trustee is making a drawing under the Series 2006-1
Letter of Credit as required by Section 3.3(d) of the Series 2006-1 Supplement
in an amount equal to $                     (the “Interest Lease Deficit
Disbursement”), which amount is equal to the lesser of (i) the product of
(A) the Series 2006-1 Letter of Credit Provider’s Pro Rata Share as of the date
hereof and (B) the lesser of (x) the Series 2006-1 Lease Interest Payment
Deficit, and (y) the excess, if any, of (A) the sum (1) the Series 2006-1
Monthly Interest for the Series 2006-1 Interest Period ending on the day
preceding the date hereof, (2) the Commitment Fees for each Purchase Group for
the Series 2006-1 Interest Period ending on the day preceding the related
Distribution Date and (3) any unpaid Series 2006-1 Shortfall as of the date
hereof over (B) the sum of (1) the amounts available from the Series 2006-1
Accrued Interest Account on the date hereof (2) the amount withdrawn from the
Series 2006-1 Reserve Account pursuant to Section 3.3(b) of the Series 2006-1
Supplement, and (ii) the Letter of Credit Amount as in effect on the date of
this certificate.] [The Trustee is making a drawing under the Series 2006-1
Letter of Credit as required by Section 3.5(c)(ii) of the Series 2006-1
Supplement in an amount equal to $                     (the “Principal Lease
Deficit Disbursement”), which amount is equal to the lesser of (i) the product
of (A) the Series 2006-1 Letter of Credit Provider’s Pro Rata Share as of the
date hereof and (B) the lesser of (x) the Series 2006-1 Lease Principal Payment
Deficit and (y) the amount by which the Series 2006-1 Principal Deficit Amount
on the date hereof exceeds the amount to be deposited in the Series 2006-1
Distribution Account in accordance with Section

 



--------------------------------------------------------------------------------



 



Annex A
Page 2
3.5(c)(i) of the Series 2006-1 Supplement, and (ii) the Letter of Credit Amount
as in effect on the date of this certificate.] The “Lease Deficit Disbursement”
on any day shall be the sum of the Interest Lease Deficit Disbursement and the
Principal Lease Deficit Disbursement.
               3.     Concurrently with the draw being demanded hereby, the
undersigned is making a draw under each of the other Series 2006-1 Letters of
Credit in an amount equal to the related other Series 2006-1 Letter of Credit
Providers’ Pro Rata Share as of the date hereof of the amount to be drawn on the
Series 2006-1 Letters of Credit pursuant to Section [3.3(d)] [3.5(c)(ii)] of the
Series 2006-1 Supplement on the date hereof.
               4.     The related Series 2006-1 Lease Payment Deficit is
attributable to the Lessee’s failure to pay amounts due under the Leases.
               5.     You are requested to deliver an amount equal to the Lease
Deficit Disbursement pursuant to the following instructions:
[insert payment instructions for wire to the
Trustee and payment date] [deposit in account in same day funds]
               6.     The Trustee acknowledges that, pursuant to the terms of
the Series 2006-1 Letter of Credit, upon the Series 2006-1 Letter of Credit
Provider’s honoring in full the draw amount set forth in this certificate, the
Letter of Credit Amount shall be automatically reduced by an amount equal to the
amount paid by the Series 2006-1 Letter of Credit Provider in respect of such
draw.
               IN WITNESS WHEREOF, the duly authorized officer of the Trustee
has executed and delivered this certificate on behalf of the Trustee on this
                    day of                                         ,      .

            [                                                       ],
                    as Trustee

      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

ANNEX B
CERTIFICATE OF UNPAID DEMAND NOTE DEMAND
[Series 2006-1 Letter of Credit Provider]
[Address]
Attention: [   ]
               Certificate of Unpaid Demand Note Demand under the Irrevocable
Letter of Credit No. [          ] (the “Series 2006-1 Letter of Credit”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined or incorporated therein), dated as of                     ,
200_, issued by                     , as the Series 2006-1 Letter of Credit
Provider, in favor of The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”), under that certain Base Indenture, dated as of May 11, 2006, between
the Trustee and Budget Truck Funding, LLC (“BTF”), as amended or supplemented
(exclusive of any Series Supplement thereto creating a new Series of Notes), and
as further supplemented by that certain Series 2006-1 Supplement thereto (the
“Series 2006-1 Supplement”), dated as of May 11, 2006, among BTF, Budget Truck
Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents named
therein, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2006-1 Agent (the “Indenture”).
               The undersigned, a duly authorized officer of the Trustee, hereby
certifies to the Series 2006-1 Letter of Credit Provider as follows:

1.   [     ] is the Trustee under the Indenture.   2.   The Trustee is making a
drawing under the Series 2006-1 Letter of Credit as required by
Section 3.5[(c)(iv)] [(d)(iii)] of the Series 2006-1 Supplement in an amount
equal to $                     (the “Unpaid Demand Note Disbursement”), which
amount is equal to the lesser of (i) the product of the Series 2006-1 Letter of
Credit Provider’s Pro Rata Share as of the date hereof and the Series 2006-1
Unpaid Demand Amount and (ii) the Letter of Credit Amount as in effect on the
date of this certificate.   3.   Concurrently with the draw being demanded
hereby, the undersigned is making a draw under each of the other Series 2006-1
Letters of Credit in an amount equal to the related other Series 2006-1 Letter
of Credit Providers’ Pro Rata Share as in effect on the date hereof of the
Series 2006-1 Unpaid Demand Amount.   4.   You are requested to deliver an
amount equal to the Unpaid Demand Note Disbursement pursuant to the following
instructions:

[Insert payment instructions for wire to the
Trustee and payment date]

5.   The Trustee acknowledges that, pursuant to the terms of the Series 2006-1
Letter of Credit, upon the Series 2006-1 Letter of Credit Provider’s honoring in
full the draw

 



--------------------------------------------------------------------------------



 



Annex B
Page 2

    amount set forth in this certificate, the Letter of Credit Amount shall be
automatically reduced by an amount equal to the amount paid by the Series 2006-1
Letter of Credit Provider in respect of such draw.

               IN WITNESS WHEREOF, a duly authorized officer of the Trustee has
executed and delivered this certificate on behalf of the Trustee on this
     day of                     ,      .

            [                                                       ],
                    as Trustee

      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX C
CERTIFICATE OF TERMINATION DEMAND
[Series 2006-1 Letter of Credit Provider]
[Address]
Attention: [                    ]
          Certificate of Termination Demand under the Irrevocable Letter of
Credit No. [          ] (the “Series 2006-1 Letter of Credit”; the terms defined
therein or incorporated therein and not otherwise defined herein being used
herein as therein defined), dated as of                                , 200_,
issued by                                         , as the Series 2006-1 Letter
of Credit Provider, in favor of The Bank of New York Trust Company, N.A., as
trustee (the “Trustee”), under that certain Base Indenture, dated as of May 11,
2006, between the Trustee and Budget Truck Funding, LLC (“BTF”), as amended or
supplemented (exclusive of any Series Supplement thereto creating a new Series
of Notes), and as further supplemented by that certain Series 2006-1 Supplement
thereto (the “Series 2006-1 Supplement”), dated as of May 11, 2006, among BTF,
Budget Truck Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as
Administrative Agent, the CP Conduit Purchasers, the APA Banks and the Funding
Agents named therein, the Trustee and The Bank of New York Trust Company, N.A.,
as Series 2006-1 Agent (the “Indenture”).
          The undersigned, a duly authorized officer of the Trustee, hereby
certifies to the Series 2006-1 Letter of Credit Provider as follows:
          1.    [          ] is the Trustee under the Indenture.
          2.    The Trustee is making a drawing under the Series 2006-1 Letter
of Credit as required by Section 3.8[(b)] [(c)] of the Series 2006-1 Supplement
in an amount equal to $                                         (the
“Termination Disbursement”), which amount is equal to the lesser of (i) the Pro
Rata Share of the greater of (A) the excess, if any, of the Series 2006-1
Required Enhancement Amount over the Series 2006-1 Enhancement Amount, excluding
the Letter of Credit Amount as in effect on the date of this certificate and
(B) the excess, if any, of the Series 2006-1 Required Liquidity Amount over the
Series 2006-1 Liquidity Amount, excluding the Letter of Credit Amount as in
effect on the date of this certificate and (ii) the Letter of Credit Amount as
in effect on the date of this certificate.
          3.    You are requested to deliver an amount equal to the Termination
Disbursement pursuant to the following instructions:
[Insert payment instructions for wire to the
Trustee and payment date]

 



--------------------------------------------------------------------------------



 



Annex C
Page 2
          4.    The Trustee acknowledges that, pursuant to the terms of the
Series 2006-1 Letter of Credit, upon the Series 2006-1 Letter of Credit
Provider’s honoring in full the draw amount set forth in this certificate, the
Letter of Credit Amount shall be automatically reduced to zero and the Series
2006-1 Letter of Credit shall terminate and be immediately returned to the
Series 2006-1 Letter of Credit Provider.
          IN WITNESS WHEREOF, a duly authorized officer of the Trustee has
executed and delivered this certificate on behalf of the Trustee on this
           day of                                         ,           .

            [ ],   as Trustee       By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX D
CERTIFICATE OF TERMINATION DATE DEMAND
[Series 2006-1 Letter of Credit Provider]
[Address]
Attention: [                    ]
     Certificate of Termination Date Demand under the Irrevocable Letter of
Credit No. [                    ] (the “Series 2006-1 Letter of Credit”; the
terms defined therein and not otherwise defined herein being used herein as
therein defined), dated as of [                                        ]; issued
by [                                        ], as the Series 2006-1 Letter of
Credit Provider, in favor of The Bank of New York Trust Company, N.A., as the
Trustee (the “Trustee”), under that certain Base Indenture, dated as of May 11,
2006, between the Trustee and Budget Truck Funding, LLC (“BTF”), as amended or
supplemented (exclusive of any Series Supplement thereto creating a new Series
of Notes), and as further supplemented by that certain Series 2006-1 Supplement
thereto (the “Series 2006-1 Supplement”), dated as of May 11, 2006, among BTF,
Budget Truck Rental, LLC, as Administrator, the CP Conduits, the APA Banks and
the Funding Agents named therein, Deutsche Bank Securities, Inc., as
Administrative Agent, the Trustee and The Bank of New York Trust Company, N.A.,
as Series 2006-1 Agent (the “Indenture”).
     The undersigned, a duly authorized officer of the Trustee, hereby certifies
to the Series 2006-1 Letter of Credit Provider as follows:
     1.    The Bank of New York Trust Company, N.A., is the Trustee under the
Indenture.
     2.    The Trustee is making a drawing under the Series 2006-1 Letter of
Credit as required by Section 3.8(j) of the Series 2006-1 Supplement in an
amount equal to $                     (the “Termination Date Disbursement”),
which amount is equal to the lesser of (i) the [product of the Series 2006-1
Letter of Credit Provider’s Pro Rata Share as of the date hereof and the]*
Series 2006-1 Demand Note Payment Amount and (ii) the Letter of Credit Amount as
in effect on the date of this certificate.
     3.    [Concurrently with the draw being demanded hereby, the undersigned is
making a draw under each of the other Series 2006-1 Letters of Credit in an
amount equal to the related other Series 2006-1 Letter of Credit Providers’ Pro
Rata Share of the Series 2006-1 Demand Note Payment Amount.]*
     4.    You are requested to deliver an amount equal to the Termination Date
Disbursement pursuant to the following instructions:
 

*   If there is more than one Series 2006-1 Letter of Credit Provider

 



--------------------------------------------------------------------------------



 



Annex D
Page 2
[insert payment instructions for wire to the
Trustee and payment date]
     5.    The Trustee acknowledges that, pursuant to the terms of the
Series 2006-1 Letter of Credit, upon the Series 2006-1 Letter of Credit
Provider’s honoring in full the draw amount set forth in this certificate, the
Letter of Credit Amount shall be automatically reduced to zero and the Series
2006-1 Letter of Credit shall terminate and be immediately returned to the
Series 2006-1 Letter of Credit Provider.
     IN WITNESS WHEREOF, a duly authorized officer of the Trustee has executed
and delivered this certificate on behalf of the Trustee on this
                     day of                                         ,
          .

            The Bank of New York Trust Company, N.A.,
     as Trustee
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



ANNEX E
CERTIFICATE OF REINSTATEMENT OF LETTER OF CREDIT AMOUNT
[Series 2006-1 Letter of Credit Provider]
[Address]
Attention: [                    ]
          Certificate of Reinstatement of Letter of Credit Amount under the
Irrevocable Letter of Credit No. [          ] (the “Series 2006-1 Letter of
Credit”; the terms defined therein and not otherwise defined herein being used
herein as therein defined or incorporated therein), dated as of
                                                   , 200_, issued by      
                                    , as the Series 2006-1 Letter of Credit
Provider, in favor of The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”), under that certain Base Indenture, dated as of May 11, 2006, between
the Trustee and Budget Truck Funding, LLC (“BTF”), as amended or supplemented
(exclusive of any Series Supplement thereto creating a new Series of Notes), and
as further supplemented by that certain Series 2006-1 Supplement thereto (the
“Series 2006-1 Supplement”), dated as of May 11, 2006, among BTF, Budget Truck
Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents named
therein, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2006-1 Agent (the “Indenture”).
          The undersigned, a duly authorized officer of Avis Budget Car Rental,
LLC (“ABCR”), hereby certifies to the Series 2006-1 Letter of Credit Provider as
follows:
          1.    As of the date of this certificate, the Series 2006-1 Letter of
Credit Provider has been reimbursed by [          ] in the amount of
$[          ] (the “Reimbursement Amount”) in respect of the [Lease Deficit
Demand] [Unpaid Demand Note Demand] (the “Demand”) made on
                                        ,           .
          2.    ABCR hereby notifies you that, pursuant to the terms and
conditions of the Series 2006-1 Letter of Credit, the Letter of Credit Amount of
the Series 2006-1 Letter of Credit Provider is hereby reinstated in the amount
of $[          ] (the “Reinstatement Amount”) [NOT TO EXCEED REIMBURSEMENT
AMOUNT] so that the Letter of Credit Amount of the Series 2006-1 Letter of
Credit Provider after taking into account such reinstatement is in amount equal
to $[          ] [NOT TO EXCEED MAXIMUM AMOUNT OF LETTER OF CREDIT PRIOR TO
DRAWING].
          3.    As of the date of this Certificate, no Event of Bankruptcy with
respect to ABCR or the Lessee has occurred and is continuing. “Event of
Bankruptcy”, with respect to the Lessee or ABCR, means (a) a case or other
proceeding shall be commenced, without the application or consent of such
Person, in any court, seeking the liquidation, reorganization, debt arrangement,
dissolution, winding up, or composition or readjustment of debts of such Person,
the appointment of a trustee, receiver, custodian, liquidator, assignee,
sequestrator or the like for such Person or all or any substantial part of its
assets, or any similar action with respect to such Person under any law relating
to bankruptcy, insolvency, reorganization, winding up or

 



--------------------------------------------------------------------------------



 



Annex E
Page 2
composition or adjustment of debts, and such case or proceeding shall continue
undismissed, or unstayed and in effect, for a period of 60 consecutive days; or
an order for relief in respect of such Person shall be entered in an involuntary
case under the federal bankruptcy laws or other similar laws now or hereafter in
effect; or (b) such Person shall commence a voluntary case or other proceeding
under any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors; or (c) the board of directors of such Person (if
such Person is a corporation or similar entity) shall vote to implement any of
the actions set forth in clause (b) above.
          IN WITNESS WHEREOF, ABCR has executed and delivered this certificate
on this            day of                                       ,           .

            AVIS BUDGET CAR RENTAL, LLC
      By:           Name:           Title:        

Acknowledged and Agreed:
The undersigned hereby acknowledges receipt of the Reimbursement Amount (as
defined above) in the amount set forth above in paragraph 1 and agrees for the
benefit of the Trustee that the undersigned’s Letter of Credit Amount is in an
amount equal to $_________ as of the date hereof after taking into account the
reinstatement of the undersigned’s Letter of Credit Amount by an amount equal to
the Reinstatement Amount.
[Series 2006-1 Letter of Credit Provider]

         
By:
       
 
       
 
  Name:    
 
  Title:    

 



--------------------------------------------------------------------------------



 



ANNEX F
CERTIFICATE OF TERMINATION
[Series 2006-1 Letter of Credit Provider]
[Address]
Attention: [                    ]
          Certificate of Termination of Letter of Credit Amount under the
Irrevocable Letter of Credit No. [          ] (the “Series 2006-1 Letter of
Credit”; the terms defined therein and not otherwise defined herein being used
herein as therein defined), dated as of
                                        ,            200_, issued by
                                        , as the Series 2006-1 Letter of Credit
Provider, in favor of The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”), under that certain Base Indenture, dated as of May 11, 2006, between
the Trustee and Budget Truck Funding, LLC (“BTF”), as amended or supplemented
(exclusive of any Series Supplement thereto creating a new Series of Notes), and
as further supplemented by that certain Series 2006-1 Supplement thereto (the
“Series 2006-1 Supplement”), dated as of May 11, 2006, among BTF, Budget Truck
Rental, LLC, as Administrator, Deutsche Bank Securities, Inc., as Administrative
Agent, the CP Conduit Purchasers, the APA Banks and the Funding Agents named
therein, the Trustee and The Bank of New York Trust Company, N.A., as
Series 2006-1 Agent (the “Indenture”).
          The undersigned, duly authorized officer of the Trustee, hereby
certifies to the Series 2006-1 Letter of Credit Provider as follows:

  1.   [          ] is the Trustee under the Indenture.     2.   As of the date
of this certificate, the Series 2006-1 Letter of Credit Termination Date has
occurred under the Series 2006-1 Supplement.     3.   The Trustee hereby
notifies the Series 2006-1 Letter of Credit Provider that as a result of the
occurrence of the Series 2006-1 Letter of Credit Termination Date, the
undersigned is returning herewith the Series 2006-1 Letter of Credit Provider’s
Series 2006-1 Letter of Credit to the Series 2006-1 Letter of Credit Provider.

 



--------------------------------------------------------------------------------



 



Annex F
Page 2
          IN WITNESS WHEREOF, a duly authorized officer of the Trustee has
executed and delivered this certificate on behalf of the Trustee on this
           day of                                         .

            [ ],   , as the Trustee       By:           Name:           Title:  
     

 



--------------------------------------------------------------------------------



 



ANNEX G
INSTRUCTION TO TRANSFER
                                        ,           
[Series 2006-1 Letter of Credit Provider]
[Address]
Attention: [                    ]

     
Re:
  Irrevocable Letter of Credit No.
[                                                            ]

Ladies and Gentlemen:
For value received, the undersigned beneficiary hereby irrevocably transfers to:

         
 
       
 
       
 
  [Name of Transferee]    
 
       
 
       
 
       
 
  [Address]    

          all rights of the undersigned beneficiary to draw under the
above-captioned Series 2006-1 Letter of Credit (the “Series 2006-1 Letter of
Credit”) issued by the Series 2006-1 Letter of Credit Provider named therein in
favor of the undersigned. The transferee has succeeded the undersigned as
Trustee under that certain Base Indenture, dated as of May 11, 2006, between The
Bank of New York Trust Company, N.A., as trustee (the “Trustee”) and Budget
Truck Funding, LLC (“BTF”), as amended or supplemented (exclusive of any
Series Supplement thereto creating a new Series of Notes), and as further
supplemented by that certain Series 2006-1 Supplement thereto (as amended from
time to time, the “Series 2006-1 Supplement”), dated as of May 11, 2006, among
BTF, Budget Truck Rental, LLC, Administrator, Deutsche Bank Securities, Inc., as
Administrative Agent, the CP Conduit Purchasers, the APA Banks and the Funding
Agents named therein, the Trustee and The Bank of New York Trust Company, N.A.,
as Series 2006-1 Agent.
          By this transfer, all rights of the undersigned beneficiary in the
Series 2006-1 Letter of Credit are transferred to the transferee and the
transferee shall hereafter have the sole rights as beneficiary thereof;
provided, however, that no rights shall be deemed to have been transferred to
the transferee until such transfer complies with the requirements of the Series
2006-1 Letter of Credit pertaining to transfers.

 



--------------------------------------------------------------------------------



 



     The Series 2006-1 Letter of Credit is returned herewith and in accordance
therewith we ask that this transfer be effective and that the Series 2006-1
Letter of Credit Provider transfer the Series 2006-1 Letter of Credit to our
transferee or that, if so requested by the transferee, the Series 2006-1 Letter
of Credit Provider issue a new irrevocable letter of credit in favor of the
transferee with provisions consistent with the Series 2006-1 Letter of Credit.
     IN WITNESS WHEREOF, a duly authorized officer of the Trustee has executed
and delivered this certificate on this            day of
                                        .

            [ ],   as the Trustee       By:           Name:           Title:    
            By:           Name:           Title:        

 